Exhibit 10.11
AGREEMENT OF LIMITED PARTNERSHIP

OF
WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
Date: March 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I GENERAL PROVISIONS     1     1.1  
 
Formation
    1     1.2    
Name
    1     1.3    
Purpose
    1     1.4    
Principal Office
    2          
 
        ARTICLE II DEFINITIONS; DETERMINATIONS     2     2.1    
Definitions
    2     2.2    
Determinations
    5          
 
        ARTICLE III INVESTED CAPITAL; CAPITAL ACCOUNTS     6     3.1    
Invested Capital
    6     3.2    
Future Contributions
    6     3.3    
Capital Accounts
    6          
 
        ARTICLE IV DISTRIBUTIONS     6     4.1    
Distribution Policy
    6     4.2    
Distributions of Net Proceeds
    8          
 
        ARTICLE V GENERAL PARTNER     11     5.1    
Management Authority
    11     5.2    
No Liability to Partnership or Limited Partners
    12     5.3    
Indemnification
    12          
 
        ARTICLE VI LIMITED PARTNERS     13     6.1    
Limited Liability
    13     6.2    
No Participation in Management
    13     6.3    
Transfer of Limited Partnership Interests
    13     6.4    
No Termination
    14     6.5    
Additional Limited Partners
    14     6.6    
Reimbursement for Payments on Behalf of a Partner
    15          
 
        ARTICLE VII DURATION AND TERMINATION     15     7.1    
Term
    15     7.2    
Termination and Liquidation
    15          
 
        ARTICLE VIII VALUATION OF PARTNERSHIP ASSETS     16     8.1    
Normal Valuation
    16     8.2    
Restrictions on Transfer or Blockage
    16  

     -i-     

 



--------------------------------------------------------------------------------



 



                              Page ARTICLE IX BOOKS OF ACCOUNTS; MEETINGS     17
    9.1    
Books
    17     9.2    
Fiscal Year
    17     9.3    
Reports
    17          
 
        ARTICLE X MISCELLANEOUS     17     10.1    
Amendments
    17     10.2    
Successors
    18     10.3    
Governing Law; Severability
    18     10.4    
Notices
    18     10.5    
Arbitration
    18     10.6    
Miscellaneous
    19     10.7    
No Third Party Beneficiaries
    19  

     -ii-     

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF
WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
     THIS AGREEMENT OF LIMITED PARTNERSHIP is dated as of March 13, 2009 (the
“Effective Date”) between the General Partner and the Limited Partners (as
defined below).
     WHEREAS, the Partnership (as defined below) was formed pursuant to (a) the
Certificate (as defined below);
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.1 Formation
     The Partners hereby agree to form a limited partnership (the “Partnership”)
pursuant to and in accordance with the Florida Revised Uniform Limited
Partnership Act of 2005, as amended from time to time (the “Partnership Act”).
The term of the Partnership (the “Term”) commenced upon the filing of the
Certificate of Limited Partnership (the “Certificate”) with the Secretary of
State of Florida (the date of such filing is referred to herein as the date of
“formation” of the Partnership) and shall continue until dissolution and
termination of the Partnership in accordance with the provisions of ARTICLE VII
hereof.
1.2 Name
     The name of the Partnership shall be Woodbridge Executive Incentive Plan 1,
LP, or such other name or names as the General Partner may designate from time
to time.
1.3 Purpose
     The Partnership is organized for the principal purpose of (i) serving as
the “Residual Partner” or similar partner or member entitled to receive Carried
Interest Distributions from one or more of the following: (1) PF Program
Partnership, LP, (2) Core Communities, LLC, (3) CCCH Program Partnership 1, LP,
(4) Bluegreen Program Partnership, LP, (5) ODI Program Partnership, LLLP, and
(6) Snapper Creek Program Partnership 1, LP, and any other partnership (or other
entity) established by Woodbridge that is expected to substantially complete its
investment phase by December 31, 2010 (each a “Program Partnership,” and
collectively, the “Program Partnerships”); and (ii) engaging in such other
activities incidental or ancillary thereto as the General Partner deems
necessary or advisable.

 



--------------------------------------------------------------------------------



 



1.4 Principal Office
     The General Partner shall maintain a principal office in Fort Lauderdale,
Florida, or at such other place or places as the General Partner may from time
to time designate.
ARTICLE II
DEFINITIONS; DETERMINATIONS
2.1 Definitions
     Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specified herein:
     “Agreement” means this Agreement of Limited Partnership of Woodbridge
Executive Incentive Plan 1, LP, as amended or modified from time to time in
accordance with its terms.
     “Alternative Clawback Reserve” has the meaning set forth in Section 4.2(b).
     “Capital Account” is the account established for each Partner in accordance
with the provisions of Appendix A hereto.
     “Carried Interest Distributions” means those amounts distributed to the
Partnership as a result of the Partnership’s right to receive amounts designated
as “Carry Distributions” in a Program Partnership’s governing documents or
similar distributions of profits for services rendered to or for the benefit of
any individual Program Partnership. For the avoidance of doubt, the amount of
Carried Interest Distributions received from any single Program Partnership will
be determined pursuant to the provisions and terms of any partnership agreement
governing such Program Partnership.
     “Cause Event” means, with respect to any Limited Partner, the commission
of: (a) any act or omission constituting gross negligence, willful misconduct,
or fraud in the performance of his or her duties or obligations as an employee
of the applicable Woodbridge Employer, (b) any material breach of any agreement
between the Limited Partner and the applicable Woodbridge Employer, (c) any
willful refusal to perform a duty as directed by the applicable Woodbridge
Employer if such duty is within the scope of such Limited Partner’s duties to
the applicable Woodbridge Employer, or (d) any crime resulting in a conviction,
whether or not involving the applicable Woodbridge Employer, which constitutes a
felony in the jurisdiction involved (other than motor vehicle felonies for which
only a non-custodial penalty is imposed).
     “Certificate” has the meaning set forth in Section 1.1.
     “Clawback Reserve” has the meaning set forth in Section 4.2(b).
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

-2-



--------------------------------------------------------------------------------



 



     “Covered Party” means each of the Partners, a director, officer, partner,
or member (or a former director, officer, partner or member) of any Partner, and
to the extent approved by the General Partner in its sole discretion, any other
employee of a Partner or an agent acting at the direction of the General
Partner, and in any such case, the heirs and legal representatives of any such
person.
     “Effective Date” has the meaning set forth in the Recitals.
     “Fair Market Value” of a security or a Program Asset means the amount that
would be realized if such security or Program Asset had been sold at its “value”
(determined in accordance with Article VIII).
     “Family Related Partner” means, with respect to any Limited Partner, any
Person who is a spouse or lineal descendent of the parents of such Limited
Partner or any Person which is a trust formed by such Limited Partner for
investment by or for the benefit of such Limited Partner’s spouse or any lineal
descendants of the parents of such Limited Partner or of such Limited Partner’s
spouse and/or any charitable organization; provided that any cause of action or
other dispute arising in relation to a Family Related Partner’s interest may
only be pursued by the Limited Partner associated with such Family Related
Partner, except if such Limited Partner has died or become legally
incapacitated. For the avoidance of doubt, a Family Related Partner’s Vested
Percentage shall be equivalent to the Vested Percentage of the Limited Partner
associated with such Family Related Partner.
     “GAAP” has the meaning set forth in Section 9.3.
     “General Partner” means Woodbridge Fund I, LLC, in its capacity as general
partner of the Partnership, and any successor general partner of the
Partnership.
     “Impairment” means, with respect to a Program Asset, a determination by the
General Partner that the Program Asset is not expected to be able to provide to
the Program Partnership that invested in such Program Asset a return of its
capital invested in that Program Asset and a 10% compounded annual return
thereon, determined by capitalizing the portion of expenses of the Program
Partnership that are deemed allocable to such Program Asset. The General
Partner’s determination that a Program Asset has suffered an Impairment for
purposes of this Agreement shall be independent of any determination that the
value of the Program Asset is reduced for purposes of the financial statements
prepared under generally accepted accounting principles.
     “Initial Investment Date” means, with respect to a Program Partnership, the
date Woodbridge first made a contribution to the capital of such Program
Partnership.
     “Invested Capital” has the meaning set forth in Section 3.1.
     “Investment Proceeds” means the gross investment returns (whether in the
form of cash, securities, or other property) received by a Program Partnership
in respect of the Program Partnership’s investment of capital in any Program
Assets (i.e., in its capacity as an investor and not with respect to the
provision of any services with respect to such Program Assets or to any other
investor in such assets). For the avoidance of doubt, the amount of Investment
Proceeds shall be determined without regard to any management fees, carried
interest, or similar deductions that may be charged by the general partner or
manager of the Program Partnership to any investment vehicle through which such
Program Partnership holds any of its investments.

-3-



--------------------------------------------------------------------------------



 



     “Limited Partners” means any Persons designated as Limited Partners on
Schedule I hereof, in their capacities as limited partners of the Partnership,
or any other Persons that are admitted as Limited Partners in accordance with
the terms hereof, in each case for so long as such Persons continue to be
Limited Partners hereunder, and “Limited Partner” shall mean each of such
Persons individually.
     “Net Proceeds” has the meaning set forth in Section 4.1(a).
     “Overall Hurdle Clawback” has the meaning set forth in Section 4.2.
     “Partners” means collectively the General Partner, the Limited Partners,
and any other Person that is admitted to the Partnership as a partner in
accordance with the terms hereof, and “Partner” shall mean each of such persons
individually.
     “Partnership” has the meaning set forth in Section 1.1.
     “Partnership Act” has the meaning set forth in Section 1.1.
     “Percentage Interest” means, with respect to the General Partner, 10%, and,
with respect to each Limited Partner, the percentage interest as set forth for
such Limited Partner on Schedule I hereof, which may vary, as determined by the
General Partner, for each Program Partnership, and which will be adjusted by the
vesting and forfeiture provisions described in Article IV. For the avoidance of
doubt, a Limited Partner’s Percentage Interest in a Program Partnership that is
not a Tenured Program with respect to such Limited Partner shall be 0%.
     “Person” means an individual, a partnership (general, limited, or limited
liability), a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental, quasi-governmental, judicial, or regulatory entity or any
department, agency, or political subdivision thereof.
     “Program Assets” means those assets held by a Program Partnership as part
of its investment program, and “Program Asset” shall mean each of such Program
Assets individually.
     “Program Clawback Obligation” means the obligation of the Partnership, as
the recipient of Carried Interest Distributions from a Program Partnership, to
refund a proportionate share of the Carried Interest Distributions received in
accordance with the terms of the limited partnership agreement governing such
Program Partnership.
     “Program Partnership” has the meaning set forth in Section 1.3.
     “Reimbursing Partner” has the meaning set forth in Section 6.6(a).

-4-



--------------------------------------------------------------------------------



 



     “Reserve Distributions” has the meaning set forth in Section 4.2(b).
     “Tenured Program” means, with respect to any Limited Partner, each Program
Partnership which has an Initial Investment Date during the period when such
Person was a Limited Partner (and not a Terminated Limited Partner), or any
other Program Partnership in which such Person has been granted a Percentage
Interest by the General Partner. For the avoidance of doubt, a Limited Partner
will not receive a Percentage Interest with respect to any Program Partnership
that is not a Tenured Program with respect to such Limited Partner.
     “Term” has the meaning set forth in Section 1.1.
     “Terminated Limited Partner” means any Limited Partner whose employment
with the Woodbridge Employer is terminated for any reason, whether voluntarily
or involuntarily, and with or without cause. In the General Partner’s
discretion, a Limited Partner whose employment with the Woodbridge Employer is
terminated contemporaneously with such Limited Partner becoming employed by
another entity within Woodbridge shall not be treated as having been terminated,
and the new employer shall become the Woodbridge Employer for purposes of this
definition. For purposes of this Agreement, in the case of any Family Related
Partner, the termination of employment with the Woodbridge Employer of the
Limited Partner with whom such Family Related Partner is associated shall cause
such Family Related Partner to become a Terminated Limited Partner.
     “Transfer” means a transfer in any form, including a sale, assignment,
conveyance, pledge, mortgage, encumbrance, hypothecation, exchange, gift, or
other disposition, or the act of so doing, whether voluntarily, by operation of
law, pursuant to judicial process, or otherwise as the context requires.
     “Vested Percentage” has the meaning set forth in Section 4.1(d).
     “Woodbridge” means Woodbridge Holdings Corporation or any direct or
indirect subsidiary of such corporation.
     “Woodbridge Employer” means, with respect to any Limited Partner, the
entity within Woodbridge that is the employer of such Limited Partner.
2.2 Determinations
     Unless otherwise indicated, any determinations or calculations conducted
pursuant to this Agreement shall be determined or calculated as of the date of
such determination or calculation.

-5-



--------------------------------------------------------------------------------



 



ARTICLE III
INVESTED CAPITAL; CAPITAL ACCOUNTS
3.1 Invested Capital
     As of the Effective Date, each Partner shall contribute $250 to the capital
of the Partnership (“Invested Capital”). The right of each Limited Partner to
receive Net Proceeds represents a profits interest received for services
rendered or to be rendered to or for the benefit of the Partnership.
3.2 Future Contributions
     (a) Other than the required Invested Capital described in Section 3.1, any
reimbursement payment pursuant to Section 6.6, or as may be required by
applicable law, no Partner shall have any further obligation to contribute
additional Invested Capital to the Partnership; provided that if there is a
Program Clawback Obligation, the General Partner shall be required to contribute
10% of such amount (reflecting its sharing ratio in the Net Proceeds of the
Partnership) to the Partnership to be used to satisfy such Program Clawback
Obligation to the applicable Program Partnership; and provided further that the
General Partner shall be required to make special distributions to the
Partnership to the extent that such special distributions are necessary to
reduce any Limited Partner’s Alternative Clawback Reserve as described in
Section 4.2(d).
     (b) The General Partner, in its discretion, whether or not in connection
with the admission of any new Partner to the Partnership in accordance with
Section 6.5, may permit a Partner to contribute additional Invested Capital to
the Partnership under such circumstances as may be determined by the General
Partner.
     (c) The General Partner may cause the Partnership to borrow funds,
including from Woodbridge, under such terms as the General Partner may
determine, in order to permit the Partnership to meet its liquidity needs.
3.3 Capital Accounts
     (a) A capital account (“Capital Account”) shall be maintained for each
Partner in accordance with Appendix A hereto.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Policy
     (a) The General Partner shall periodically cause excess cash or cash
equivalents held in the Partnership (“Net Proceeds”) to be distributed to the
Limited Partners in accordance with Section 4.2.

-6-



--------------------------------------------------------------------------------



 



     (b) Distributions may be in the form of cash, property, or securities.
Except as otherwise provided herein, for purposes of this Agreement, an in-kind
distribution of non-cash property shall be treated as if an amount of cash equal
to the Fair Market Value of such property had been distributed.
     (c) The General Partner shall determine the particular Program Partnership
or the particular Program Partnerships that are responsible for generating the
Net Proceeds being distributed.
     (d) A Limited Partner’s right to share in the Net Proceeds with respect to
a particular Program Partnership shall be subject to the following vesting
provisions. A Limited Partner’s “Vested Percentage” with respect to a particular
Program Partnership shall be the vested amount with respect to that Program
Partnership at the date such Limited Partner becomes a Terminated Limited
Partner.

  (i)   Distributions or Termination of Program Partnership While Employed. A
Limited Partner will have a Vested Percentage of 100% in all Net Proceeds
received by the Partnership from such Limited Partner’s Tenured Programs, if
those Net Proceeds are received prior to the Limited Partner becoming a
Terminated Limited Partner.     (ii)   Termination for Cause. A Limited Partner
will have a Vested Percentage of 0% in all Net Proceeds received by the
Partnership from such Limited Partner’s Tenured Programs, if those Net Proceeds
are received after such Limited Partner has become a Terminated Limited Partner
because of the occurrence of a Cause Event with respect to such Limited Partner.
    (iii)   Termination Not for Cause. A Limited Partner will have a Vested
Percentage of 75% in all Net Proceeds received by the Partnership from such
Limited Partner’s Tenured Programs, if those Net Proceeds are received after
such Limited Partner has become a Terminated Limited Partner because (A) the
Woodbridge Employer terminated the employment for a reason other than the
occurrence of a Cause Event with respect to such Limited Partner or (B) of the
death, permanent disability, or legal incapacity of such Limited Partner.    
(iv)   Voluntary Resignation. A Limited Partner will have a Vested Percentage as
determined pursuant to the following sentence in all Net Proceeds received by
the Partnership from such Limited Partner’s Tenured Programs if those Net
Proceeds are received after such Limited Partner has become a Terminated Limited
Partner because the Limited Partner voluntarily left the employment of the
Woodbridge Employer. For purposes of this clause (iv), the Vested Percentage
shall be determined separately for each Program Partnership and shall equal:
(x) 25% upon the Initial Investment Date, and (y) an additional 12.5 percentage
points per year upon each of the first four anniversaries of the Initial
Investment Date, for a maximum Vested Percentage of 75%.

-7-



--------------------------------------------------------------------------------



 



  (v)   For the avoidance of doubt, a Limited Partner’s right to receive Net
Proceeds distributable to such Limited Partner shall be unaffected by these
vesting provisions until such time as the Limited Partner becomes a Terminated
Limited Partner.     (vi)   Notwithstanding the foregoing, a Limited Partner
will at no time have the right to receive Net Proceeds with respect to any
Program that is not a Tenured Program with respect to such Limited Partner.

     (e) 83(b) Election. Each Limited Partner shall make a timely election under
section 83(b) of the Code with respect to such Limited Partner’s interest in any
Net Proceeds.
4.2 Distributions of Net Proceeds
     (a) Distributions to the Partners. Subject to the holdback provisions of
Section 4.2(b) and the provisions regarding a Terminated Limited Partner in
Section 4.1(d), Net Proceeds attributable to a particular Program Partnership
shall be distributed as follows:

  (i)   10% to the General Partner; and     (ii)   The remaining 90% to and
among the Limited Partners based on their relative Percentage Interests with
respect to the Program Partnership giving rise to such Net Proceeds.

For purposes of clause (ii) above, if a Limited Partner is, at the time of the
distribution, a Terminated Limited Partner, his or her Percentage Interest with
respect to such Program Partnership shall be reduced by multiplying such Limited
Partner’s Percentage Interest by the Vested Percentage. The General Partner may
reallocate the forfeited Percentage Interest to such other Limited Partners, and
in such amounts, as the General Partner may determine. If the General Partner
does not so reallocate such forfeited Percentage Interest, the forfeited
Percentage Interest will automatically be reallocated to each Limited Partner
who is not a Terminated Limited Partner pro rata based on such Limited Partners’
relative Percentage Interests in the applicable Program Partnership. For the
avoidance of doubt, the General Partner is not permitted to reallocate any of
the forfeited Percentage Interest to itself or to any other Woodbridge entity.
     (b) Establishment of Clawback Reserve and Alternative Clawback Reserve.

  (i)   Notwithstanding the foregoing provisions of this Section 4.2, 25%
(adjusted as provided in clause (ii) below) of any Net Proceeds that are
available for distribution to a Limited Partner shall be withheld by the
Partnership, and a separate bookkeeping account (a “Clawback Reserve”) shall be
established for such Limited Partner by the Partnership for tracking deposits,
withdrawals, and interest earned with respect to such account. The Clawback
Reserve will be increased by amounts moved by a Program Partnership from an IP
Clawback Reserve in accordance with the terms of the governing agreement of such
Program Partnership. The Partnership may aggregate each of the Clawback Reserves
within a single interest-bearing Partnership bank account.

-8-



--------------------------------------------------------------------------------



 



  (ii)   Each time that the Partnership is to make a distribution of Net
Proceeds earned with respect to a particular Program Partnership, the General
Partner will review the assets within each other Program Partnership to
determine whether any of the assets within such Program Partnerships have
suffered an Impairment that has not been reversed, and if so, the effect that
such Impairment would have on the ability of Woodbridge (in its capacity as an
investor in such Program Partnership) to receive proceeds from the Program
Partnership sufficient to provide Woodbridge with at least a 10% annual
cumulative compounded internal rate of return on its Invested Capital in such
Program Partnership. If the General Partner determines that the Impairment would
prevent the minimum return from being achieved, the percentage of Net Proceeds
to be contributed to the Clawback Reserve may be increased by the General
Partner (but not in excess of 75%) in order to add to the Clawback Reserve an
amount deemed necessary to fund the Overall Hurdle Clawback (as defined below)
that is anticipated to arise because of such Impairment.     (iii)  
Notwithstanding the foregoing, in the General Partner’s discretion, rather than
depositing amounts in the Clawback Reserve of a Limited Partner, the General
Partner may cause such amounts to be distributed to the General Partner, which
will be credited to a special bookkeeping account (an “Alternative Clawback
Reserve”) for the benefit of such Limited Partner (such amounts, “Reserve
Distributions”). The balance in the Alternative Clawback Reserve shall be
increased from time to time by an interest factor equal to the interest earned
on the Clawback Reserve (or, if there is no Clawback Reserve, on the rate of
interest that the Partnership would receive on an interest-bearing bank
account). In addition, the Alternative Clawback Reserve will be increased by
amounts moved by a Program Partnership from an Alternative Clawback Reserve in
accordance with the terms of the governing agreement of such Program
Partnership.

     (c) Clawback Obligation and Overall Hurdle Clawback.

  (i)   Obligations of a Limited Partner.

  (A)   At the end of the term of each Program Partnership (as defined in the
governing documents applicable to such Program Partnership), each Limited
Partner will be responsible for a share of any Program Clawback Obligation
attributed to a Program Partnership from which such Limited Partner received Net
Proceeds and any Carry Distributions (as defined by the terms of such Program
Partnership) from such Program Partnership. Such share will be based on such
Limited Partner’s pro rata share of all proceeds received by all Limited
Partners with respect to such Program Partnership. Each Limited Partner’s share
of the Program Clawback Obligation shall be satisfied as provided below.

-9-



--------------------------------------------------------------------------------



 



  (B)   Additionally, at the expiration of the Term of the Partnership, each
Limited Partner will be responsible for a share of the amount of the additional
distributions (the “Overall Hurdle Clawback”), if any, that would need to be
distributed to Woodbridge so that Woodbridge would have received aggregate
distributions with respect to its interest in the Program Partnerships and this
Partnership (including Reserve Distributions not returned) to provide it with at
least a 10% annual cumulative compounded internal rate of return on its
aggregate Invested Capital (as defined in the partnership agreements of the
relevant Program Partnerships). Each Limited Partner’s relative share of the
Overall Hurdle Clawback will be based on the aggregate amount of Net Proceeds
(including, for this purpose, any Carry Distributions (as defined by the terms
of the Program Partnerships) from all Program Partnerships) received by the
Limited Partners (and not previously returned pursuant to a Program Clawback
Obligation) over the Term of the Partnership compared to the unreturned Net
Proceeds (modified as described above) received by all Partners. Each Limited
Partner’s share of the Overall Hurdle Clawback shall be satisfied as provided
below.

  (ii)   Obligation of the General Partner. At the expiration of the Term of the
Partnership, the General Partner shall be required to pay to any Program
Partnership an amount equal to the General Partner’s share of the Program
Clawback Obligation of such Program Partnership. The General Partner shall pay
its share by contributing Invested Capital to the applicable Program
Partnership.

     (d) Satisfaction of Obligations.

  (i)   To satisfy a Limited Partner’s (A) share of the Program Clawback
Obligation and (B) share of the Overall Hurdle Clawback, amounts will first be
taken from such Limited Partner’s Alternative Clawback Reserve, which, in the
case of the Program Clawback Obligation, will be paid to the applicable Program
Partnership, and, in the case of the Overall Hurdle Clawback, will be retained
by the General Partner on behalf of Woodbridge. To the extent such Limited
Partner’s share of either obligation is not satisfied, amounts will be taken
from such Limited Partner’s Clawback Reserve, which, in the case of the Program
Clawback Obligation, will be paid to the applicable Program Partnership, and, in
the case of the Overall Hurdle Clawback, will be specially distributed to the
General Partner on behalf of Woodbridge.     (ii)   To the extent amounts in a
Limited Partner’s Alternative Clawback Reserve are not needed to satisfy such
Limited Partner’s share of the Program Clawback Obligation or share of the
Overall Hurdle Clawback, an amount of Net Proceeds that would otherwise be
payable to the General Partner equal to such excess, shall instead be specially
distributed to the applicable Limited Partner without regard to
Section 4.2(a)(i), which distributions will reduce on a dollar-for-dollar basis
the amount in such Limited Partner’s Alternative Clawback Reserve. If the full
amount of such excess cannot be so distributed, the shortfall shall be
contributed by the General Partner to the Partnership for special distribution
to the applicable Limited Partner.

-10-



--------------------------------------------------------------------------------



 



     (e) Release of Amounts to the Limited Partner.

  (i)   At the expiration of the Term of the Partnership, amounts in a Limited
Partner’s Clawback Reserve (including any interest earned with respect to such
amounts) not needed to fund any clawback obligation will be released to the
applicable Limited Partner.     (ii)   Prior to the expiration of the Term of
the Partnership, the General Partner, in its discretion, may release amounts
from a Limited Partner’s Alternative Clawback Reserve by (A) causing special
distributions reducing such Alternative Clawback Reserve or causing
contributions and special distributions, each as described in clause (d)(ii), or
(B) distributing amounts to a Limited Partner from such Limited Partner’s
Clawback Reserve, in either case to the extent the General Partner determines
that such special distributions or amounts are not necessary to secure any
clawback obligation of such Limited Partner.

     (f) General Provisions Regarding Clawback Obligations.

  (i)   A Limited Partner’s share of the Overall Hurdle Clawback and share of
any Program Clawback Obligation will be paid only to the extent of the aggregate
amount of such Limited Partner’s Clawback Reserve and Alternative Clawback
Reserve. In no event will a Limited Partner be personally liable for a clawback
obligation that exceeds the aggregate amount of such Limited Partner’s Clawback
Reserve and Alternative Clawback Reserve.     (ii)   In no event shall a Limited
Partner be responsible for another Limited Partner’s share of the Overall Hurdle
Clawback or for another Partner’s share of any Program Clawback Obligation.

ARTICLE V
GENERAL PARTNER
5.1 Management Authority
     (a) The management of the Partnership shall be vested exclusively in the
General Partner, and the General Partner shall have full control over the
business and affairs of the Partnership. The General Partner shall have the
power on behalf and in the name of the Partnership to carry out any and all of
the objectives and purposes of the Partnership and to perform all acts and enter
into and perform all contracts and other undertakings which the General Partner,
in its reasonable discretion, deems necessary, advisable, or incidental thereto.

-11-



--------------------------------------------------------------------------------



 



     (b) Third parties dealing with the Partnership can rely conclusively upon
the General Partner’s certification that it is acting on behalf of the
Partnership and that its acts are authorized. The General Partner’s execution of
any agreement on behalf of the Partnership is sufficient to bind the Partnership
for all purposes.
5.2 No Liability to Partnership or Limited Partners
     No Covered Party shall be liable to the Partnership or any Partner for any
action taken, or failure to act, on behalf of the Partnership (or on behalf of
the General Partner with respect to the Partnership) if such Covered Party
(a) acted honestly and in good faith with a view to the best interests of the
Partnership, or, as the case may be, to the best interests of the other entity
for which the Covered Party acted as director, officer, employee, agent, or in a
similar capacity at the request of the General Partner for the benefit of the
Partnership; and (b) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Covered Party had
reasonable grounds for believing that the Covered Party’s conduct was lawful. In
addition, any Covered Party who has delegated to any other Person (other than to
another Covered Party) any part of its functions (including participating in the
management of or rendering professional advice or other services in respect of
any Program Asset) shall not be liable, responsible, or accountable in damages
or otherwise to the Partnership or to any Partner for any loss incurred or
suffered by reason of any action by such other Person unless the delegating
Covered Party did not (x) act honestly and in good faith with a view to the best
interests of the Partnership, or, as the case may be, to the best interests of
the other entity for which the Covered Party acted as director, officer,
employee, agent, or in a similar capacity at the request of the General Partner
for the benefit of the Partnership; and (y) in the case of a criminal or
administrative action or proceeding that is enforced by a monetary penalty, have
reasonable grounds for believing that the Covered Party’s conduct was lawful
with respect to such delegation. For the avoidance of doubt, nothing in the
immediately preceding sentence shall be deemed to prevent the Partnership or the
General Partner from asserting a cause of action against the delegate of a
Covered Party for any loss caused by the action, or failure to act, of such
delegate and the General Partner shall cause the Partnership to effectively
pursue any such cause of action to the extent it would be in the reasonable best
interests of the Partnership to do so.
5.3 Indemnification
     (a) Subject to Section 5.3(c) below, the Partnership shall indemnify each
Covered Party against all costs, charges, and expenses, including an amount paid
to settle an action or satisfy a judgment, reasonably incurred by the Covered
Party in respect of any civil, criminal, administrative, investigative, or other
proceeding in which the Covered Party is involved because of that association
with the Partnership or the General Partner, if such Covered Party (a) acted
honestly and in good faith with a view to the best interests of the Partnership
or, as the case may be, to the best interests of the other entity for which the
Covered Party acted as director, officer, employee, agent, or in a similar
capacity at the request of the General Partner for the benefit of the
Partnership; and (b) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Covered Party had
reasonable grounds for believing that the Covered Party’s conduct was lawful.

-12-



--------------------------------------------------------------------------------



 



     (b) Subject to Section 5.3(c) below, the Partnership shall advance moneys
to a Covered Party for the costs, charges, and expenses of a proceeding referred
to in Section 5.3(a). The Covered Party shall repay the moneys if the Covered
Party does not fulfill the conditions of Section 5.3(a).
     (c) Before seeking indemnification from the Partnership, a Covered Party
seeking such indemnification shall use all reasonable efforts to seek
indemnification from the following sources (in the following order of priority):
first, from any portfolio company of a Program Partnership, including any
insurance provided by, or purchased on behalf of a Covered Party by, such
portfolio company; and second, from the General Partner, including from any
insurance provided by the General Partner. To the extent any unpaid
indemnification obligation remains after the Covered Party has received
indemnification from the foregoing sources, the Partnership shall indemnify such
Covered Party for such shortfall.
ARTICLE VI
LIMITED PARTNERS
6.1 Limited Liability
     No Limited Partner shall be personally liable for any obligations of the
Partnership or have any obligation to make contributions to the Partnership
other than such Limited Partner’s initial contribution pursuant to Section 3.1
or as required pursuant to Section 4.2 or Section 6.6; provided that a Limited
Partner shall be required to return any distribution made to it in error. To the
extent any Limited Partner is required by the Partnership Act to return to the
Partnership any distributions made to it and does so, such Limited Partner shall
have a right of contribution from each other Limited Partner similarly liable to
return distributions made to it to the extent that such Limited Partner has
returned a greater percentage of the total distributions made to it and required
to be returned by it than the percentage of the total distributions made to such
other Limited Partner and so required to be returned by it.
6.2 No Participation in Management
     The Limited Partners (in their capacity as such) shall not participate in
the control, management, direction, or operation of the affairs of the
Partnership and shall have no power to bind the Partnership.
6.3 Transfer of Limited Partnership Interests
     (a) A Limited Partner may not Transfer all or a portion of its interest in
the Partnership without the consent of the General Partner; provided that the
General Partner shall not unreasonably withhold its consent to any Transfer by a
Limited Partner to a Family Related Partner of such Limited Partner.

-13-



--------------------------------------------------------------------------------



 



     (b) Unless and until the General Partner consents to the admission of a
transferee as a substituted Limited Partner in accordance with this Section 6.3,
the transferor shall remain liable for all liabilities and obligations relating
to the transferred beneficial interest, if any, and the transferee shall become
an assignee of only a beneficial interest in Partnership profits, losses, and
distributions of such interest. No consent of any other Limited Partner shall be
required as a condition precedent to any Transfer.
     (c) Unless the General Partner otherwise determines in its sole discretion,
the transferor and transferee of any Limited Partner’s interest shall be jointly
and severally obligated to reimburse the General Partner and the Partnership for
all reasonable expenses (including attorneys’ fees and expenses) of any Transfer
or proposed Transfer of a Limited Partner’s interest, whether or not
consummated.
     (d) Any substituted Limited Partner admitted to the Partnership with the
consent of the General Partner shall succeed to all the rights and be subject to
all the obligations of the transferring or assigning Limited Partner with
respect to the interest to which such Limited Partner was substituted. The
General Partner may modify Schedule I hereof to reflect such admittance of any
substituted Limited Partner. Such substituted Limited Partner shall be treated
as having received all of the allocations and distributions received by the
transferring or assigning Limited Partner, if any.
     (e) Any Transfer that violates this Section 6.3 shall be void and the
purported buyer, assignee, transferee, pledgee, mortgagee, or other recipient
shall have no interest in or rights to Partnership assets, profits, losses, or
distributions, and neither the General Partner nor the Partnership shall be
required to recognize any such purported interest or rights.
6.4 No Termination
     Neither the substitution, death, incompetency, dissolution (whether
voluntary or involuntary), nor bankruptcy of a Limited Partner shall affect the
existence of the Partnership, and the Partnership shall continue for the Term of
the Partnership until its existence is terminated as provided herein.
6.5 Additional Limited Partners
     Additional Limited Partners will be admitted only with the consent of the
General Partner and each affected Limited Partner on such terms agreed upon by
the General Partner, such affected Limited Partners, and the Person seeking
admission to the Partnership. For the avoidance of doubt, a Limited Partner is
affected by the admission of a new Person to the Partnership if such Limited
Partner’s Percentage Interest is modified.

-14-



--------------------------------------------------------------------------------



 



6.6 Reimbursement for Payments on Behalf of a Partner
     (a) If the Partnership is obligated to pay any amount to a governmental
agency or body or to any other Person (or otherwise make a payment) because of a
Partner’s status or otherwise specifically attributable to a Partner (including,
without limitation, federal withholding taxes with respect to foreign partners,
state withholding taxes, state personal property taxes, state unincorporated
business taxes, etc.) then such Partner (the “Reimbursing Partner”) shall
reimburse the Partnership in full for the entire amount paid (including, without
limitation, any interest, penalties, and expenses associated with such payment).
At the election of the General Partner, the amount to be reimbursed may be
charged against the Capital Account of the Reimbursing Partner, and the
Partnership shall reduce subsequent distributions which would otherwise be made
to the Reimbursing Partner until the Partnership has recovered the amount to be
reimbursed; provided that the amount of such reduction shall be deemed to have
been distributed for all purposes of this Agreement, but such deemed
distribution shall not further reduce the Reimbursing Partner’s Capital Account.
     (b) A Partner’s obligation to reimburse the Partnership under this
Section 6.6 shall survive the termination, dissolution, liquidation, and
winding-up of the Partnership, and for purposes of this Section 6.6, the
Partnership shall be treated as continuing in existence.
ARTICLE VII
DURATION AND TERMINATION
7.1 Term
     The Partnership shall continue until the occurrence of any of the following
events: (i) the entry of a decree of judicial dissolution under the Act or
(ii) an election by the General Partner, with the consent of the majority of
Limited Partners (as determined by the weighted average of a Limited Partner’s
Percentage Interest in all Program Partnerships taking into account the effects
of vesting provisions), to dissolve the Partnership.
7.2 Termination and Liquidation
     (a) The Partnership shall not terminate immediately upon the expiration of
its Term under Section 7.1, but shall cease to engage in further business except
to the extent necessary to promptly wind-up its affairs, perform existing
contracts, and preserve the value of the Program Assets.
     (b) During the course of winding-up the Partnership all of the provisions
of this Agreement shall continue to bind the parties and apply to the activities
of the Partnership except as specifically provided to the contrary, but there
shall be no distributions to the Partners except as provided in this
Section 7.2.

-15-



--------------------------------------------------------------------------------



 



     (c) Upon the expiration of the Partnership’s Term, the General Partner
shall take such actions as it may think fit for winding-up the Partnership and
liquidating the Partnership’s assets, including:

  (i)   The filing of all certificates and notices of dissolution as are
required by applicable law; and     (ii)   The orderly liquidation of the
Partnership’s assets.

The General Partner in taking such actions may exercise and shall have the
benefit of all rights, powers, and discretions vested in the General Partner
pursuant to the provisions of this Agreement.
     (d) Upon dissolution of the Partnership, all Partnership assets shall be
distributed or used as follows and in the following order of priority:

  (i)   For the payment of the debts and liabilities of the Partnership,
including, without limitation, the expenses of liquidation;     (ii)   For the
setting up of any reserves that the General Partner may deem reasonably
necessary for any liabilities or obligations of the Partnership; and     (iii)  
To the Partners in accordance with the provisions of Article IV.

     (e) The Partnership shall be terminated only after the Partnership assets
have been distributed as provided in this Section 7.2.
ARTICLE VIII
VALUATION OF PARTNERSHIP ASSETS
8.1 Normal Valuation
     For purposes of this Agreement, the value of any asset as of any date (or
in the event such date is a holiday or other day which is not a business day, as
of the immediately preceding business day) shall be valued by the General
Partner in good faith using methods it considers appropriate.
8.2 Restrictions on Transfer or Blockage
     Any security which is held under a representation that it has been acquired
for investment purposes and not with a view to public sale or distribution, or
which is held subject to any other restriction on transfer, or where the size of
the Partnership’s holdings compared to the trading volume would adversely affect
the marketability of such security, shall be valued at such discount as the
General Partner deems reasonably necessary to reflect the marketability and
value of such security.

-16-



--------------------------------------------------------------------------------



 



ARTICLE IX
BOOKS OF ACCOUNTS; MEETINGS
9.1 Books
     The Partnership shall maintain complete and accurate books of accounts of
the Partnership’s affairs at the Partnership’s principal office.
9.2 Fiscal Year
     The fiscal year of the Partnership shall be the calendar year, unless
otherwise determined by the General Partner.
9.3 Reports
     The General Partner shall furnish to each Partner the following information
and reports prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”):
     (a) As soon as practicable after the end of each fiscal year commencing
with the first year in which the Partnership is in operation for a full fiscal
year, (i) financial statements for the Partnership for such year (audited by a
firm of independent certified public accountants of recognized national standing
selected by the General Partner), and (ii) a statement of each Partner’s closing
Capital Account balance as of the end of such year; and
     (b) As soon as practicable after the end of each fiscal year, the
Partnership’s United States federal income tax return, including such Partner’s
Schedule K-1 for such fiscal year.
ARTICLE X
MISCELLANEOUS
10.1 Amendments
     This Agreement may be amended by the written consent of the General
Partner; provided that if such amendment would adversely affect any Limited
Partner, then the Limited Partner so affected must consent to such amendment.
Notwithstanding anything in this Agreement to the contrary, this Agreement may
be amended by the General Partner without the consent of any other Partner in
order to cure any ambiguity or error, make an inconsequential revision, provide
clarity, comply with any law or regulation or correct or supplement any
provision herein that may be defective or inconsistent with any other provisions
herein; provided that, except with respect to amendments necessary to comply
with any law or regulation, such amendment does not materially and adversely
affect any Limited Partner.

-17-



--------------------------------------------------------------------------------



 



10.2 Successors
     Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the Partners and their legal representatives,
heirs, successors, and assigns.
10.3 Governing Law; Severability
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, and, to the maximum extent possible, in such
manner as to comply with all the terms and conditions of the Partnership Act. If
it is determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
10.4 Notices
     All notices, demands, and other communications to be given and delivered
under or by reason of provisions under this Agreement shall be in writing and
shall be deemed to have been given on the date when personally delivered, when
mailed by first class mail, when sent by facsimile or transmitted by email or
the internet, or when sent by reputable overnight courier service, in each case
to the recipient at the address, facsimile number, or email address set forth in
Schedule I hereof or to such other address, facsimile number, or email address,
or to the attention of such other Person as has been indicated in writing to the
General Partner.
10.5 Arbitration
     The parties to this Agreement shall each use good faith efforts for a
period of 30 days (or such longer time as agreed to by the applicable parties)
to try to resolve any controversy, dispute, or claim arising out of or in
connection with this Agreement, or the breach, termination, or validity hereof.
Thereafter, if such controversy, dispute, or claim remains, it shall be settled
by final and binding arbitration to be conducted by an arbitration tribunal in
Fort Lauderdale, Florida, pursuant to the rules of the American Arbitration
Association. The arbitration tribunal shall consist of three arbitrators. The
party initiating the controversy, dispute, or claim that led to arbitration
shall nominate one arbitrator in the request for arbitration and the other party
shall nominate a second arbitrator in the answer thereto within 30 days of
receipt of the request; provided that if there are multiple initiating or
answering parties, the arbitrator selected must be reasonably acceptable to all
initiating or answering parties, as applicable. The two arbitrators so named
will then jointly appoint the third arbitrator. If the answering party fails to
nominate its arbitrator within the 30-day period, or if the arbitrators named by
the parties fail to agree on the third arbitrator within 60 days, the office of
the American Arbitration Association in New York, New York shall make the
necessary appointments of such arbitrator(s). The decision or award of the
arbitration tribunal (by a majority determination, or if there is no majority,
then by the determination of the third arbitrator, if any) shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement. In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Florida shall govern.

-18-



--------------------------------------------------------------------------------



 



10.6 Miscellaneous
     This Agreement (including Appendix A hereto) contains the entire agreement
among the parties and supersedes all prior arrangements or understanding with
respect thereto. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement. This Agreement may be executed in any number of counterparts, any one
of which need not contain the signatures of more than one party, but all of such
counterparts together shall constitute one agreement. Whenever from the context
it appears appropriate, each term stated in either the singular or the plural
shall include the singular and the plural, and pronouns stated in either the
masculine, the feminine, or the neuter gender shall include the masculine, the
feminine, and the neuter.
10.7 No Third Party Beneficiaries
     No Person that is not a party hereto shall have any rights or obligations
pursuant to this Agreement. The rights and obligations set forth herein are for
the benefit of the parties hereto only and do not create or grant any rights to
third parties.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            GENERAL PARTNER:


WOODBRIDGE FUND I, LLC
      By:   WOODBRIDGE HOLDINGS CORPORATION,
its Sole Member     

                  By:   /s/ John K. Grelle         Name:   John K. Grelle       
Title:   Chief Financial Officer     

 -20 



--------------------------------------------------------------------------------



 



         

            LIMITED PARTNERS:
      /s/ Alan B. Levan       Alan B. Levan          /s/ John E. Abdo       John
E. Abdo          /s/ Seth M. Wise       Seth M. Wise       

 -21-



--------------------------------------------------------------------------------



 



         

Schedule I
List of Limited Partners and Applicable Percentage Interests

          Limited Partner   Percentage Interest  
Alan Levan
    45.40 %
 
       
John Abdo
    36.40 %
 
       
Seth Wise
    18.20 %
 
         
TOTAL
    100.0 %

 



--------------------------------------------------------------------------------



 



APPENDIX A:
Tax and Accounting Provisions
A-1 Definitions
     For purposes of this Appendix A, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
     (a) credit to such Partner’s Capital Account any amounts that such Partner
is obligated to restore or deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and
     (b) debit to such Partner’s Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Book Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
     (a) the initial Book Value of any asset contributed or deemed contributed
to the Partnership shall be such asset’s gross fair market value at the time of
such contribution as determined by the General Partner pursuant to Article VIII
of the Agreement;
     (b) the Book Value of all Partnership assets may be adjusted in the
discretion of the General Partner to equal their respective gross fair market
values, as determined by the General Partner pursuant to Article VIII of the
Agreement, at the times specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f);
     (c) any adjustments to the adjusted basis of any asset of the Partnership
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m);
     (d) the Book Value of any Partnership asset distributed or deemed
distributed by the Partnership to any Partner shall be adjusted immediately
prior to such distribution to equal its gross fair market value as of the date
of distribution, as determined by the General Partner pursuant to this
Article VIII; and
     (e) if the Book Value of an asset has been determined pursuant to clause
(a), (b) or (c) of this definition, to the extent permitted by the Treasury
Regulations, such Book Value shall thereafter be adjusted in the same manner as
would the asset’s adjusted basis for U.S. federal income tax purposes, except
that depreciation and amortization deductions shall be computed based on the
asset’s Book Value as so determined, rather than on its adjusted tax basis.

A-1



--------------------------------------------------------------------------------



 



     “Net Profits” and “Net Losses” mean, for any period, the taxable income or
loss, respectively, of the Partnership for such period, in each case as
determined for U.S. federal income tax purposes, but computed with the following
adjustments:
     (a) items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Partnership asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Value of the Partnership’s assets rather than upon such
assets’ adjusted bases for U.S. federal income tax purposes;
     (b) any tax-exempt income received by the Partnership shall be deemed for
these purposes only to be an item of gross income;
     (c) any expenditure of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;
     (d) there shall be taken into account any separately stated items under
Section 702(a) of the Code;
     (e) if the Book Value of any Partnership asset is adjusted pursuant to
clauses (b) or (d) of the definition of “Book Value,” or pursuant to clause (c)
of such definition (but only to the extent the adjustment is attributable to a
distribution of Investment Proceeds not in liquidation of a Partner’s
Partnership interest), the amount of such adjustment shall be taken into account
in the period of adjustment as gain or loss from the disposition or deemed
disposition of such asset for purposes of computing Net Profits and Net Losses;
and
     (f) items of income, gain, loss, deduction or credit allocated pursuant to
Section A-4 shall not be taken into account.
     “Regulatory Allocations” has the meaning set forth in Section A-4(d).
     “Tax Matters Partner” has the meaning set forth in Section A-6.
A-2 Maintenance of Capital Accounts
     (a) A capital account (“Capital Account”) shall be maintained for each
Partner in accordance with Section 704(b) of the Code and Treasury Regulations
Sections 1.704-1(b) and 1.704-2. The initial balance of each Capital Account
shall be zero.
     (b) The Capital Account of each Partner shall be increased by (i) the
amount of any cash contributed by such Partner to the capital of the
Partnership, (ii) in the case of any property contributed by such Partner to the
capital of the Partnership, the Book Value of such property (net of liabilities
that the Partnership is considered to assume or take the property subject to)
when contributed, (iii) the amount of any liabilities of the Partnership that
are assumed by such Partner (except for liabilities described in
Section A-2(c)(ii) that are assumed by such Partner) for purposes of Treasury
Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net Profits allocated to such
Partner pursuant to Section A-3, and (v) any gross income and gain allocated to
such Partner pursuant to Section A-4.

A-2



--------------------------------------------------------------------------------



 



     (c) The Capital Account of each Partner shall be decreased by (i) the
amount of any cash distribution to such Partner when made, (ii) the Book Value
of any property distributed to such Partner by the Partnership (net of
liabilities that the Partner is considered to assume, or take property subject
to) when distributed, (iii) the amount of any liabilities of such Partner that
are assumed by the Partnership (except for liabilities described in
Section A-2(b)(ii) that are assumed by the Partnership) for purposes of Treasury
Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net Losses allocated to such
Partner pursuant to Section A-3, and (v) any gross deductions and loss allocated
to such Partner pursuant to Section A-4.
     (d) In the event that all or a portion of an interest in the Partnership is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the Transferred Partnership interest.
     (e) The Capital Account of each Partner shall be adjusted to reflect any
adjustment to the Book Value of the Partnership’s assets attributable to the
application of Section 734 of the Code in respect of a distribution in
liquidation of such Partner’s Partnership interest to the extent required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
     (f) Except as otherwise provided in this Agreement, whenever it is
necessary to determine the Capital Account balance of any Partner, the Capital
Account balance of such Partner shall be determined after giving effect to all
allocations pursuant to this Appendix A and all contributions and distributions
made prior to the time as of which such determination is to be made.
     (g) It is the intention of the parties that the Capital Accounts of the
Partners be kept in the manner required under Section 704(b) of the Code and
Treasury Regulations sections 1.704-1(b) and 1.704-2. To the extent any
additional adjustment to the Capital Accounts is required by such provisions,
the General Partner is hereby authorized to make such adjustment after notice to
the Partners.

A-3



--------------------------------------------------------------------------------



 



A-3 Allocations of Profits and Losses
     (a) After the application of Section A-4, Net Profits and Net Losses for
any taxable year, or portion thereof, shall be allocated among the Partners (and
credited or debited to their Capital Accounts) in such manner so that, after
taking into account distributions by the Partnership and contributions made to
the Partnership through the end of such taxable year and the allocations of Net
Profits and Net Losses for such taxable year, (i) the respective positive
Capital Account balances of the Partners would correspond as closely as possible
to the amount each Partner would receive as a cash distribution pursuant to
Section 7.2(d), if the Partnership were to liquidate completely immediately
after the end of such taxable year and (ii) any resulting deficit Capital
Account balances of the Partners would correspond as closely as possible with
the manner in which economic responsibility for Partnership deficit balances (as
determined in accordance with the principles of Treasury Regulations under
Section 704 of the Code) would be borne by the Partners under the terms of this
Agreement if the Partnership were to liquidate completely immediately after the
end of such taxable year. For purposes of the preceding sentence, the amount of
cash to be distributed to each Partner, each Partner’s Capital Account and the
amount of each Partner’s economic responsibility for Partnership deficit
balances, upon the assumed liquidation, shall be computed by assuming that in
connection with such liquidation, the Partnership sold all of its assets for
amounts such that no Net Profits or Net Losses result from the sale and settled
all of its liabilities for amounts such that no Net Profits or Net Losses result
from the settlement. For purposes of applying this Section A-3, the Capital
Account balance of each Partner shall be increased by such Partner’s share of
“partnership minimum gain” and “partner minimum gain” (within the meaning of and
in accordance with the Treasury Regulations under Section 704(b) of the Code).
Subject to the other provisions of this Appendix A, an allocation to a Partner
of a share of Net Profit or Net Loss shall be treated as an allocation of the
same share of each item of income, gain, loss or deduction that is taken into
account in computing Net Profit or Net Loss.
     (b) If a Partner transfers, acquires, or redeems an interest in the
Partnership during a taxable year, the Net Profit or Net Loss (and other items
referred to in Section A-4) attributable to such interest for such year shall be
allocated between the transferring Partner and the transferee (or the other
Partners in the Partnership) by any method permitted under Section 706 of the
Code selected by the General Partner.
A-4 Regulatory Allocations and Special Allocations
     (a) Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Partnership shall be allocated for each period to the Partner
that bears the economic risk of loss within the meaning of Treasury Regulations
Section 1.704-2(i), and (ii) “nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(b)) and “excess nonrecourse liabilities” (as defined
in Treasury Regulations Section 1.752-3(a)), if any, of the Partnership shall be
allocated to the Partners in accordance with their respective percentage
interests in Net Losses.
     (b) This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of Treasury Regulations under Section 704(b) of
the Code. Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Partners on a priority basis to
the extent and in the manner required by such provisions.
     (c) To the extent that Net Losses or items of loss or deduction otherwise
allocable to a Partner hereunder would cause such Partner to have an Adjusted
Capital Account Deficit as of the end of the taxable year to which such Net
Losses, or items of loss or deduction, relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Losses, or items of loss or deduction, shall not be allocated to such Partner
and instead shall be allocated to the Partners in accordance with Section A-3 as
if such Partner were not a Partner.

A-4



--------------------------------------------------------------------------------



 



     (d) Any allocations required to be made pursuant to clauses (a), (b), and
(c) above (the “Regulatory Allocations”) (other than allocations, the effect of
which are likely to be offset in the future by other special allocations) shall
be taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section A-3 so that the net amount of any items so allocated and all other items
allocated to each Partner shall, to the extent possible, be equal to the amount
that would have been allocated to each Partner pursuant to Section A-3 had such
Regulatory Allocations under this Section A-4 not occurred.
     (e) If any Partner is treated for income tax purposes as realizing ordinary
income because of receipt of its Partnership interest (whether under Section 83
of the Code or any similar provisions of any law, rule or regulations or any
other applicable law, rule, regulation or doctrine) and the Partnership is
entitled to any offsetting deduction, the Partnership’s deduction shall be
allocated among the Partners in such manner as to, as nearly as possible, offset
such ordinary income realized by such Partner.
A-5 Tax Allocations
     (a) For tax purposes, except as otherwise provided in this Section A-5,
each item of income, gain, loss and deduction and credit shall be allocated
among the Partners in the same manner as its corresponding item of book income,
gain, loss, deduction or credit is allocated pursuant to this Appendix A.
     (b) In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Partnership asset contributed (or deemed contributed) to the capital of
the Partnership shall, solely for federal income tax purposes, be allocated
among the Partners so as to take into account any variation between the adjusted
basis of such Partnership asset for federal income tax purposes and its Book
Value upon its contribution (or deemed contribution). If the Book Value of any
Partnership asset is adjusted, subsequent allocations of taxable income, gain,
loss and deduction with respect to such Partnership asset shall take account of
any variation between the adjusted basis of such Partnership asset for federal
income tax purposes and the Book Value of such Partnership asset in the manner
prescribed under Code Sections 704(b) and 704(c) and the Treasury Regulations
thereunder. The General Partner shall select the manner by which variations
between Book Value and adjusted basis are taken into account in accordance with
Code Sections 704(b) and 704(c) and the Treasury Regulations thereunder.
     (c) The provisions of this Appendix A (and other related provisions in this
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deductions, and credits shall be interpreted consistently with the
Treasury Regulations, and to the extent unintentionally inconsistent with such
Treasury Regulations, shall be deemed to be modified to the extent necessary to
make such provisions consistent with the Treasury Regulations.

A-5



--------------------------------------------------------------------------------



 



A-6 Tax Matters Partner; Management Authority Regarding Tax and Accounting
     (a) The General Partner is designated the “Tax Matters Partner” (as defined
in Section 6231 of the Code) to manage administrative tax proceedings conducted
at the partnership level by the Internal Revenue Service with respect to
Partnership matters. The General Partner is specifically directed and authorized
to take whatever steps the General Partner, in its sole discretion, deems
necessary or desirable to perfect such designation, including, without
limitation, filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Treasury
regulations. The Tax Matters Partner shall have full authority to extend the
statute of limitations and control any tax audit or other proceeding on behalf
of the Partnership. Expenses of administrative proceedings relating to the
determination of Partnership items at the Partnership level undertaken by the
Tax Matters Partner will be deemed to be expenses of the Partnership.
     (b) All matters concerning (i) allocations of Net Profits and Net Losses
and allocations for tax purposes, (ii) distributions by the Partnership,
including the taxes thereon, and (iii) accounting procedures and determinations,
tax determinations and elections, determinations as to on whose behalf expenses
were incurred and the attribution of fees and expenses to a Program Asset, and
other determinations not specifically and expressly provided for by the terms of
this Agreement, shall be determined by the General Partner, whose determination
shall be final and conclusive as to all the Partners absent manifest clerical
error.

A-6



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
CORE COMMUNITIES, LLC
Date: March 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I GENERAL PROVISIONS     1     1.1  
 
Formation
    1     1.2    
Name
    2     1.3    
Purpose
    2     1.4    
Principal Office
    2          
 
        ARTICLE II DEFINITIONS; DETERMINATIONS     2     2.1    
Definitions
    2     2.2    
Determinations
    6          
 
        ARTICLE III INVESTED CAPITAL; CAPITAL ACCOUNTS     6     3.1    
Invested Capital
    6     3.2    
Future Contributions
    7     3.3    
Capital Accounts
    7          
 
        ARTICLE IV DISTRIBUTIONS     7     4.1    
Distribution Policy
    7     4.2    
Reimbursement Payment
    8     4.3    
Priority of Distributions
    8     4.4    
Apportionment of Carry Distributions
    9     4.5    
IP Clawback Reserve
    9     4.6    
Clawback Obligations
    10          
 
        ARTICLE V PROGRAM MANAGER     12     5.1    
Program Manager
    12     5.2    
Fees
    12          
 
        ARTICLE VI MANAGING MEMBER     12     6.1    
Management Authority
    12     6.2    
No Liability to Company or Members
    13     6.3    
Indemnification
    13          
 
        ARTICLE VII NON-MANAGING MEMBERS     14     7.1    
Limited Liability
    14     7.2    
No Participation in Management
    14     7.3    
Transfer of LLC Interests by Non-Managing Members
    14     7.4    
No Termination
    15     7.5    
Additional Non-Managing Members
    15     7.6    
Reimbursement for Payments on Behalf of a Member
    15  

     -i-     

 



--------------------------------------------------------------------------------



 



                              Page ARTICLE VIII DURATION AND TERMINATION     16
    8.1    
Term
    16     8.2    
Termination and Liquidation
    16          
 
        ARTICLE IX VALUATION OF COMPANY ASSETS     17     9.1    
Normal Valuation
    17     9.2    
Restrictions on Transfer or Blockage
    17          
 
        ARTICLE X BOOKS OF ACCOUNTS; MEETINGS     17     10.1    
Books
    17     10.2    
Fiscal Year
    17     10.3    
Reports
    18          
 
        ARTICLE XI MISCELLANEOUS     18     11.1    
Amendments
    18     11.2    
Successors
    18     11.3    
Governing Law; Severability
    18     11.4    
Notices
    19     11.5    
Arbitration
    19     11.6    
Miscellaneous
    19     11.7    
No Third Party Beneficiaries
    20          
 
        APPENDIX A: Tax and Accounting Provisions     A-1     A-1    
Definitions
    A-1     A-2    
Maintenance of Capital Accounts
    A-2     A-3    
Allocations of Profits and Losses
    A-4     A-4    
Regulatory Allocations and Special Allocations
    A-4     A-5    
Tax Allocations
    A-5     A-6    
Tax Matters Partner; Management Authority Regarding Tax and Accounting
    A-6          
 
        APPENDIX B: Apportionment and Modification of Carried Interest to IP
Members     B-1     B-1    
Definitions
    B-1     B-2    
Vesting Provisions
    B-3     B-3    
Determination of Carry Accounts
    B-4     B-4    
Distributions to the IP Members
    B-5     B-5    
Responsibility for Gross Clawback Amount
    B-5     B-6    
83(b) Election
    B-5  

     -ii-     

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
CORE COMMUNITIES, LLC
     THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT is deemed to be
effective as of March 13, 2009 (the “Effective Date”) by and among the Managing
Member, the Non-Managing Members, and the Program Manager (each as defined
below).
     WHEREAS, the Company (as defined below) was formed pursuant to the Articles
(as defined below) and an operating agreement was executed (the “Initial
Agreement”);
     WHEREAS, the Articles were amended by changing the name of the Company from
Levitt Community Development Company, LLC to Core Communities, LLC and the
management of the Company from a manager-managed Florida limited liability
company to a member-managed Florida limited liability company in a filing with
the Secretary of State of Florida on November 5, 2001;
     WHEREAS, the Member amended and restated the Initial Agreement, and
approved articles of amendment to the Initial Agreement and ratified the filing
thereof, by executing an amended and restated agreement (the “Amended
Agreement”), which was effective December 28, 2001; and
     WHEREAS, the parties to this Agreement wish to amend and restate the
Amended Agreement in its entirety as hereinafter set forth, and to admit the IP
Member and the Residual Member as members of the Company.
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.1 Formation
     The Members hereby agree to continue a limited liability company (the
“Company”) pursuant to and in accordance with the Florida Limited Liability
Company Act, as amended from time to time (the “LLC Act”). The term of the
Company (the “Term”) commenced upon the filing of the Articles of Organization
(the “Articles”) with the Secretary of State of Florida (the date of such filing
is referred to herein as the date of “formation” of the Company) and shall
continue until dissolution and termination of the Company in accordance with the
provisions of ARTICLE VIII hereof.

 



--------------------------------------------------------------------------------



 



1.2 Name
     The name of the Company shall be Core Communities, LLC, or such other name
or names as the Managing Member may designate from time to time.
1.3 Purpose
     The Company is organized for the principal purpose of (i) acquiring,
managing, and supervising the interests in the Program Assets, and (ii) engaging
in such other activities incidental or ancillary thereto as the Managing Member
deems necessary or advisable.
1.4 Principal Office
     The Company shall maintain a principal office in Fort Lauderdale, Florida,
or at such other place or places as the Managing Member may from time to time
designate.
ARTICLE II
DEFINITIONS; DETERMINATIONS
2.1 Definitions
     Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specified herein:
     “Agreement” means this Amended and Restated Limited Liability Company
Operating Agreement of Core Communities, LLC, as amended or modified from time
to time in accordance with its terms.
     “Alternative Clawback Reserve” has the meaning set forth in Section 4.5.
     “Amended Agreement” has the meaning set forth in the Recitals.
     “Articles” has the meaning set forth in Section 1.1.
     “Capital Account” is the account established for each Member in accordance
with the provisions of Appendix A hereto.
     “Capital Proceeds” means any Investment Proceeds received by the Company in
respect of a Program Asset that are attributable to a Realization event.

-2-



--------------------------------------------------------------------------------



 



     “Carried Interest Members” means the Sponsor Member, the IP Members, and
the Residual Member, in their capacities as Members entitled to receive Carry
Distributions, and “Carried Interest Member” shall mean each of such Persons
individually.
     “Carry Distributions” means those distributions paid to the Carried
Interest Members in their capacities as such pursuant to Section 4.3(a)(ii) and
Section 4.3(a)(iii)(B).
     “Carry Percentage” means, with respect to a Carried Interest Member, its
percentage interest in Carry Distributions as set forth for such Member on
Schedule I hereof.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
     “Company” has the meaning set forth in Section 1.1.
     “Contributed Property” means all of the assets held by Core Communities,
LLC as of the Effective Date.
     “Covered Party” means each of the Members, a director, officer, partner or
member (or a former director, officer, partner or member) of any Member, and to
the extent approved by the Managing Member in its sole discretion, any other
employee of a Member or an agent acting at the direction of the Managing Member
or the Program Manager, and in any such case, the heirs and legal
representatives of any such person.
     “Current Proceeds” means any Investment Proceeds received by the Company in
respect of a Program Asset that are not attributable to a Realization event,
including dividends, rents, or interest with respect to such Program Asset.
     “Deal Fees” means those amounts received by the Managing Member (or an
affiliate of the Managing Member) as break-up fees, director fees, “flip” fees,
investment banking, consulting, or similar transaction fees, but not including
any amount received as reimbursement for expenses directly related to the
provision of such services for which the fee is being paid. “Deal Fees” also
means all amounts earned by any employee or agent (in such capacity) of the
Program Manager with respect to a Program Asset or other activities of the
Company, but not including payments to such employee or agent from the Program
Manager.
     “Effective Date” has the meaning set forth in the Recitals.
     “Executive IP Member” has the meaning set forth in Section 4.5(b).
     “Fair Market Value” of a security or a Program Asset means the amount that
would be realized as Investment Proceeds if such security or Program Asset had
been sold at its “value” (determined in accordance with Article IX).
     “Family Related Member” means, with respect to any IP Member, any Person
who is a spouse or lineal descendent of the parents of such IP Member or any
Person which is a trust formed by such IP Member for investment by or for the
benefit of such IP Member’s spouse or any lineal descendants of the parents of
such IP Member or of such IP Member’s spouse and/or any charitable organization;
provided that any cause of action or other dispute arising in relation to a
Family Related Member’s interest may only be pursued by the IP Member associated
with such Family Related Member, except if such IP Member has died or become
legally incapacitated.

-3-



--------------------------------------------------------------------------------



 



     “GAAP” has the meaning set forth in Section 10.3.
     “Gross Clawback Amount” has the meaning specified in Section 4.6.
     “Impairment” means, with respect to a Program Asset, a determination by the
Managing Member that the Program Asset is not expected to be able to provide for
cash flow or realization proceeds a return to investors of at least the amount
of Invested Capital associated with such asset as well as a 10% per annum
compounded annual return on such Invested Capital. The Managing Member’s
determination that a Program Asset has suffered an Impairment for purposes of
this Agreement shall be independent of any determination that the value of the
Program Asset is reduced for purposes of the financial statements prepared under
generally accepted accounting principles.
     “Initial Agreement” has the meaning set forth in the Recitals.
     “Invested Capital” has the meaning set forth in Section 3.1.
     “Investment Proceeds” means the gross investment returns (whether in the
form of cash, securities, or other property) received by the Company in respect
of the Company’s Invested Capital in any Program Assets (i.e., in its capacity
as an investor and not with respect to the provision of any services with
respect to such Program Assets or to any other investor in such Program Assets).
For the avoidance of doubt, the amount of Investment Proceeds shall be
determined without regard to any management fees, carried interest, or similar
deductions that may be charged by the Managing Member or the Program Manager to
any investment vehicle through which the Company holds any of its investments.
     “IP Clawback Reserve” has the meaning set forth in Section 4.5.
     “IP Members” means any Persons designated as IP Members on Schedule I
hereof, in their capacities as members of the Company, or any other Persons that
are admitted as IP Members in accordance with the terms hereof, in each case for
so long as such Persons continue to be IP Members hereunder, and “IP Member”
shall mean each of such Persons individually.
     “LLC Act” has the meaning set forth in Section 1.1.
     “Managing Member” means Woodbridge Holdings Corporation, in its capacity as
managing member of the Company, and any successor managing member of the
Company.
     “Members” means collectively the Managing Member (including in its capacity
as Sponsor Member), the IP Members, the Residual Member, the Program Manager and
any other Person that is admitted to the Company as a partner in accordance with
the terms hereof, and “Member” shall mean each of such persons individually.
     “Non-Managing Members” means the IP Member and the Residual Member, and
“Non-Managing Member” shall mean each of such Persons individually.

-4-



--------------------------------------------------------------------------------



 



     “Overall Hurdle Clawback” has the meaning set forth in the limited
partnership agreement governing Woodbridge Executive Incentive Plan 1, LP.
     “Person” means an individual, a partnership (general, limited, or limited
liability), a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental, quasi-governmental, judicial, or regulatory entity or any
department, agency, or political subdivision thereof.
     “Platform” means all of the program partnerships (or other entities) that
are designated as a “Program Partnership” in accordance with the terms of the
governing agreement of Woodbridge Executive Incentive Plan 1, LP.
     “Portfolio Company” means each of the subsidiaries of Core Communities, LLC
and such other entities, the interests in which are Program Assets.
     “Preferred Return” has the meaning set forth in Section 4.3.
     “Program Assets” means those assets held by the Company as part of the
Company’s investment program, and “Program Asset” shall mean each of such
Program Assets individually.
     “Program Expenses” means those costs, expenses, liabilities and obligations
relating to the Company’s activities, investments and business (to the extent
not borne or reimbursed by the Portfolio Company) as set forth on Schedule II
hereof.
     “Program Manager” means Woodbridge Holdings Corporation.
     “Program Partnership” means each partnership (or other entity) that is
designated as a “Program Partnership” in accordance with the terms of the
governing documents of Woodbridge Executive Incentive Plan 1, LP. All such
partnerships together with the Company are the “Program Partnerships.”
     “Realization” means the sale, redemption, or other disposition of, or any
other receipt of a capital nature, including proceeds from the recapitalization
or refinancing at the investment level (as determined by the Managing Member)
with respect to the whole or part of, or the permanent write-off of a Program
Asset, and “Realized” shall be construed accordingly. To the extent a Program
Asset has suffered an Impairment of less than the whole of the Program Asset, a
portion of the Program Asset equal to the amount of the Impairment shall be
treated as if sold for no consideration. If the Managing Member determines that
an Impairment has been reversed, the Managing Member shall adjust the
allocations and distributions made by the Company so as to reverse the effects
of the prior Impairment.
     “Realized Base Contributions” has the meaning set forth in
Section 4.3(a)(i).
     “Regulatory Allocations” has the meaning set forth in Appendix A hereto.
     “Reimbursement Payment” means the special payment to the Program Manager
pursuant to Section 4.2.
     “Reimbursing Member” has the meaning set forth in Section 7.6(a).
     “Residual Member” means the Person entitled to receive the amounts of Carry
Distributions not made to the Sponsor Member or the IP Members, which Person
will be Woodbridge Executive Incentive Plan 1, LP.
     “Return Distributions” means those distributions to the Managing Member
other than Carry Distributions as set forth in Section 4.3.
     “Sponsor Member” means the Person entitled to receive the amounts of Carry
Distributions apportioned to the Sponsor Member pursuant to the terms hereof,
which Person initially will be the Managing Member, in its capacity as Sponsor
Member.

-5-



--------------------------------------------------------------------------------



 



     “Sponsor Proceeds” means all other proceeds received by the Company from or
with respect to its assets other than Investment Proceeds. Sponsor Proceeds
include management fees, carried interest, and Deal Fees charged by the Company
to other investors in an investment vehicle through which the Company holds its
assets; provided, however, that to the extent the Managing Member determines
that Deal Fees arising with respect to a Company asset are attributable to the
capital invested in that asset by the Company, such fees will be treated as
Investment Proceeds, rather than Sponsor Proceeds. For the avoidance of doubt,
Deal Fees attributable to the capital invested by a third party or not
attributable to any investment of capital will be treated as Sponsor Proceeds.
     “Term” has the meaning set forth in Section 1.1.
     “Transfer” means a transfer in any form, including a sale, assignment,
conveyance, pledge, mortgage, encumbrance, hypothecation, exchange, gift, or
other disposition, or the act of so doing, whether voluntarily, by operation of
law, pursuant to judicial process, or otherwise as the context requires.
     “Woodbridge” means Woodbridge Holdings Corporation or any direct or
indirect subsidiary of such corporation.
2.2 Determinations
     Unless otherwise indicated, any determinations or calculations conducted
pursuant to this Agreement shall be determined or calculated as of the date of
such determination or calculation.
ARTICLE III
INVESTED CAPITAL; CAPITAL ACCOUNTS
3.1 Invested Capital
     As of the Effective Date, the Members shall be required to make the
following contributions to the capital of the Company (“Invested Capital”):
     (a) The Managing Member shall be credited with having contributed the
Contributed Property to the Company, which for purposes hereof shall be treated
as Invested Capital of $127,142,909.00, and such Contributed Property will be
treated as having a Book Value as defined in Appendix A hereto.
     (b) Each IP Member shall contribute $250 to the capital of the Company.
     (c) The Residual Member shall contribute $250 to the capital of the
Company.
The right of each IP Member, the Residual Member, and the Sponsor Member to
receive Carry Distributions represents a profits interest received for services
rendered or to be rendered to or for the benefit of the Company.

-6-



--------------------------------------------------------------------------------



 



3.2 Future Contributions
     (a) Other than the required Invested Capital described in Section 3.1, any
reimbursement payment pursuant to Section 7.6, or as may be required by
applicable law, no Member shall have any further obligation to contribute
additional Invested Capital to the Company; provided that the Managing Member
shall be required to make special distributions to the Company to the extent
that such special distributions are necessary to reduce any IP Member’s
Alternative Clawback Reserve as described in Section 4.2(c).
     (b) The Managing Member, in its discretion, whether or not in connection
with the admission of any new Member to the Company in accordance with
Section 7.5, may permit a Member to contribute additional Invested Capital to
the Company under such circumstances as may be determined by the Managing
Member.
     (c) The Managing Member may cause the Company to borrow funds, including
from Woodbridge, under such terms as the Managing Member may determine, in order
to permit the Company to meet its liquidity needs.
3.3 Capital Accounts
     (a) A capital account shall be maintained for each Member in accordance
with the provisions of Appendix A hereto.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Policy
     (a) Except as set forth in Section 4.1(c) and Section 4.4, the Managing
Member shall periodically cause excess cash or cash equivalents held in the
Company to be distributed to the Members in accordance with Section 4.3, subject
to any limitations imposed by agreements between the Company and its lenders.
     (b) Distributions may be in the form of cash, property, or securities.
Except as otherwise provided herein, for purposes of this Agreement, an in-kind
distribution of non-cash property shall be treated as if an amount of cash equal
to the Fair Market Value of such property had been distributed.
     (c) In determining the amounts that may be available for distribution to
the Members, the Managing Member shall first cause the Company to satisfy its
current obligations, including its obligation to make any Reimbursement Payment
to the Program Manager in accordance with Section 4.2. In addition, the Managing
Member may cause the Company to retain such amounts as the Managing Member
determines is appropriate to act as reserves for any fixed or contingent
payments or liabilities of the Company (including future amounts of
Reimbursement Payments) for which the Company may be liable.

-7-



--------------------------------------------------------------------------------



 



4.2 Reimbursement Payment
     Prior to making any distributions to the Members pursuant to Section 4.3,
the Company shall make a reimbursement payment (the “Reimbursement Payment”) to
the Program Manager equal to the amount of Program Expenses (including, for the
avoidance of doubt, interest accruing on the Program Manager’s line of credit
used to finance such expenses) borne by, and required to be paid by, the Program
Manager that have yet to be reimbursed by the Company to the Program Manager.
4.3 Priority of Distributions
     After making any Reimbursement Payment pursuant to Section 4.2, except to
the extent specifically provided in this Agreement to the contrary,
distributions by the Company shall be made among the Members as follows:
     (a) Capital Proceeds and Sponsor Proceeds. Distributions designated as
Capital Proceeds or Sponsor Proceeds by the Managing Member shall be distributed
as follows:

  (i)   First, 100% to the Managing Member as “Return Distributions” until the
Managing Member has received aggregate distributions sufficient to provide the
Managing Member a 10% per annum cumulative annually compounded internal rate of
return (the “Preferred Return”) on the Managing Member’s Invested Capital
attributable to all Program Assets (or portion thereof) that have been Realized
(such Invested Capital, the “Realized Base Contributions”), provided that for
purposes of determining the Preferred Return, the Invested Capital attributable
to the contribution of the Contributed Property shall be treated as having been
made on September 1, 2008 (notwithstanding that such date pre-dates the date of
this Agreement). The Managing Member will include as Return Distributions any
amounts received that relate to the investment in such Program Assets,
regardless of whether such amounts are received through, or outside of, the
Company. For the avoidance of doubt, an “internal rate of return” calculation
encompasses a return of, as well as a return on, the Realized Base
Contributions.     (ii)   Second, 20% to the Managing Member (as additional
Return Distributions) and 80% to the Carried Interest Members (and among them as
provided in Section 4.4) as “Carry Distributions,” until the aggregate amount of
Carry Distributions equals 20% of the excess of (A) the aggregate amount of
Return Distributions and Carry Distributions distributed over (B) the Realized
Base Contributions; and     (iii)   Thereafter, between the Managing Member and
the Carried Interest Members as follows:

  (A)   The Managing Member is allocated an additional amount (as additional
Return Distributions) so that the aggregate amount of Return Distributions
distributed to the Managing Member equals the sum of (1) the Realized Base
Contributions plus (2) 80% of the amount by which the aggregate Investment
Proceeds received by the Company exceeds the Realized Base Contributions; and

-8-



--------------------------------------------------------------------------------



 



  (B)   The remainder to the Carried Interest Members as additional Carry
Distributions.

     (b) Current Proceeds. Distributions designated as Current Proceeds by the
Managing Member shall be distributed in the same manner as Capital Proceeds and
Sponsor Proceeds pursuant to Section 4.3(a) except that for purposes of applying
those provisions with respect to a particular distribution of Current Proceeds,
the Program Asset giving rise to such Current Proceeds will be deemed to have
been Realized for an amount equal to the Invested Capital (and taking into
account any prior unreversed Impairment with respect to such Program Asset)
attributable to such Program Asset immediately prior to the distribution of such
Current Proceeds.
4.4 Apportionment of Carry Distributions
     Carry Distributions will be made to and among the Carried Interest Members
in the following amounts:
     (a) Distributions to the Sponsor Member. The Sponsor Member shall in all
cases receive 35% of all Carry Distributions.
     (b) Distributions to the IP Members. The IP Members as a group shall
receive a portion of Carry Distributions, which portion shall not exceed the
aggregate Carry Percentages of the IP Members, but which may be reduced by the
vesting and other provisions in Appendix B hereto. The provisions of Appendix B
will govern the determination of each IP Member’s share of such Carry
Distributions.
     (c) Distributions to the Residual Member. Carry Distributions not made to
the Sponsor Member or the IP Members shall be made to the Residual Member. For
the avoidance of doubt, any reductions in Carry Distributions to the IP Members
pursuant to the vesting provisions set forth in Appendix B hereto shall accrue
to the benefit of the Residual Member.
4.5 IP Clawback Reserve
     (a) Notwithstanding the provisions of Section 4.3 and Section 4.4 and
Appendix B hereto, 25% (adjusted as provided in Section 4.5(b) below) of any
Carry Distributions that are available for distribution to an IP Member shall be
withheld by the Company, and a separate bookkeeping account (an “IP Clawback
Reserve”) shall be established for such IP Member by the Company for tracking
deposits, withdrawals, and interest earned with respect to such account. The
Company may aggregate each of the IP Clawback Reserves within a single
interest-bearing Company bank account.
     (b) Each time that the Company is to make a distribution of Carry
Distributions, the Managing Member (together with the general partners of each
of the other Program Partnerships) will review the remaining Program Assets and
the assets within each other Program Partnership in the Platform to determine
whether any of the cumulative assets have suffered an Impairment that has not
been reversed, and if so, the effect that such Impairment would have on the
ability of Woodbridge (in its capacity as an investor in such program
partnership) to receive proceeds from such Program Partnership sufficient to
provide Woodbridge with at least a 10% annual cumulative compounded internal
rate of return on its Invested Capital (as defined by the governing agreement of
such Program Partnership) in such Program Partnership. If the Managing Member
determines that the Impairment would prevent such minimum return from being
achieved, the Managing Member may increase the percentage (but not in excess of
100%) of Carry Distributions to be contributed to the IP Clawback Reserve of any
Executive IP Member (as defined below) in order to add to such IP Clawback
Reserve an amount which, when combined with the other reserves being established
by the other Program Partnerships and by Woodbridge Executive Incentive Plan 1,
LP with respect to such Executive IP Member, will cover such Executive IP
Member’s share of the Overall Hurdle Clawback that is anticipated to arise.

  (i)   “Executive IP Member” shall mean any person who is both an IP Member and
a limited partner of Woodbridge Executive Incentive Plan 1, LP.

  (ii)   For the avoidance of doubt, the Managing Member shall not increase the
percentage of Carry Distributions to be contributed to the IP Clawback Reserve
of any IP Member who is not an Executive IP Member.

-9-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, in the Managing Member’s discretion,
rather than depositing amounts in the IP Clawback Reserve for an IP Member, the
Managing Member may cause such amounts to be distributed to the Managing Member
as additional Return Distributions, which will be credited to a special
bookkeeping account (an “Alternative Clawback Reserve”) for the benefit of such
IP Member. The balance in the Alternative Clawback Reserve shall be increased
from time to time by an interest factor equal to the interest earned on the IP
Clawback Reserve (or, if there is no IP Clawback Reserve, on the rate of
interest that the Company would receive on an interest-bearing bank account).
     (d) As set forth in Section 4.6, at the expiration of the Term of the
Company, each IP Member will be responsible for a share of the Gross Clawback
Amount, if any.

  (i)   To satisfy an IP Member’s share, amounts will first be taken from such
IP Member’s Alternative Clawback Reserve. To the extent that such IP Member’s
share is not satisfied, amounts will be taken from such IP Member’s IP Clawback
Reserve.

  (ii)   To the extent amounts in the Alternative Clawback Reserve are not
needed to satisfy the share of an IP Member who is not an Executive IP Member of
the Gross Clawback Amount, an amount of Return Distributions that would
otherwise be payable to the Managing Member or Carry Distributions otherwise
payable to the Sponsor Member equal to such excess, shall instead be specially
distributed to the applicable IP Member without regard to Section 4.3, which
distributions will reduce on a dollar-for-dollar basis the amount in such IP
Member’s Alternative Clawback Reserve. If the full amount of such excess cannot
be so distributed, the shortfall shall be contributed by the Managing Member to
the Company for special distribution to the applicable IP Member.

  (iii)   To the extent amounts in the Alternative Clawback Reserve are not
needed to satisfy the share of an Executive IP Member of the Gross Clawback
Amount, such excess amounts will be added to the Alternative Clawback Reserve
established for the benefit of such Executive IP Member by Woodbridge Executive
Incentive Plan 1, LP.

  (iv)   (A) For any IP Member who is not an Executive IP Member, to the extent
amounts in such IP Member’s IP Clawback Reserve (including interest earned
thereon) are not needed to fund such IP Member’s share of the Gross Clawback
Amount, such amounts will be released by the Company to the applicable IP
Member.         (B) For any Executive IP Member, to the extent amounts in such
Executive IP Member’s IP Clawback Reserve (including interest earned thereon)
are not needed to fund such Executive IP Member’s share of the Gross Clawback
Amount, such amounts will be added to the Clawback Reserve established for the
benefit of such Executive IP Member by Woodbridge Executive Incentive Plan 1,
LP.

     (e) Prior to the expiration of the Term of the Company, the Managing
Member, in its discretion, may release reserved amounts to an IP Member who is
not an Executive IP Member by (i) causing special distributions reducing such IP
Member’s Alternative Clawback Reserve or causing contributions and special
distributions, each as described in Section 4.5(d) above, or (ii) distributing
amounts to an IP Member from such IP Member’s IP Clawback Reserve, in either
case to the extent the Managing Member determines that such released amounts are
not necessary to secure such IP Member’s share of the Gross Clawback Amount,
each as described in Section 4.6. Similarly, the Managing Member may, in its
discretion, move amounts to the Alternative Clawback Reserve or the Clawback
Reserve of an Executive IP Member established for the benefit of such Executive
IP Member by Woodbridge Executive Incentive Plan 1, LP.
4.6 Clawback Obligations
     (a) Following the final liquidating distribution of assets pursuant to
Section 8.2, if there have been any Carry Distributions, the Managing Member
shall determine the additional amount of Return Distributions (the “Gross
Clawback Amount”), if any, that would need to have been distributed to the
Managing Member in connection with such final liquidating distribution so that
each of the following would have been true:

-10-



--------------------------------------------------------------------------------



 



  (i)   The Managing Member would have received sufficient Return Distributions
to provide it with at least the Preferred Return on the Managing Member’s
Invested Capital, as calculated pursuant to Section 4.3(a)(i); and     (ii)  
The Managing Member would have received Return Distributions at least equal to
the amount of its Invested Capital plus 80% of the amount by which the aggregate
Investment Proceeds received by the Company exceeded the Managing Member’s
Invested Capital.

     (b) Each Carried Interest Member shall be responsible for returning to the
Company, for distribution to the Managing Member, its share of the Gross
Clawback Amount, determined as follows:

  (i)   The Sponsor Member shall be responsible for its Carry Percentage (i.e.,
35%);     (ii)   The IP Members as a group shall be responsible for their
aggregate Carry Percentage of the Gross Clawback Amount, with each such IP
Member being severally (and not jointly) responsible for the amount determined
pursuant to Appendix B hereto and only to the extent of clause (c) below; and  
  (iii)   The Residual Member shall be responsible for its Carry Percentage of
the Gross Clawback Amount;

provided that if Carry Percentages have changed over the Term of the Company,
the determination shall be based on the relative amounts of Carry Distributions
received over the Term of the Company or any other method determined by the
Managing Member to appropriately take into account such variations.
     (c) In no event will an IP Member be personally liable for a clawback
obligation that exceeds the aggregate amount of such IP Member’s Alternative
Clawback Reserve and IP Clawback Reserve. In no event shall an IP Member be
responsible for another Member’s share of the Gross Clawback Amount.
     (d) The Residual Member’s obligation to satisfy its clawback obligation
will be limited to those amounts established as a clawback reserve under the
terms of the limited partnership agreement governing the Residual Member and
will be a several (and not joint) obligation of the partners in the Residual
Member.

-11-



--------------------------------------------------------------------------------



 



ARTICLE V
PROGRAM MANAGER
5.1 Program Manager
     The Program Manager will be responsible for managing the day-to-day
activities of the Company and the Company’s assets, subject to the direction of
the Managing Member; provided that the Program Manager will have no authority to
legally bind the Company without the express consent of the Managing Member.
5.2 Fees
     The Program Manager shall not be entitled to any fees, payments, or
distributions other than as expressly provided herein, or as otherwise approved
by the Managing Member. To the extent the Program Manager or any employee or
agent (in such capacity) of the Program Manager receives any Deal Fees with
respect to a Program Asset, the calculations called for in this Agreement will
be adjusted so that total amounts received by the Program Manager or such
employee or agent (in such capacity) of the Program Manager are the same as if
all such Deal Fees had been paid to the Company.
ARTICLE VI
MANAGING MEMBER
6.1 Management Authority
     (a) The management of the Company shall be vested exclusively in the
Managing Member, and the Managing Member shall have full control over the
business and affairs of the Company. The Managing Member shall have the power on
behalf and in the name of the Company to carry out any and all of the objectives
and purposes of the Company and to perform all acts and enter into and perform
all contracts and other undertakings which the Managing Member, in its
reasonable discretion, deems necessary or advisable or incidental thereto,
including the power to acquire and dispose of any security (including marketable
securities) or incur indebtedness or guarantee the indebtedness of the Portfolio
Company.
     (b) Third parties dealing with the Company can rely conclusively upon the
Managing Member’s certification that it is acting on behalf of the Company and
that its acts are authorized. The Managing Member’s execution of any agreement
on behalf of the Company is sufficient to bind the Company for all purposes.
     (c) The Managing Member will have the right and power to establish the
availability and terms of any offering of opportunities for an IP Member or any
Family Related Member or any other “friend or family member” of an IP Member to
co-invest alongside the Company in all or part of the Company’s investments.

-12-



--------------------------------------------------------------------------------



 



6.2 No Liability to Company or Members
     No Covered Party shall be liable to the Company or any Member for any
action taken, or failure to act, on behalf of the Company (or on behalf of the
Managing Member or the Program Manager with respect to the Company) if such
Covered Party (a) acted honestly and in good faith with a view to the best
interests of the Company, or, as the case may be, to the best interests of the
other entity for which the Covered Party acted as director, officer, employee,
agent, or in a similar capacity at the request of the Managing Member or the
Program Manager for the benefit of the Company; and (b) in the case of a
criminal or administrative action or proceeding that is enforced by a monetary
penalty, the Covered Party had reasonable grounds for believing that the Covered
Party’s conduct was lawful. In addition, any Covered Party who has delegated to
any other Person (other than to another Covered Party) any part of its functions
(including participating in the management of or rendering professional advice
or other services in respect of any Program Asset) shall not be liable,
responsible, or accountable in damages or otherwise to the Company or to any
Member for any loss incurred or suffered by reason of any action by such other
Person unless the delegating Covered Party did not (x) act honestly and in good
faith with a view to the best interests of the Company, or, as the case may be,
to the best interests of the other entity for which the Covered Party acted as
director, officer, employee, agent, or in a similar capacity at the request of
the Managing Member or the Program Manager for the benefit of the Company; and
(y) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, have reasonable grounds for believing that the
Covered Party’s conduct was lawful with respect to such delegation. For the
avoidance of doubt, nothing in the immediately preceding sentence shall be
deemed to prevent the Company, the Managing Member or the Program Manager from
asserting a cause of action against the delegate of a Covered Party for any loss
caused by the action, or failure to act, of such delegate and the Managing
Member shall cause the Company to effectively pursue any such cause of action to
the extent it would be in the reasonable best interests of the Company to do so.
6.3 Indemnification
     (a) Subject to Section 6.3(c), the Company shall indemnify each Covered
Party against all costs, charges, and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Covered Party
in respect of any civil, criminal, administrative, investigative, or other
proceeding in which the Covered Party is involved because of such Covered
Party’s association with the Company, the Managing Member, or the Program
Manager if such Covered Party (i) acted honestly and in good faith with a view
to the best interests of the Company or, as the case may be, to the best
interests of the other entity for which the Covered Party acted as director,
officer, employee, agent, or in a similar capacity at the request of the
Managing Member or the Program Manager and for the benefit of the Company; and
(ii) had reasonable grounds for believing that such Covered Party’s conduct was
lawful, in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty.
     (b) Subject to Section 6.3(c), the Company shall advance moneys to a
Covered Party for the costs, charges, and expenses of a proceeding referred to
in Section 6.3(a). The Covered Party shall repay the moneys if the Covered Party
does not fulfill the conditions of Section 6.3(a).

-13-



--------------------------------------------------------------------------------



 



     (c) Before seeking indemnification from the Company, a Covered Party
seeking such indemnification shall use all reasonable efforts to seek
indemnification from the following sources (in the following order of priority):
first, from the Portfolio Company, including any insurance provided by, or
purchased on behalf of a Covered Party by, the Portfolio Company; and second,
from the Managing Member or the Program Manager, including from any insurance
provided by the Managing Member or the Program Manager. To the extent any unpaid
indemnification obligation remains after the Covered Party has received
indemnification from the foregoing sources, the Company shall indemnify such
Covered Party for such shortfall.
ARTICLE VII
NON-MANAGING MEMBERS
7.1 Limited Liability
     No Non-Managing Member shall be personally liable for any obligations of
the Company or have any obligation to make contributions to the Company other
than such Non-Managing Member’s initial contribution pursuant to Section 3.1 or
as required pursuant to Section 4.6 or Section 7.6; provided that a Non-Managing
Member shall be required to return any distribution made to it in error. To the
extent any Non-Managing Member is required by the LLC Act to return to the
Company any distributions made to it and does so, such Non-Managing Member shall
have a right of contribution from each other Non-Managing Member similarly
liable to return distributions made to it to the extent that such Non-Managing
Member has returned a greater percentage of the total distributions made to it
and required to be returned by it than the percentage of the total distributions
made to such other Non-Managing Member and so required to be returned by it.
7.2 No Participation in Management
     The Non-Managing Members (in their capacity as such) shall not participate
in the control, management, direction, or operation of the affairs of the
Company and shall have no power to bind the Company.
7.3 Transfer of LLC Interests by Non-Managing Members
     (a) A Non-Managing Member may not Transfer all or a portion of its interest
in the Company without the consent of the Managing Member; provided that the
Managing Member shall not unreasonably withhold its consent to a Transfer by an
IP Member to a Family Related Member of such IP Member.
     (b) Unless and until the Managing Member consents to the admission of a
transferee as a substituted Non-Managing Member in accordance with this
Section 7.3, the transferor shall remain liable for all liabilities and
obligations relating to the transferred beneficial interest, if any, and the
transferee shall become an assignee of only a beneficial interest in Company
profits, losses and distributions of such interest. No consent of any other
Non-Managing Member shall be required as a condition precedent to any Transfer.

-14-



--------------------------------------------------------------------------------



 



     (c) Unless the Managing Member otherwise determines in its sole discretion,
the transferor and transferee of any Non-Managing Member’s interest shall be
jointly and severally obligated to reimburse the Managing Member and the Company
for all reasonable expenses (including attorneys’ fees and expenses) of any
Transfer or proposed Transfer of a Non-Managing Member’s interest, whether or
not consummated.
     (d) Any substituted Non-Managing Member admitted to the Company with the
consent of the Managing Member shall succeed to all the rights and be subject to
all the obligations of the transferring or assigning Non-Managing Member with
respect to the interest to which such Non-Managing Member was substituted. The
Managing Member may modify Schedule I hereof to reflect such admittance of any
substituted Non-Managing Member. Such substituted Non-Managing Member shall be
treated as having received all of the allocations and distributions received by
the transferring or assigning Non-Managing Member, if any.
     (e) Any Transfer that violates this Section 7.3 shall be void and the
purported buyer, assignee, transferee, pledgee, mortgagee, or other recipient
shall have no interest in or rights to Company assets, profits, losses, or
distributions, and neither the Managing Member nor the Company shall be required
to recognize any such purported interest or rights.
7.4 No Termination
     Neither the substitution, death, incompetency, dissolution (whether
voluntary or involuntary), nor bankruptcy of a Non-Managing Member shall affect
the existence of the Company, and the Company shall continue for the Term of the
Company until its existence is terminated as provided herein.
7.5 Additional Non-Managing Members
     Additional Non-Managing Members will be admitted only with the consent of
the Managing Member on such terms as agreed upon by the Managing Member and the
Person seeking admission to the Company.
7.6 Reimbursement for Payments on Behalf of a Member
     (a) If the Company is obligated to pay any amount to a governmental agency
or body or to any other Person (or otherwise make a payment) because of a
Member’s status or otherwise specifically attributable to a Member (including,
without limitation, federal withholding taxes with respect to foreign Members,
state withholding taxes, state personal property taxes, state unincorporated
business taxes, etc.) then such Member (the “Reimbursing Member”) shall
reimburse the Company in full for the entire amount paid (including, without
limitation, any interest, penalties, and expenses associated with such payment).
At the election of the Managing Member, the amount to be reimbursed may be
charged against the Capital Account of the Reimbursing Member, and the Company
shall reduce subsequent distributions which would otherwise be made to the
Reimbursing Member until the Company has recovered the amount to be reimbursed;
provided that the amount of such reduction shall be deemed to have been
distributed for all purposes of this Agreement, but such deemed distribution
shall not further reduce the Reimbursing Member’s Capital Account.

-15-



--------------------------------------------------------------------------------



 



     (b) A Member’s obligation to reimburse the Company under this Section 7.6
shall survive the termination, dissolution, liquidation, and winding-up of the
Company, and for purposes of this Section 7.6, the Company shall be treated as
continuing in existence.
ARTICLE VIII
DURATION AND TERMINATION
8.1 Term
     The Company shall continue until the occurrence of any of the following
events: (i) the entry of an order of dissolution by a court under the LLC Act or
(ii) an election by the Managing Member to dissolve the Company.
8.2 Termination and Liquidation
     (a) The Company shall not terminate immediately upon the expiration of its
Term under Section 8.1, but shall cease to engage in further business except to
the extent necessary to promptly wind-up its affairs, perform existing
contracts, and preserve the value of the Program Assets.
     (b) During the course of winding-up the Company all of the provisions of
this Agreement shall continue to bind the parties and apply to the activities of
the Company except as specifically provided to the contrary, but there shall be
no distributions to the Members except as provided in this Section 8.2.
     (c) Upon the expiration of the Company’s Term, the Managing Member shall
take such actions as it may think fit for winding-up the Company and liquidating
the Program Assets, including:

  (i)   The filing of all certificates and notices of dissolution as are
required by applicable law; and     (ii)   The Realization of any Program Asset
(unless the Managing Member intends to distribute such Program Asset in kind);
provided that all such Realizations shall be conducted in an orderly and
businesslike manner so as not to involve undue sacrifice.

The Managing Member in taking such actions may exercise and shall have the
benefit of all rights, powers, and discretions vested in the Managing Member
pursuant to the provisions of this Agreement. If the Managing Member is not able
to act as the liquidator of the Company or exercise the powers inherent thereto,
a liquidator shall be appointed by the Residual Member.
     (d) Upon dissolution of the Company, all Company assets shall be
distributed or used as follows and in the following order of priority:

-16-



--------------------------------------------------------------------------------



 



  (i)   For the payment of the debts and liabilities of the Company, including,
without limitation, the expenses of liquidation.     (ii)   For the setting up
of any reserves which the Managing Member may deem reasonably necessary for any
liabilities or obligations of the Company.     (iii)   To the Members in
accordance with the provisions of Article IV.

     (e) The Company shall be terminated only after the Company assets have been
distributed as provided in this Section 8.2.
ARTICLE IX
VALUATION OF COMPANY ASSETS
9.1 Normal Valuation
     For purposes of this Agreement, the value of any asset as of any date (or
in the event such date is a holiday or other day which is not a business day, as
of the immediately preceding business day) shall be valued by the Managing
Member in good faith using methods it considers appropriate.
9.2 Restrictions on Transfer or Blockage
     Any security which is held under a representation that it has been acquired
for investment purposes and not with a view to public sale or distribution, or
which is held subject to any other restriction on transfer, or where the size of
the Company’s holdings compared to the trading volume would adversely affect the
marketability of such security, shall be valued at such discount as the Program
Manager deems reasonably necessary to reflect the marketability and value of
such security.
ARTICLE X
BOOKS OF ACCOUNTS; MEETINGS
10.1 Books
     The Company shall maintain complete and accurate books of accounts of the
Company’s affairs at the Company’s principal office.
10.2 Fiscal Year
     The fiscal year and taxable year of the Company shall be the calendar year,
unless otherwise determined by the Managing Member.

-17-



--------------------------------------------------------------------------------



 



10.3 Reports
     The Managing Member shall furnish to each Member the following information
and reports prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”):
     (a) As soon as practicable after the end of each fiscal year commencing
with the first year in which the Company is in operation for a full fiscal year,
(i) financial statements for the Company for such year (audited by a firm of
independent certified public accountants of recognized national standing
selected by the Managing Member), and (ii) a statement of each Member’s closing
Capital Account balance as of the end of such year; and
     (b) As soon as practicable after the end of each fiscal year, the Company’s
United States federal income tax return, including such Member’s Schedule K-1
for such fiscal year.
ARTICLE XI
MISCELLANEOUS
11.1 Amendments
     This Agreement may be amended by the written consent of the Managing
Member, provided that if such amendment would adversely affect any Carried
Interest Member, then the Carried Interest Member so affected must consent to
such amendment. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended by the Managing Member without the consent of any other
Member in order to cure any ambiguity or error, make an inconsequential
revision, provide clarity, comply with any law or regulation or correct or
supplement any provision herein which may be defective or inconsistent with any
other provisions herein; provided that, except with respect to amendments
necessary to comply with any law or regulation, such amendment does not
materially and adversely affect any Non-Managing Member.
11.2 Successors
     Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the Members and their legal representatives,
heirs, successors, and assigns.
11.3 Governing Law; Severability
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, and, to the maximum extent possible, in such
manner as to comply with all the terms and conditions of the LLC Act. If it is
determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

-18-



--------------------------------------------------------------------------------



 



11.4 Notices
     All notices, demands, and other communications to be given and delivered
under or by reason of provisions under this Agreement shall be in writing and
shall be deemed to have been given on the date when personally delivered, when
mailed by first class mail, when sent by facsimile or transmitted by email or
the internet, or when sent by reputable overnight courier service, in each case
to the recipient at the address, facsimile number or email address set forth in
Schedule I hereof or to such other address, facsimile number, or email address,
or to the attention of such other Person as has been indicated in writing to the
Managing Member.
11.5 Arbitration
     The parties to this Agreement shall each use good faith efforts for a
period of 30 days (or such longer time as agreed to by the applicable parties)
to try to resolve any controversy, dispute, or claim arising out of or in
connection with this Agreement, or the breach, termination or validity hereof.
Thereafter, if such controversy, dispute, or claim remains, it shall be settled
by final and binding arbitration to be conducted by an arbitration tribunal in
Fort Lauderdale, Florida, pursuant to the rules of the American Arbitration
Association. The arbitration tribunal shall consist of three arbitrators. The
party initiating the controversy, dispute, or claim that led to arbitration
shall nominate one arbitrator in the request for arbitration and the other party
shall nominate a second arbitrator in the answer thereto within 30 days of
receipt of the request; provided that if there are multiple initiating or
answering parties, the arbitrator selected must be reasonably acceptable to all
initiating or answering parties, as applicable. The two arbitrators so named
will then jointly appoint the third arbitrator. If the answering party fails to
nominate its arbitrator within the 30-day period, or if the arbitrators named by
the parties fail to agree on the third arbitrator within 60 days, the office of
the American Arbitration Association in New York, New York shall make the
necessary appointments of such arbitrator(s). The decision or award of the
arbitration tribunal (by a majority determination, or if there is no majority,
then by the determination of the third arbitrator, if any) shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement. In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Florida shall govern.
11.6 Miscellaneous
     This Agreement (including the Appendices hereto) contains the entire
agreement among the parties and supersedes all prior arrangements or
understanding with respect thereto. Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all of such counterparts together shall constitute one agreement.
Whenever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, the feminine, and the neuter.

-19-



--------------------------------------------------------------------------------



 



11.7 No Third Party Beneficiaries
     No Person that is not a party hereto shall have any rights or obligations
pursuant to this Agreement. The rights and obligations set forth herein are for
the benefit of the parties hereto only and do not create or grant any rights to
third parties.
[ THIS SPACE INTENTIONALLY LEFT BLANK. ]

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            MANAGING MEMBER:
SPONSOR MEMBER:


WOODBRIDGE HOLDINGS CORPORATION
      By:   /s/ John K. Grelle         Name:   John K. Grelle        Title:  
Chief Financial Officer        RESIDUAL MEMBER:


WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
      By:   WOODBRIDGE FUND I, LLC, its General Partner                        
      By:   WOODBRIDGE HOLDINGS CORPORATION,         its Sole Member           
          By:   /s/ John K. Grelle         Name:   John K. Grelle       
Title:   Chief Financial Officer   

-21-



--------------------------------------------------------------------------------



 



         

            IP MEMBERS:
      /s/ Alan B. Levan       Alan B. Levan              /s/ John E. Abdo      
John E. Abdo                    /s/ Seth M. Wise       Seth M. Wise         

-22-



--------------------------------------------------------------------------------



 



         

            PROGRAM MANAGER:


WOODBRIDGE HOLDINGS CORPORATION
      By:   /s/ John K. Grelle         Name:   John K. Grelle        Title:  
Chief Financial Officer     

-23-



--------------------------------------------------------------------------------



 



Schedule I
Core Communities, LLC
List of Carried Interest Members and Applicable Carry Percentages

          Carried Interest Member   Carry Percentage  
 
       
Sponsor Member
    35.0 %
 
       
IP Member (divided as listed below)
    32.5 %
 
       
Alan Levan
    38.25%  
 
       
John Abdo
    38.25%  
 
       
Seth Wise
    23.50%  
 
       
Residual Member
    32.5 %    
TOTAL
    100.0 %

 



--------------------------------------------------------------------------------



 



Schedule II
Program Expenses

                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Salaries and bonuses

Salary for any investment professionals of the Program Manager, except where
Woodbridge executives are the investment professionals.

Salaries and cash bonus of direct dedicated staff members.
    Salaries and bonuses

Woodbridge Holdings incentive stock options or stock grants to any investment
professional or dedicated staff member as part of a Woodbridge Holdings-wide
incentive compensation program.    
Direct Expenses

Direct dedicated expenses incurred directly by the Program Manager, including
rent, facilities charges, equipment and supplies, except where Woodbridge
Holdings executives are the investment professionals.

Outside legal and accounting expenses incurred for services rendered with
respect to the Program Manager or the Company, including formation costs, and
tax return preparation.

Unreimbursed costs of transactions, including due diligence expenses and the
carrying costs of deposits, to the extent the transaction that generated the
cost does not close.

Travel expenses neither capitalized as part of the acquisition of a completed
transaction nor borne by the target company.

Standard charges by internal Woodbridge Holdings personnel for provision of
back-office support services directly related to the program or Program Assets
(i.e., providing the accounting services for the Company, providing human
resources services for the Company).

Standard charges by BFC Shared Services for back-office support services
directly related to the program or Program Assets.
    Direct Expenses

Time of Investment Committee in evaluating investment recommendations.    

 



--------------------------------------------------------------------------------



 



                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Interest on borrowings of the Program Manager, including any that accrued at the
rate of 12% compounded per annum on amounts received through a pre-approved line
of credit from Woodbridge Overhead Funding, LLC. For purposes of this provision,
all amounts of funds provided to the Program Manager shall be treated as
borrowings and shall accrue 12% interest regardless of whether such funds were
provided in the form of loans, equity capital, or otherwise.
         
Allocation of Woodbridge Holdings Overhead

None.
    Allocation of Woodbridge Holdings Overhead

General corporate overhead (i.e., public company costs, office expenses for
non-dedicated staff, investor relations and accounting staff not dedicated,
analytical staff providing analytics to Woodbridge Holdings, management for
oversight of programs and Program Assets).

Any other overhead expenses not expressly included on this Schedule II as
Program Expenses.    

 



--------------------------------------------------------------------------------



 



APPENDIX A:
Tax and Accounting Provisions
A-1 Definitions
     For purposes of this Appendix A, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
     (a) credit to such Member’s Capital Account any amounts that such Member is
obligated to restore or deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and
     (b) debit to such Member’s Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Book Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
     (a) the initial Book Value of any asset that is not Contributed Property as
defined in the Agreement but is otherwise contributed or deemed contributed to
the Company shall be such asset’s gross fair market value at the time of such
contribution as determined by the Managing Member pursuant to Article IX of the
Agreement;
     (b) the initial Book Value of any asset that is Contributed Property as
defined in Section 3.1(a) of the Agreement shall be the value set forth in
Section 3.1(a) of the Agreement;
     (c) the Book Value of all Company assets may be adjusted in the discretion
of the Managing Member to equal their respective gross fair market values, as
determined by the Managing Member pursuant to Article IX of the Agreement, at
the times specified in Treasury Regulations Section 1.704-1(b)(2)(iv)(f);
     (d) any adjustments to the adjusted basis of any asset of the Company
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m);
     (e) the Book Value of any Company asset distributed or deemed distributed
by the Company to any Member shall be adjusted immediately prior to such
distribution to equal its gross fair market value as of the date of
distribution, as determined by the Managing Member pursuant to Article IX of the
Agreement; and

A-1



--------------------------------------------------------------------------------



 



     (f) if the Book Value of an asset has been determined pursuant to clauses
(a), (c) or (d) of this definition, to the extent permitted by the Treasury
Regulations, such Book Value shall thereafter be adjusted in the same manner as
would the asset’s adjusted basis for U.S. federal income tax purposes, except
that depreciation and amortization deductions shall be computed based on the
asset’s Book Value as so determined, rather than on its adjusted tax basis.
     “Net Profits” and “Net Losses” mean, for any period, the taxable income or
loss, respectively, of the Company for such period, in each case as determined
for U.S. federal income tax purposes, but computed with the following
adjustments:
     (a) items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Company asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Value of the Company’s assets rather than upon such assets’
adjusted bases for U.S. federal income tax purposes;
     (b) any tax-exempt income received by the Company shall be deemed for these
purposes only to be an item of gross income;
     (c) any expenditure of the Company described in Section 705(a)(2)(B) of the
Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;
     (d) there shall be taken into account any separately stated items under
Section 702(a) of the Code;
     (e) if the Book Value of any Company asset is adjusted pursuant to clauses
(c) or (e) of the definition of “Book Value” above, or pursuant to clause (d) of
such definition (but only to the extent the adjustment is attributable to a
distribution of Investment Proceeds not in liquidation of a Member’s Company
interest), the amount of such adjustment shall be taken into account in the
period of adjustment as gain or loss from the disposition or deemed disposition
of such asset for purposes of computing Net Profits and Net Losses; and
     (f) items of income, gain, loss, deduction or credit allocated pursuant to
Section A-6 of this Appendix A shall not be taken into account.
     “Tax Matters Partner” has the meaning set forth in Section A-6.
A-2 Maintenance of Capital Accounts
     (a) A Capital Account shall be maintained for each Member in accordance
with Section 704(b) of the Code and Treasury Regulations Sections 1.704-1(b) and
1.704-2. The initial balance of each Capital Account shall be equal to such
Member’s initial capital contribution to the Company.

A-2



--------------------------------------------------------------------------------



 



     (b) The Capital Account of each Member shall be increased by (i) the amount
of any cash contributed by such Member to the capital of the Company, (ii) in
the case of any property contributed by such Member to the capital of the
Company, the Book Value of such property (net of liabilities that the Company is
considered to assume or take the property subject to) when contributed,
(iii) the amount of any liabilities of the Company that are assumed by such
Member (except for liabilities described in Section A-2(c)(ii) of this
Appendix A that are assumed by such Member) for purposes of Treasury Regulations
Section 1.704-1(b)(2)(iv)(c), (iv) the Net Profits allocated to such Member, and
(v) any gross income and gain allocated to such Member.
     (c) The Capital Account of each Member shall be decreased by (i) the amount
of any cash distribution to such Member when made, (ii) the Book Value of any
property distributed to such Member by the Company (net of liabilities that the
Member is considered to assume, or take property subject to) when distributed,
(iii) the amount of any liabilities of such Member that are assumed by the
Company (except for liabilities described in Section A-2(b)(ii) of this Appendix
A that are assumed by the Company) for purposes of Treasury Regulations Section
1.704-1(b)(2)(iv)(c), (iv) the Net Losses allocated to such Member, and (v) any
gross deductions and loss allocated to such Member.
     (d) In the event that all or a portion of an interest in the Company is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the Transferred interest in the Company.
     (e) The Capital Account of each Member shall be adjusted to reflect any
adjustment to the Book Value of the Company’s assets attributable to the
application of Section 734 of the Code in respect of a distribution in
liquidation of such Member’s interest in the Company to the extent required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
     (f) It is the intention of the parties that the Capital Accounts of the
Members be kept in the manner required under Section 704(b) of the Code and
Treasury Regulations Sections 1.704-1(b) and 1.704-2. To the extent any
additional adjustment to the Capital Accounts is required by such provisions,
the Managing Member is hereby authorized to make such adjustment after notice to
the Members.
     (g) Except as expressly required herein, no Member shall be required to
restore any negative balance in its Capital Account. No allocation to any Member
of any loss or deduction, whether attributable to depreciation or otherwise,
shall create any obligation of that Member to the Company or any other Member,
even if the allocation reduces such Member’s Capital Account or creates or
increases a deficit in its Capital Account.

A-3



--------------------------------------------------------------------------------



 



A-3 Allocations of Profits and Losses
     (a) After the application of Section A-4, Net Profits and Net Losses for
any taxable year, or portion thereof, shall be allocated among the Members (and
credited or debited to their Capital Accounts) in such manner so that, after
taking into account distributions by the Company and contributions made to the
Company through the end of such taxable year and the allocations of Net Profits
and Net Losses for such taxable year, (i) the respective positive Capital
Account balances of the Members would correspond as closely as possible to the
amount each Member would receive as a cash distribution pursuant to Article IV
of the Agreement, if the Company were to liquidate completely immediately after
the end of such taxable year and (ii) any resulting deficit Capital Account
balances of the Members would correspond as closely as possible with the manner
in which economic responsibility for Company deficit balances (as determined in
accordance with the principles of Treasury Regulations under Section 704 of the
Code) would be borne by the Members under the terms of this Agreement if the
Company were to liquidate completely immediately after the end of such taxable
year. For purposes of the preceding sentence, the amount of cash to be
distributed to each Member, the amount of each Member’s Capital Account and the
amount of each Member’s economic responsibility for Company deficit balances,
upon the assumed liquidation, shall be computed by assuming that in connection
with such liquidation, the Company sold all of its assets for amounts such that
no Net Profits or Net Losses result from the sale and settled all of its
liabilities for amounts such that no Net Profits or Net Losses result from the
settlement. For purposes of applying this Section A-3, the Capital Account
balance of each Member shall be increased by such Member’s share of “partnership
minimum gain” and “partner minimum gain” (within the meaning of and in
accordance with the Treasury Regulations under Section 704(b) of the Code).
Subject to the other provisions of this Appendix A, an allocation to a Member of
a share of Net Profit or Net Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Net Profit or Net Loss.
     (b) If a Member Transfers, acquires, or redeems an interest in the Company
during a taxable year, the Net Profit or Net Loss (and other items referred to
in Section A-4 of this Appendix A) attributable to such interest for such year
shall be allocated between the transferring Member and the transferee (or the
other Members in the Company) by any method permitted under Section 706 of the
Code as selected by the Managing Member.
A-4 Regulatory Allocations and Special Allocations
     (a) Notwithstanding any other provision of the Agreement or this
Appendix A, (i) “partner nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(i)), if any, of the Company shall be allocated for
each period to the Member that bears the economic risk of loss within the
meaning of Treasury Regulations Section 1.704-2(i), and (ii) “nonrecourse
deductions” (as defined in Treasury Regulations Section 1.704-2(b)) and “excess
nonrecourse liabilities” (as defined in Treasury Regulations
Section 1.752-3(a)), if any, of the Company shall be allocated to the Members in
accordance with their respective percentage interests in Net Losses.
     (b) The Agreement and this Appendix A shall be deemed to include “qualified
income offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum
gain chargeback” provisions within the meaning of Treasury Regulations under
Section 704(b) of the Code. Accordingly, notwithstanding any other provision of
this Agreement or this Appendix A, items of gross income shall be allocated to
the Members on a priority basis to the extent and in the manner required by such
provisions.

A-4



--------------------------------------------------------------------------------



 



     (c) To the extent that Net Losses or items of loss or deduction otherwise
allocable to a Member hereunder would cause such Member to have an Adjusted
Capital Account Deficit as of the end of the taxable year to which such Net
Losses or items of loss or deduction relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Losses or items of loss or deduction shall not be allocated to such Member and
instead shall be allocated to the Members in accordance with Section A-3 of the
Agreement as if such Member were not a Member.
     (d) Any allocations required to be made pursuant to clauses (a), (b), and
(c) above (the “Regulatory Allocations”) (other than allocations, the effect of
which are likely to be offset in the future by other special allocations) shall
be taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section A-3 so that the net amount of any items so allocated and all other items
allocated to each Member shall, to the extent possible, be equal to the amount
that would have been allocated to each Member pursuant to Section A-3 had such
Regulatory Allocations under this Section A-4 not occurred.
     (e) If any Member is treated for income tax purposes as realizing ordinary
income because of receipt of its interest in the Company (whether under
Section 83 of the Code or any similar provisions of any law, rule or regulations
or any other applicable law, rule, regulation or doctrine) and the Company is
entitled to any offsetting deduction, the Company’s deduction shall be allocated
among the Members in such manner as to, as nearly as possible, offset such
ordinary income realized by such Member.
A-5 Tax Allocations
     (a) For federal income tax purposes, except as otherwise provided in this
Section A-5, each item of income, gain, loss, and deduction and credit shall be
allocated among the Members in the same manner as its corresponding item of book
income, gain, loss, deduction or credit is allocated pursuant to this
Appendix A.
     (b) In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Company asset contributed (or deemed contributed) to the capital of the
Company shall, solely for federal income tax purposes, be allocated among the
Members so as to take into account any variation between the adjusted basis of
such Company asset for federal income tax purposes and its Book Value upon its
contribution (or deemed contribution). If the Book Value of any Company asset is
adjusted, subsequent allocations of taxable income, gain, loss and deduction
with respect to such Company asset shall take account of any variation between
the adjusted basis of such Company asset for federal income tax purposes and the
Book Value of such Company asset in the manner prescribed under Code Sections
704(b) and 704(c) and the Treasury Regulations thereunder. The Managing Member
shall select the manner by which variations between Book Value and adjusted
basis are taken into account in accordance with Code Sections 704(b) and 704(c)
and the Treasury Regulations thereunder.

A-5



--------------------------------------------------------------------------------



 



     (c) The provisions of this Appendix A (and other related provisions in the
Agreement) pertaining to the allocation of items of Company income, gain, loss,
deduction, and credit shall be interpreted consistently with the Treasury
Regulations, and to the extent unintentionally inconsistent with such Treasury
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Treasury Regulations.
A-6 Tax Matters Partner; Management Authority Regarding Tax and Accounting
     (a) The Managing Member is designated the “Tax Matters Partner” (as defined
in Section 6231(a)(7) of the Code) to manage administrative tax proceedings
conducted at the Company level by the Internal Revenue Service with respect to
Company matters. The Managing Member is specifically directed and authorized to
take whatever steps the Managing Member, in its sole discretion, deems necessary
or desirable to perfect such designation, including, without limitation, filing
any forms or documents with the Internal Revenue Service and taking such other
action as may from time to time be required under Treasury regulations. The Tax
Matters Partner shall have full authority to extend the statute of limitations
and control any tax audit or other proceeding on behalf of the Company. Expenses
of administrative proceedings relating to the determination of Company items at
the Company level undertaken by the Tax Matters Partner will be deemed to be
Program Expenses.
     (b) All matters concerning (i) allocations of Net Profits and Net Losses
and allocations for tax purposes, (ii) distributions by the Company, including
the taxes thereon, and (iii) accounting procedures and determinations, tax
determinations, determinations as to on whose behalf expenses were incurred and
the attribution of fees and expenses to a Program Asset, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Managing Member, whose determination shall
be final and conclusive as to all the Members absent manifest clerical error.
     (c) At the Managing Member’s sole discretion, the Managing Member may cause
the Company to make or refrain from making any and all elections permitted by
the Code and the Treasury Regulations and any state, local, or foreign tax
elections. Notwithstanding the foregoing, it is intended that the Company be
treated as a partnership for U.S. federal income tax purposes, and neither the
Company nor any Member shall make any election inconsistent with such treatment
without the unanimous written consent of the Members.

A-6



--------------------------------------------------------------------------------



 



APPENDIX B:
Apportionment and Modification of
Carried Interest to IP Members
B-1 Definitions
     For purposes of this Appendix B, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Acquisition Date” means, with respect to a Program Asset, the date the
Company first made an investment in such Program Asset (or in the case of a
Program Asset that is contributed to the Company, the date of such
contribution).
     “Allocated Reimbursement Payments” means the amount of Reimbursement
Payments allocated by the Managing Member to each Program Asset. Unless the
Managing Member adopts another method (with notification to each other Member),
the Managing Member shall allocate the Reimbursement Payments made with respect
to a particular year to and among the Program Assets held by the Company during
that year based on the relative Invested Capital in such Program Assets and
adjusted (on a weighted average basis) to take into account Program Assets that
are held for less than an entire year.
     “Carry Account” has the meaning set forth in Section B-3.
     “Carry Loss” means, with respect to the Realization of any Program Asset,
20% of the amount, if any, by which the combined Investment Proceeds and Sponsor
Proceeds generated by such Program Asset are less than the sum of the Full
Return Amount and the Hurdle Return Amount of such Program Asset. The Managing
Member shall use its reasonable discretion in determining the amount of Carry
Loss (including adjusting previous allocations of Carry Loss) so as to cause the
amount of Carry Loss to accurately reflect the amount by which all Carry
Distributions that will ultimately be apportioned by the Company with respect to
all other Program Assets will be reduced, which determination shall then be
binding on the Company and the Members.
     “Carry Profit” means with respect to any particular Program Asset the
amount by which the Investment Proceeds or Sponsor Proceeds generated by that
Program Asset produce or lead to the production of Carry Distributions, as
determined by the Managing Member. In general, the Carry Profit with respect to
any Program Asset will equal the sum of the following amounts:
     (a) 0% of that portion of the combined Investment Proceeds and Sponsor
Proceeds from such Program Asset as does not exceed the sum of the applicable
Full Return Amount and the applicable Hurdle Return Amount;
     (b) 80% of that portion of the combined Investment Proceeds and Sponsor
Proceeds that is in excess of the sum of the applicable Full Return Amount and
the applicable Hurdle Return Amount but that is less than the sum of the
applicable Full Return Amount and 133% of the applicable Hurdle Return Amount;
and

B-1



--------------------------------------------------------------------------------



 



     (c) to the extent in excess of the sum of clauses (a) and (b) above,
(i) 20% of that portion of the Investment Proceeds that is in excess of the sum
of the applicable Full Return Amount plus (ii) 100% of any Sponsor Proceeds.
The Managing Member shall use its discretion in determining the amount of Carry
Profit (including adjusting previous allocations of Carry Profit) so as to cause
the amount of Carry Profit (net of the allocated Carry Loss) to accurately
reflect the amount of Carry Distributions that will ultimately be distributed
and that are allocable to each Program Asset.
     “Cause Event” means with respect to any IP Member,
     (a) any act or omission constituting gross negligence, willful misconduct,
or fraud in the performance of such IP Member’s duties or obligations as an
employee of the Program Manager;
     (b) any action or omission that causes there to be a material breach of any
applicable management agreement to which the Program Manager is a party;
     (c) any willful refusal to perform a duty as directed by Woodbridge or any
of its subsidiaries (including the Managing Member) if such duty is within the
scope of such IP Member’s duties to the Program Manager, Woodbridge or any of
its subsidiaries; or
     (d) any conviction of any crime constituting a felony in the jurisdiction
involved (other than a motor vehicle felony for which only a non-custodial
penalty is imposed), whether or not involving the Program Manager or the
Company.
     “Full Return Amount” means, with respect to a Program Asset, the sum of
(i) the aggregate Invested Capital and (ii) the Allocated Reimbursement
Payments, in each case attributable to such Program Asset.
     “Hurdle Return Amount” means, with respect to a Program Asset, as of any
date of determination, the summation of an amount calculated on a daily basis
through the applicable date of determination equal to 10% per annum, compounded
annually, of (i) the aggregate Invested Capital and the Allocated Reimbursement
Payments, in each case attributable to such Program Asset, minus (ii) the
aggregate amount of all Investment Proceeds attributable to such Program Asset
on or prior to such day.
     “Tenured Asset” means, with respect to any IP Member, any Program Asset
acquired by the Company during the period when such Person was an IP Member (and
not a Terminated IP Member) or any other Program Asset in which such Person has
been granted a Carry Percentage by the Managing Member. For the avoidance of
doubt, an IP Member will not receive a Carry Percentage with respect to any
asset that is not a Tenured Asset.
     “Terminated IP Member” means any IP Member whose employment with the
Woodbridge Employer is terminated for any reason, whether voluntarily or
involuntarily, and with or without cause. In the Managing Member’s discretion,
an IP Member whose employment with the Woodbridge Employer is terminated
contemporaneously with such IP Member becoming employed by another entity within
Woodbridge shall not be treated as having been terminated, and the new employer
shall become the Woodbridge Employer for purposes of this definition. For
purposes of this Agreement, in the case of any Family Related Member, the
termination of employment with the Woodbridge Employer of the IP Member with
whom such Family Related Member is associated shall cause such Family Related
Member to become a Terminated IP Member.

B-2



--------------------------------------------------------------------------------



 



     “Vested Percentage” means, with respect to an IP Member and each Program
Asset, that percentage to be applied in determining the amount of Carry Profit
or Carry Loss to be allocated to any IP Member as set forth in the vesting
provisions in Section B-2.
     “Woodbridge Employer” means, with respect to any IP Member, the Program
Manager if the IP Member is an employee of the Program Manager. Otherwise it
means the entity within Woodbridge that is the employer of such IP Member.
B-2 Vesting Provisions
     (a) Non-Tenured Assets. An IP Member will have a Vested Percentage of 0% in
any Program Asset that is not a Tenured Asset with respect to such Member.
     (b) Tenured Assets. The Vested Percentage of an IP Member with respect to a
Tenured Asset will be as follows:

  (i)   Distributions or Realizations While Employed. An IP Member will have a
Vested Percentage of 100% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Company from such
Member’s Tenured Assets, or any other consequences of a Realization of a Tenured
Asset, if those proceeds are received or the Realization occurs prior to the IP
Member becoming a Terminated IP Member. For the avoidance of doubt, an IP Member
shall have a Vested Percentage of 100% in any Carry Loss associated with an
unreversed Impairment that arises on or prior to an IP Member becoming a
Terminated IP Member.     (ii)   Termination for Cause. An IP Member will have a
Vested Percentage of 0% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Company from such IP
Member’s Tenured Assets, or any other consequences of a Realization of a Tenured
Asset, if those proceeds are received or the Realization occurs after such IP
Member has become a Terminated IP Member because of the occurrence of a Cause
Event with respect to such IP Member.     (iii)   Termination Not for Cause. An
IP Member will have a Vested Percentage of 75% in all Carry Profit or Carry Loss
attributable to any Investment Proceeds or Sponsor Proceeds received by the
Company from such IP Member’s Tenured Assets, or any other consequences of a
Realization of a Tenured Asset, if those proceeds are received or the
Realization occurs after such IP Member has become a Terminated IP Member
because (i) the Woodbridge Employer terminated the employment for a reason other
than the occurrence of a Cause Event with respect to such IP Member or (ii) of
the death, permanent disability or legal incapacity of such IP Member.

B-3



--------------------------------------------------------------------------------



 



  (iv)   Voluntary Resignation. An IP Member will have a Vested Percentage as
determined pursuant to the following sentence in all Carry Profit or Carry Loss
attributable to any Investment Proceeds or Sponsor Proceeds received by the
Company from such IP Member’s Tenured Assets, or any other consequences of a
Realization of a Tenured Asset, if those proceeds are received or the
Realization occurs after such IP Member has become a Terminated IP Member
because the IP Member voluntarily left the employment of the Woodbridge
Employer. For purposes of this clause (iv), the Vested Percentage shall be
determined separately for each Program Asset and shall equal: (A) 25% upon the
Acquisition Date of such Program Asset, (B) an additional 12.5 percentage points
per year upon each of the first four anniversaries of the Acquisition Date, and
(C) the remainder when the Tenured Asset is Realized.

     (c) Permitted Modifications. Notwithstanding the foregoing, the Managing
Member may, after consultation with the Program Manager, modify this vesting
schedule for any additional IP Member admitted to the Company pursuant to
Section 7.5 of the Agreement, including granting an additional IP Member the
right to have a Vested Percentage in Program Assets whose Acquisition Date
preceded the time such additional IP Member was admitted to the Company.
     (d) Permitted Adjustments. As described in Section B-3(b), the Managing
Member, in its discretion, is permitted to make adjustments, including
retroactive adjustments, to the allocations of Carry Profit and Carry Loss. The
ability of the Managing Member to make these adjustments shall not be restricted
by the application of the vesting provisions in this Section B-2.
     (e) Family Related Member. A Family Related Member’s Vested Percentage
shall be equivalent to the Vested Percentage of the IP Member associated with
such Family Related Member.
B-3 Determination of Carry Accounts
     (a) Maintenance of Carry Accounts. A separate bookkeeping account (a “Carry
Account”) shall be maintained for each IP Member. Immediately prior to the
Company making any Carry Distributions or upon the Realization of a Program
Asset, the Carry Profit (or Carry Loss) determined with respect to such
distribution or Realization shall be credited (or debited, and, if necessary, to
an amount below zero) to the Carry Account of each IP Member in an amount equal
to such IP Member’s Carry Percentage in the Program Asset giving rise to such
Carry Profit (or Carry Loss) multiplied by such IP Member’s Vested Percentage in
such Carry Profit (or Carry Loss). An IP Member’s Carry Account shall be debited
by the amount of Carry Distributions made to such IP Member.

B-4



--------------------------------------------------------------------------------



 



     (b) Adjustments to Carry Accounts. The Managing Member, in its discretion,
is permitted to make adjustments, including retroactive adjustments, to the
allocations of Carry Profit and Carry Loss so that, on an aggregate basis the
Carry Accounts of the IP Members more closely match the aggregate rights of the
IP Members to receive Carry Distributions or to make clawback payments as
provided in Article IV of the Agreement. Except to the extent the Managing
Member determines otherwise (with notice to the other Members), the Managing
Member intends to cause any shortfall in the aggregate net Carry Profits (i.e.,
net of aggregate Carry Losses) as compared to the aggregate amount of Carry
Distributions (net of clawback payments) distributable to the IP Members in
accordance with Article IV of the Agreement to be allocated on a pro rata basis
to each Program Asset that otherwise produced Carry Profit (and among them based
on the relative amounts of Carry Profit).
     (c) Deemed Realization. Solely for purposes of determining an IP Member’s
Carry Account, the Managing Member may, upon the admittance of a new Carried
Interest Member or at any other time, deem there to have been a Realization of
one or more Program Assets at the Fair Market Value at such time of such Program
Asset, in which case the deemed Carry Profit or Carry Loss derived from such
deemed Realization shall be allocated among the IP Members and charged to the
Carry Accounts of the IP Members. Any future actual or deemed Realization of a
Program Asset shall take into account the prior deemed Realization or
Realizations. Notwithstanding the foregoing, for purposes of determining an IP
Member’s Vested Percentage pursuant to Section B-2, such deemed Realizations
shall be disregarded.
B-4 Distributions to the IP Members
     Subject to the holdback provisions of Section 4.5 of the Agreement, each IP
Member shall be entitled to receive an amount of Carry Distributions equal to
the positive balance in his Carry Account, provided that the sum of all of the
Carry Distributions made to date to the IP Members as a group cannot exceed the
product of (A) the total Carry Distributions made to date times (B) the
aggregate Carry Percentages for all of the IP Members (adjusted as necessary to
take into account changes in Carry Percentages since the formation of the
Company). If the amount of Carry Distributions to be made to the IP Members as a
group is insufficient to reduce the positive Carry Account balances of all IP
Members to zero, then Carry Distributions made to the IP Members as a group will
be made pro rata among the IP Members based on their relative Carry Account
balances. If the amount of Carry Distributions to be made to the IP Members
exceeds the aggregate positive Capital Account balances of the IP Members, such
excess shall be distributed among the IP Members in the manner that the Managing
Member determines most appropriately reflects the IP Members’ relative Carry
Percentages (as adjusted by the Vested Percentages) in the Program Assets giving
rise to the Carry Distributions.
B-5 Responsibility for Gross Clawback Amount
     Each IP Member shall be responsible (only to the extent of Section 4.6(c)
of the Agreement) for a portion of the Gross Clawback Amount equal to the
negative balance, if any, in such IP Member’s Carry Account as of the final
liquidating distribution of assets of the Company pursuant to Section 8.2 of the
Agreement.
B-6 83(b) Election
     Each Carried Interest Member shall make a timely election under Section
83(b) of the Code with respect to such Carried Interest Member’s interest in the
Company.

B-5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PF PROGRAM PARTNERSHIP, LP
[ Previously Named: Woodbridge Equity Fund II LP ]
Date: March 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        ARTICLE I GENERAL PROVISIONS     1     1.1    
Formation
    1     1.2    
Name
    2     1.3    
Purpose
    2     1.4    
Principal Office
    2          
 
        ARTICLE II DEFINITIONS; DETERMINATIONS     2     2.1    
Definitions
    2     2.2    
Determinations
    6          
 
        ARTICLE III INVESTED CAPITAL; CAPITAL ACCOUNTS     6     3.1    
Invested Capital
    6     3.2    
Future Contributions
    7     3.3    
Capital Accounts
    7          
 
        ARTICLE IV DISTRIBUTIONS     7     4.1    
Distribution Policy
    7     4.2    
Reimbursement Payment
    8     4.3    
Priority of Distributions
    8     4.4    
Apportionment of Carry Distributions
    9     4.5    
IP Clawback Reserve
    10     4.6    
Clawback Obligations
    11          
 
        ARTICLE V PROGRAM MANAGER     12     5.1    
Program Manager
    12     5.2    
Fees
    12          
 
        ARTICLE VI GENERAL PARTNER     12     6.1    
Management Authority
    12     6.2    
No Liability to Partnership or Limited Partners
    13     6.3    
Indemnification
    13          
 
        ARTICLE VII LIMITED PARTNERS     14     7.1    
Limited Liability
    14     7.2    
No Participation in Management
    14     7.3    
Transfer of Limited Partnership Interests
    14     7.4    
No Termination
    15     7.5    
Additional Limited Partners
    15  

     -i-     

 



--------------------------------------------------------------------------------



 



                              Page        
 
          7.6    
Reimbursement for Payments on Behalf of a Partner
    15          
 
        ARTICLE VIII DURATION AND TERMINATION     16     8.1    
Term
    16     8.2    
Termination and Liquidation
    16          
 
        ARTICLE IX VALUATION OF PARTNERSHIP ASSETS     17     9.1    
Normal Valuation
    17     9.2    
Restrictions on Transfer or Blockage
    17          
 
        ARTICLE X BOOKS OF ACCOUNTS; MEETINGS     18     10.1    
Books
    18     10.2    
Fiscal Year
    18     10.3    
Reports
    18          
 
        ARTICLE XI MISCELLANEOUS     18     11.1    
Amendments
    18     11.2    
Successors
    19     11.3    
Governing Law; Severability
    19     11.4    
Notices
    19     11.5    
Arbitration
    19     11.6    
Miscellaneous
    20     11.7    
No Third Party Beneficiaries
    20          
 
        APPENDIX A: TAX AND ACCOUNTING PROVISIONS     A-1     A-1    
Definitions
    A-1     A-2    
Maintenance of Capital Accounts
    A-2     A-3    
Allocations of Profits and Losses
    A-4     A-4    
Regulatory Allocations and Special Allocations
    A-4     A-5    
Tax Allocations
    A-5     A-6    
Tax Matters Partner; Management Authority Regarding Tax and Accounting
  A-6        
 
        APPENDIX B: APPORTIONMENT AND MODIFICATION OF CARRIED INTEREST TO IP
LIMITED PARTNERS     B-1     B-1    
Definitions
    B-1     B-2    
Vesting Provisions
    B-3     B-3    
Determination of Carry Accounts
    B-4     B-4    
Distributions to the IP Limited Partners
    B-5     B-5    
Responsibility for Gross Clawback Amount
    B-5     B-6    
83(b) Election
    B-5  

     -iii-     

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PF PROGRAM PARTNERSHIP, LP
     THIS AGREEMENT OF LIMITED PARTNERSHIP is deemed to be effective as of
March 13, 2009 (the “Effective Date”), by and among the General Partner, the
Sponsor Partner, the IP Limited Partners, the Program Manager and the Residual
Limited Partner (each as defined below).
     WHEREAS, the Partnership (as defined below) was formed pursuant to (a) the
Certificate (as defined below) and (b) an Agreement of Limited Partnership (the
“Initial Agreement”), between the General Partner, as general partner, and
Woodbridge Holdings Corporation, a Florida corporation, as the sole limited
partner (the “Initial Limited Partner”);
     WHEREAS, in furtherance of this Agreement, the Initial Limited Partner has
transferred its interest in the Partnership to the Program Manager and the
Program Manager has transferred such interest to the General Partner which
hereafter shall be considered the General Partner’s interest;
     WHEREAS, the parties to this Agreement wish to amend and restate the
Initial Agreement in its entirety as hereinafter set forth, and to admit the IP
Limited Partners, the Sponsor Partner and the Residual Limited Partner as
partners to the Partnership.
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.1 Formation
     The Partners hereby agree to continue a limited partnership (the
“Partnership”) pursuant to and in accordance with the Delaware Revised Uniform
Limited Partnership Act, as amended from time to time (the “Partnership Act”).
The term of the Partnership (the “Term”) commenced upon the filing of the
Certificate of Limited Partnership (the “Certificate”) with the Secretary of
State of Delaware (the date of such filing is referred to herein as the date of
“formation” of the Partnership) and shall continue until dissolution and
termination of the Partnership in accordance with the provisions of ARTICLE VIII
hereof.

 



--------------------------------------------------------------------------------



 



1.2 Name
     As of the date hereof, the Partners hereby agree that the name of the
Partnership shall be PF Program Partnership, LP, and the General Partner shall
file a certificate of amendment effecting such name change. The General Partner
shall be entitled to further change the name as the General Partner may
designate from time to time.
1.3 Purpose
     The Partnership is organized for the principal purpose of (i) acquiring,
managing, and supervising the interests in the Program Assets, and (ii) engaging
in such other activities incidental or ancillary thereto as the General Partner
deems necessary or advisable.
1.4 Principal Office
     The General Partner shall maintain a principal office in Fort Lauderdale,
Florida, or at such other place or places as the General Partner may from time
to time designate.
ARTICLE II
DEFINITIONS; DETERMINATIONS
2.1 Definitions
     Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specified herein:
     “Agreement” means this Amended and Restated Agreement of Limited
Partnership of PF Program Partnership, LP, as amended or modified from time to
time in accordance with its terms.
     “Alternative Clawback Reserve” has the meaning set forth in Section 4.5.
     “Capital Account” is the account established for each Partner in accordance
with the provisions of Appendix A hereto.
     “Capital Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are attributable to a Realization
event.
     “Carried Interest Partners” means the Sponsor Partner, the IP Limited
Partners, and the Residual Limited Partner, in their capacities as Partners
entitled to receive Carry Distributions.
     “Carry Distributions” means those distributions paid to the Carried
Interest Partners in their capacities as such pursuant to Section 4.3(a)(ii) and
Section 4.3(a)(iii)(B).

-2-



--------------------------------------------------------------------------------



 



     “Carry Percentage” means, with respect to a Carried Interest Partner, its
percentage interest in Carry Distributions as set forth for such Partner on
Schedule I hereof.
     “Certificate” has the meaning set forth in Section 1.1.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
     “Contributed Property” means (i) 2,608,696 shares of Series B Convertible
Preferred Stock of Pizza Fusion Holdings, Inc.; (ii) warrants to purchase
1,500,000 shares of such stock; and (iii) all additional rights to acquire
warrants and shares as described in the Purchase Agreement between Woodbridge
Equity Fund II LP and Pizza Fusion Holdings, Inc., dated September 18, 2008.
     “Covered Party” means each of the Partners, a director, officer, partner or
member (or a former director, officer, partner or member) of any Partner, and to
the extent approved by the General Partner in its sole discretion, any other
employee of a Partner or an agent acting at the direction of the General Partner
or the Program Manager, and in any such case, the heirs and legal
representatives of any such person.
     “Current Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are not attributable to a
Realization event, including dividends, rents, or interest with respect to such
Program Asset.
     “Deal Fees” means those amounts received by the General Partner (or an
affiliate of the General Partner) as break-up fees, director fees, “flip” fees,
investment banking, consulting, or similar transaction fees, but not including
any amount received as reimbursement for expenses directly related to the
provision of such services for which the fee is being paid. “Deal Fees” also
means all amounts earned by any employee or agent (in such capacity) of the
Program Manager with respect to a Program Asset or other activities of the
Partnership, but not including payments to such employee or agent from the
Program Manager.
     “Effective Date” has the meaning set forth in the Recitals.
     “Fair Market Value” of a security or a Program Asset means the amount that
would be realized as Investment Proceeds if such security or Program Asset had
been sold at its “value” (determined in accordance with Article IX).
     “Family Related Partner” means, with respect to any IP Limited Partner, any
Person who is a spouse or lineal descendent of the parents of such IP Limited
Partner or any Person which is a trust formed by such IP Limited Partner for
investment by or for the benefit of such IP Limited Partner’s spouse or any
lineal descendants of the parents of such IP Limited Partner or of such IP
Limited Partner’s spouse and/or any charitable organization; provided that any
cause of action or other dispute arising in relation to a Family Related
Partner’s interest may only be pursued by the IP Limited Partner associated with
such Family Related Partner, except if such IP Limited Partner has died or
become legally incapacitated.
     “GAAP” has the meaning set forth in Section 10.3.

-3-



--------------------------------------------------------------------------------



 



     “General Partner” means PF Program GP, LLC, in its capacity as general
partner of the Partnership, and any successor general partner of the
Partnership.
     “Gross Clawback Amount” has the meaning specified in Section 4.6.
     “Impairment” means, with respect to a Program Asset, a determination by the
General Partner that the Program Asset is not expected to be able to provide for
cash flow or realization proceeds a return to investors of at least the amount
of Invested Capital associated with such asset as well as a 10% per annum
compounded annual return on such Invested Capital. The General Partner’s
determination that a Program Asset has suffered an Impairment for purposes of
this Agreement shall be independent of any determination that the value of the
Program Asset is reduced for purposes of the financial statements prepared under
generally accepted accounting principles.
     “Initial Agreement” has the meaning set forth in the Recitals.
     “Initial Limited Partner” has the meaning set forth in the Recitals.
     “Invested Capital” has the meaning set forth in Section 3.1.
     “Investment Proceeds” means the gross investment returns (whether in the
form of cash, securities, or other property) received by the Partnership in
respect of the Partnership’s Invested Capital in any Program Assets (i.e., in
its capacity as an investor and not with respect to the provision of any
services with respect to such Program Assets or to any other investor in such
Program Assets). For the avoidance of doubt, the amount of Investment Proceeds
shall be determined without regard to any management fees, carried interest, or
similar deductions that may be charged by the General Partner or the Program
Manager to any investment vehicle through which the Partnership holds any of its
investments.
     “IP Clawback Reserve” has the meaning set forth in Section 4.5.
     “IP Limited Partners” means any Persons designated as IP Limited Partners
on Schedule I hereof, in their capacities as limited partners of the
Partnership, or any other Persons that are admitted as IP Limited Partners in
accordance with the terms hereof, in each case for so long as such Persons
continue to be IP Limited Partners hereunder, and “IP Limited Partner” shall
mean each of such Persons individually.
     “Limited Partners” means the IP Limited Partners and the Residual Limited
Partner, and “Limited Partner” shall mean each of such Persons individually.
     “Overall Hurdle Clawback” has the meaning set forth in the limited
partnership agreement governing Woodbridge Executive Incentive Plan 1, LP.
     “Partners” means collectively the General Partner (including in its
capacity as Sponsor Partner), the Limited Partners, the Program Manager and any
other Person that is admitted to the Partnership as a partner in accordance with
the terms hereof, and “Partner” shall mean each of such persons individually.
     “Partnership” has the meaning set forth in Section 1.1.

-4-



--------------------------------------------------------------------------------



 



     “Partnership Act” has the meaning set forth in Section 1.1.
     “Person” means an individual, a partnership (general, limited, or limited
liability), a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental, quasi-governmental, judicial, or regulatory entity or any
department, agency, or political subdivision thereof.
     “Platform” means all of the program partnerships (or other entities) that
are designated as a “Program Partnership” in accordance with the terms of the
governing agreement of Woodbridge Executive Incentive Plan 1, LP.
     “Portfolio Company” means Pizza Fusion Holdings, Inc. and such other
entities, the interests in which are Program Assets.
     “Preferred Return” has the meaning set forth in Section 4.3.
     “Program Assets” means those assets held by the Partnership as part of the
Partnership’s investment program, and “Program Asset” shall mean each of such
Program Assets individually.
     “Program Expenses” means those costs, expenses, liabilities and obligations
relating to the Partnership’s activities, investments and business (to the
extent not borne or reimbursed by the Portfolio Company) as set forth on
Schedule II hereof.
     “Program Manager” means Woodbridge Fund I, LLC.
     “Program Partnership” means each partnership (or other entity) that is
designated as a “Program Partnership” in accordance with the terms of the
governing documents of Woodbridge Executive Incentive Plan 1, LP. All such
partnerships together with the Partnership are the “Program Partnerships.”
     “Realization” means the sale, redemption, or other disposition of, or any
other receipt of a capital nature, including proceeds from the recapitalization
or refinancing at the investment level (as determined by the General Partner)
with respect to the whole or part of, or the permanent write-off of a Program
Asset, and “Realized” shall be construed accordingly. To the extent a Program
Asset has suffered an Impairment of less than the whole of the Program Asset, a
portion of the Program Asset equal to the amount of the Impairment shall be
treated as if sold for no consideration. If the General Partner determines that
an Impairment has been reversed, the General Partner shall adjust the
allocations and distributions made by the Partnership so as to reverse the
effects of the prior Impairment.
     “Realized Base Contributions” has the meaning set forth in
Section 4.3(a)(i).
     “Regulatory Allocations” has the meaning set forth in Appendix A hereto.
     “Reimbursement Payment” means the special payment to the Program Manager
pursuant to Section 4.2.
     “Reimbursing Partner” has the meaning set forth in Section 7.6(a).
     “Residual Limited Partner” means the Person entitled to receive the amounts
of Carry Distributions not made to the Sponsor Partner or the IP Limited
Partners, which Person will be Woodbridge Executive Incentive Plan 1, LP.
     “Return Distributions” means those distributions to the General Partner
other than Carry Distributions as set forth in Section 4.3.

-5-



--------------------------------------------------------------------------------



 



     “Sponsor Partner” means the Person entitled to receive the amounts of Carry
Distributions apportioned to the Sponsor Partner pursuant to the terms hereof,
which Person initially will be the General Partner, in its capacity as Sponsor
Partner.
     “Sponsor Proceeds” means all other proceeds received by the Partnership
from or with respect to its assets other than Investment Proceeds. Sponsor
Proceeds include management fees, carried interest, and Deal Fees charged by the
Partnership to other investors in an investment vehicle through which the
Partnership holds its assets; provided, however, that to the extent the General
Partner determines that Deal Fees arising with respect to a Partnership asset
are attributable to the capital invested in that asset by the Partnership, such
fees will be treated as Investment Proceeds, rather than Sponsor Proceeds. For
the avoidance of doubt, Deal Fees attributable to the capital invested by a
third party or not attributable to any investment of capital will be treated as
Sponsor Proceeds.
     “Term” has the meaning set forth in Section 1.1.
     “Transfer” means a transfer in any form, including a sale, assignment,
conveyance, pledge, mortgage, encumbrance, hypothecation, exchange, gift, or
other disposition, or the act of so doing, whether voluntarily, by operation of
law, pursuant to judicial process, or otherwise as the context requires.
     “Woodbridge” means Woodbridge Holdings Corporation or any direct or
indirect subsidiary of such corporation.
2.2 Determinations
     Unless otherwise indicated, any determinations or calculations conducted
pursuant to this Agreement shall be determined or calculated as of the date of
such determination or calculation.
ARTICLE III
INVESTED CAPITAL; CAPITAL ACCOUNTS
3.1 Invested Capital
     As of the Effective Date, the Partners shall be required to make the
following contributions to the capital of the Partnership (“Invested Capital”):
     (a) The General Partner shall contribute the Contributed Property to the
Partnership, which for purposes hereof shall be treated as Invested Capital of
$3,392,790, and such Contributed Property will be treated as having a Book Value
as defined in Appendix A hereto.
     (b) Each IP Limited Partner shall contribute $250 to the capital of the
Partnership.
     (c) The Residual Limited Partner shall contribute $250 to the capital of
the Partnership.

-6-



--------------------------------------------------------------------------------



 



     (d) The Program Manager shall contribute $250 to the capital of the
Partnership.
The right of each IP Limited Partner, the Residual Limited Partner, and the
Sponsor Partner to receive Carry Distributions represents a profits interest
received for services rendered or to be rendered to or for the benefit of the
Partnership.
3.2 Future Contributions
     (a) Other than the required Invested Capital described in Section 3.1, any
reimbursement payment pursuant to Section 7.6, or as may be required by
applicable law, no Partner shall have any further obligation to contribute
additional Invested Capital to the Partnership; provided that the General
Partner shall be required to make special distributions to the Partnership to
the extent that such special distributions are necessary to reduce any IP
Limited Partner’s Alternative Clawback Reserve as described in Section 4.2(c).
     (b) The General Partner, in its discretion, whether or not in connection
with the admission of any new Partner to the Partnership in accordance with
Section 7.5, may permit a Partner to contribute additional Invested Capital to
the Partnership under such circumstances as may be determined by the General
Partner.
     (c) The General Partner may cause the Partnership to borrow funds,
including from Woodbridge, under such terms as the General Partner may
determine, in order to permit the Partnership to meet its liquidity needs.
3.3 Capital Accounts
     (a) A capital account shall be maintained for each Partner in accordance
with the provisions of Appendix A hereto.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Policy
     (a) Except as set forth in Section 4.1(c) and Section 4.4, the General
Partner shall periodically cause excess cash or cash equivalents held in the
Partnership to be distributed to the Limited Partners in accordance with
Section 4.3.
     (b) Distributions may be in the form of cash, property, or securities.
Except as otherwise provided herein, for purposes of this Agreement, an in-kind
distribution of non-cash property shall be treated as if an amount of cash equal
to the Fair Market Value of such property had been distributed.

-7-



--------------------------------------------------------------------------------



 



     (c) In determining the amounts that may be available for distribution to
the Partners, the General Partner shall first cause the Partnership to satisfy
its current obligations, including its obligation to make any Reimbursement
Payment to the Program Manager in accordance with Section 4.2. In addition, the
General Partner may cause the Partnership to retain such amounts as the General
Partner determines are appropriate to act as reserves for any fixed or
contingent payments or liabilities of the Partnership (including future amounts
of Reimbursement Payments) for which the Partnership may be liable.
4.2 Reimbursement Payment
     Prior to making any distributions to the Partners pursuant to Section 4.3,
the Partnership shall make a reimbursement payment (the “Reimbursement Payment”)
to the Program Manager equal to the amount of Program Expenses (including, for
the avoidance of doubt, interest accruing on the Program Manager’s line of
credit used to finance such expenses) borne by, and required to be paid by, the
Program Manager that have yet to be reimbursed by the Partnership to the Program
Manager.
4.3 Priority of Distributions
     After making any Reimbursement Payment pursuant to Section 4.2, except to
the extent specifically provided in this Agreement to the contrary,
distributions by the Partnership shall be made among the Partners as follows:
     (a) Capital Proceeds and Sponsor Proceeds. Distributions designated as
Capital Proceeds or Sponsor Proceeds by the General Partner shall be distributed
as follows:

  (i)   First, 100% to the General Partner as “Return Distributions” until the
General Partner has received aggregate distributions sufficient to provide the
General Partner a 10% per annum cumulative annually compounded internal rate of
return (the “Preferred Return”) on the General Partner’s Invested Capital
attributable to all Program Assets (or portion thereof) that have been Realized
(such Invested Capital, the “Realized Base Contributions”), provided that for
purposes of determining the Preferred Return, the Invested Capital attributable
to the contribution of the Contributed Property shall be treated as having been
made on September 18, 2008. The General Partner will include as Return
Distributions any amounts received that relate to the investment in such Program
Assets, regardless of whether such amounts are received through, or outside of,
the Partnership. For the avoidance of doubt, an “internal rate of return”
calculation encompasses a return of, as well as a return on, the Realized Base
Contributions.     (ii)   Second, 20% to the General Partner (as additional
Return Distributions) and 80% to the Carried Interest Partners (and among them
as provided in Section 4.4) as “Carry Distributions,” until the aggregate amount
of Carry Distributions equals 20% of the excess of (A) the aggregate amount of
Return Distributions and Carry Distributions distributed over (B) the Realized
Base Contributions; and

-8-



--------------------------------------------------------------------------------



 



  (iii)   Thereafter, between the General Partner and the Carried Interest
Partners as follows:

  (A)   The General Partner is allocated an additional amount (as additional
Return Distributions) so that the aggregate amount of Return Distributions
distributed to the General Partner equals the sum of (1) the Realized Base
Contributions plus (2) 80% of the amount by which the aggregate Investment
Proceeds received by the Partnership exceeds the Realized Base Contributions;
and     (B)   The remainder to the Carried Interest Partners as additional Carry
Distributions.

     (b) Current Proceeds. Distributions designated as Current Proceeds by the
General Partner shall be distributed in the same manner as Capital Proceeds and
Sponsor Proceeds pursuant to Section 4.3(a) except that for purposes of applying
those provisions with respect to a particular distribution of Current Proceeds,
the Program Asset giving rise to such Current Proceeds will be deemed to have
been Realized for an amount equal to the Invested Capital (and taking into
account any prior unreversed Impairment with respect to such Program Asset)
attributable to such Program Asset immediately prior to the distribution of such
Current Proceeds.
4.4 Apportionment of Carry Distributions
     Carry Distributions will be made to and among the Carried Interest Partners
in the following amounts:
     (a) Distributions to the Sponsor Partner. The Sponsor Partner shall in all
cases receive 35% of all Carry Distributions.
     (b) Distributions to the IP Limited Partners. The IP Limited Partners as a
group shall receive a portion of Carry Distributions, which portion shall not
exceed the aggregate Carry Percentages of the IP Limited Partners, but which may
be reduced by the vesting and other provisions in Appendix B hereto. The
provisions of Appendix B will govern the determination of each IP Limited
Partner’s share of such Carry Distributions.
     (c) Distributions to the Residual Limited Partner. Carry Distributions not
made to the Sponsor Partner or the IP Limited Partners shall be made to the
Residual Limited Partner. For the avoidance of doubt, any reductions in Carry
Distributions to the IP Limited Partners pursuant to the vesting provisions set
forth in Appendix B hereto shall accrue to the benefit of the Residual Partner.

-9-



--------------------------------------------------------------------------------



 



4.5 IP Clawback Reserve
     (a) Notwithstanding the provisions of Section 4.3 and Section 4.4 and
Appendix B hereto, 25% (adjusted as provided in Section 4.5(b) below) of any
Carry Distributions that are available for distribution to an IP Limited Partner
shall be withheld by the Partnership, and a separate bookkeeping account (an “IP
Clawback Reserve”) shall be established for such IP Limited Partner by the
Partnership for tracking deposits, withdrawals, and interest earned with respect
to such account. The Partnership may aggregate each of the IP Clawback Reserves
within a single interest-bearing Partnership bank account.
     (b) Each time that the Partnership is to make a distribution of Carry
Distributions, the General Partner (together with the general partners of each
of the other Program Partnerships) will review the remaining Program Assets and
the assets within each other Program Partnership in the Platform to determine
whether any of the cumulative assets have suffered an Impairment that has not
been reversed, and if so, the effect that such Impairment would have on the
ability of Woodbridge (in its capacity as an investor in such program
partnership) to receive proceeds from such Program Partnership sufficient to
provide Woodbridge with at least a 10% annual cumulative compounded internal
rate of return on its Invested Capital (as defined by the governing agreement of
such Program Partnership) in such Program Partnership. If the General Partner
determines that the Impairment would prevent such minimum return from being
achieved, the General Partner may increase the percentage (but not in excess of
100%) of Carry Distributions to be contributed to the IP Clawback Reserve of any
Executive IP Partner (as defined below) in order to add to such IP Clawback
Reserve an amount which, when combined with the other reserves being established
by the other Program Partnerships and by Woodbridge Executive Incentive Plan 1,
LP with respect to such Executive IP Partner, will cover such Executive IP
Partner’s share of the Overall Hurdle Clawback that is anticipated to arise.

  (i)   “Executive IP Partner” shall mean any person who is both an IP Limited
Partner and a limited partner of Woodbridge Executive Incentive Plan 1, LP.    
(ii)   For the avoidance of doubt, the General Partner shall not increase the
percentage of Carry Distributions to be contributed to the IP Clawback Reserve
of any IP Limited Partner who is not an Executive IP Partner.

     (c) Notwithstanding the foregoing, in the General Partner’s discretion,
rather than depositing amounts in the IP Clawback Reserve for an IP Limited
Partner, the General Partner may cause such amounts to be distributed to the
General Partner as additional Return Distributions, which will be credited to a
special bookkeeping account (an “Alternative Clawback Reserve”) for the benefit
of such IP Limited Partner. The balance in the Alternative Clawback Reserve
shall be increased from time to time by an interest factor equal to the interest
earned on the IP Clawback Reserve (or, if there is no IP Clawback Reserve, on
the rate of interest that the Partnership would receive on an interest-bearing
bank account).
     (d) As set forth in Section 4.6, at the expiration of the Term of the
Partnership, each IP Limited Partner will be responsible for a share of the
Gross Clawback Amount, if any.

  (i)        To satisfy an IP Limited Partner’s share, amounts will first be
taken from such IP Limited Partner’s Alternative Clawback Reserve. To the extent
that such IP Limited Partner’s share is not satisfied, amounts will be taken
from such IP Limited Partner’s IP Clawback Reserve.     (ii)        (A) To the
extent amounts in the Alternative Clawback Reserve are not needed to satisfy the
share of an IP Limited Partner who is not an Executive IP Partner of the Gross
Clawback Amount, an amount of Return Distributions that would otherwise be
payable to the General Partner or Carry Distributions otherwise payable to the
Sponsor Partner equal to such excess, shall instead be specially distributed to
the applicable IP Limited Partner without regard to Section 4.3, which
distributions will reduce on a dollar-for-dollar basis the amount in such IP
Limited Partner’s Alternative Clawback Reserve. If the full amount of such
excess cannot be so distributed, the shortfall shall be contributed by the
General Partner to the Partnership for special distribution to the applicable IP
Limited Partner.     (iii)        (B) To the extent amounts in the Alternative
Clawback Reserve are not needed to satisfy the share of an Executive IP Partner
of the Gross Clawback Amount, such excess amounts will be added to the
Alternative Clawback Reserve established for the benefit of such Executive IP
Partner by Woodbridge Executive Incentive Plan 1, LP.     (iv)        (A) For
any IP Limited Partner who is not an Executive IP Partner, to the extent amounts
in such IP Limited Partner’s IP Clawback Reserve (including interest earned
thereon) are not needed to fund such IP Limited Partner’s share of the Gross
Clawback Amount, such amounts will be released by the Partnership to the
applicable IP Limited Partner.              (B) For any Executive IP Partner, to
the extent amounts in such Executive IP Partner’s IP Clawback Reserve (including
interest earned thereon) are not needed to fund such Executive IP Partner’s
share of the Gross Clawback Amount, such amounts will be added to the Clawback
Reserve established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.

     (e) Prior to the expiration of the Term of the Partnership, the General
Partner, in its discretion, may release reserved amounts to an IP Limited
Partner who is not an Executive IP Partner by (i) causing special distributions
reducing such IP Limited Partner’s Alternative Clawback Reserve or causing
contributions and special distributions, each as described in Section 4.5(d)
above, or (ii) distributing amounts to an IP Limited Partner from such IP
Limited Partner’s IP Clawback Reserve, in either case to the extent the General
Partner determines that such released amounts are not necessary to secure such
IP Limited Partner’s share of the Gross Clawback Amount, each as described in
Section 4.6. Similarly the General Partner may, in its discretion, move amounts
to the Alternative Clawback Reserve or the Clawback Reserve of an Executive IP
Partner established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.

-10-



--------------------------------------------------------------------------------



 



4.6 Clawback Obligations
     (a) Following the final liquidating distribution of assets pursuant to
Section 8.2, if there have been any Carry Distributions, the General Partner
shall determine the additional amount of Return Distributions (the “Gross
Clawback Amount”), if any, that would need to have been distributed to the
General Partner in connection with such final liquidating distribution so that
each of the following would have been true:

  (i)   The General Partner would have received sufficient Return Distributions
to provide it with at least the Preferred Return on the General Partner’s
Invested Capital, as calculated pursuant to Section 4.3(a)(i); and     (ii)  
The General Partner would have received Return Distributions at least equal to
the amount of its Invested Capital plus 80% of the amount by which the aggregate
Investment Proceeds received by the Partnership exceeded the General Partner’s
Invested Capital.

     (b) Each Carried Interest Partner shall be responsible for returning to the
Partnership, for distribution to the General Partner, its share of the Gross
Clawback Amount, determined as follows:

  (i)   The Sponsor Partner shall be responsible for its Carry Percentage (i.e.,
35%);     (ii)   The IP Limited Partners as a group shall be responsible for
their aggregate Carry Percentage of the Gross Clawback Amount, with each such IP
Limited Partner being severally (and not jointly) responsible for the amount
determined pursuant to Appendix B hereto and only to the extent of clause (c)
below; and     (iii)   The Residual Limited Partner shall be responsible for its
Carry Percentage of the Gross Clawback Amount;

provided that if Carry Percentages have changed over the Term of the
Partnership, the determination shall be based on the relative amounts of Carry
Distributions received over the Term of the Partnership or any other method
determined by the General Partner to appropriately take into account such
variations.
     (c) In no event will an IP Limited Partner be personally liable for a
clawback obligation that exceeds the aggregate amount of such IP Limited
Partner’s Alternative Clawback Reserve and IP Clawback Reserve. In no event
shall an IP Limited Partner be responsible for another Partner’s share of the
Gross Clawback Amount.

-11-



--------------------------------------------------------------------------------



 



     (d) The Residual Limited Partner’s obligation to satisfy its clawback
obligation will be limited to those amounts established as a clawback reserve
under the terms of the limited partnership agreement governing the Residual
Limited Partner and will be a several (and not joint) obligation of the partners
in the Residual Limited Partner.
ARTICLE V
PROGRAM MANAGER
5.1 Program Manager
     The Program Manager will be responsible for managing the day-to-day
activities of the Partnership and the Partnership’s assets, subject to the
direction of the General Partner; provided that the Program Manager will have no
authority to legally bind the Partnership without the express consent of the
General Partner.
5.2 Fees
     The Program Manager shall not be entitled to any fees, payments, or
distributions other than as expressly provided herein, or as otherwise approved
by the General Partner. To the extent the Program Manager or any employee or
agent (in such capacity) of the Program Manager receives any Deal Fees with
respect to a Program Asset, the calculations called for in this Agreement will
be adjusted so that total amounts received by the Program Manager or such
employee or agent (in such capacity) of the Program Manager are the same as if
all such Deal Fees had been paid to the Partnership.
ARTICLE VI
GENERAL PARTNER
6.1 Management Authority
     (a) The management of the Partnership shall be vested exclusively in the
General Partner, and the General Partner shall have full control over the
business and affairs of the Partnership. The General Partner shall have the
power on behalf and in the name of the Partnership to carry out any and all of
the objectives and purposes of the Partnership and to perform all acts and enter
into and perform all contracts and other undertakings which the General Partner,
in its reasonable discretion, deems necessary or advisable or incidental
thereto, including the power to acquire and dispose of any security (including
marketable securities) or incur indebtedness or guarantee the indebtedness of
the Portfolio Company.
     (b) Third parties dealing with the Partnership can rely conclusively upon
the General Partner’s certification that it is acting on behalf of the
Partnership and that its acts are authorized. The General Partner’s execution of
any agreement on behalf of the Partnership is sufficient to bind the Partnership
for all purposes.

-12-



--------------------------------------------------------------------------------



 



     (c) The General Partner will have the right and power to establish the
availability and terms of any offering of opportunities for an IP Limited
Partner or any Family Related Partner or any other “friend or family member” of
an IP Limited Partner to co-invest alongside the Partnership in all or part of
the Partnership’s investments.
6.2 No Liability to Partnership or Limited Partners
     No Covered Party shall be liable to the Partnership or any Partner for any
action taken, or failure to act, on behalf of the Partnership (or on behalf of
the General Partner or the Program Manager with respect to the Partnership) if
such Covered Party (a) acted honestly and in good faith with a view to the best
interests of the Partnership, or, as the case may be, to the best interests of
the other entity for which the Covered Party acted as director, officer,
employee, agent, or in a similar capacity at the request of the General Partner
or the Program Manager for the benefit of the Partnership; and (b) in the case
of a criminal or administrative action or proceeding that is enforced by a
monetary penalty, the Covered Party had reasonable grounds for believing that
the Covered Party’s conduct was lawful. In addition, any Covered Party who has
delegated to any other Person (other than to another Covered Party) any part of
its functions (including participating in the management of or rendering
professional advice or other services in respect of any Program Asset) shall not
be liable, responsible, or accountable in damages or otherwise to the
Partnership or to any Partner for any loss incurred or suffered by reason of any
action by such other Person unless the delegating Covered Party did not (x) act
honestly and in good faith with a view to the best interests of the Partnership,
or, as the case may be, to the best interests of the other entity for which the
Covered Party acted as director, officer, employee, agent, or in a similar
capacity at the request of the General Partner or the Program Manager for the
benefit of the Partnership; and (y) in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, have reasonable
grounds for believing that the Covered Party’s conduct was lawful with respect
to such delegation. For the avoidance of doubt, nothing in the immediately
preceding sentence shall be deemed to prevent the Partnership, the General
Partner or the Program Manager from asserting a cause of action against the
delegate of a Covered Party for any loss caused by the action, or failure to
act, of such delegate and the General Partner shall cause the Partnership to
effectively pursue any such cause of action to the extent it would be in the
reasonable best interests of the Partnership to do so.
6.3 Indemnification
     (a) Subject to Section 6.3(c), the Partnership shall indemnify each Covered
Party against all costs, charges, and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Covered Party
in respect of any civil, criminal, administrative, investigative, or other
proceeding in which the Covered Party is involved because of such Covered
Party’s association with the Partnership, the General Partner, or the Program
Manager if such Covered Party (i) acted honestly and in good faith with a view
to the best interests of the Partnership or, as the case may be, to the best
interests of the other entity for which the Covered Party acted as director,
officer, employee, agent, or in a similar capacity at the request of the General
Partner or the Program Manager and for the benefit of the Partnership; and
(ii) had reasonable grounds for believing that such Covered Party’s conduct was
lawful, in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty.

-13-



--------------------------------------------------------------------------------



 



     (b) Subject to Section 6.3(c), the Partnership shall advance moneys to a
Covered Party for the costs, charges, and expenses of a proceeding referred to
in Section 6.3(a). The Covered Party shall repay the moneys if the Covered Party
does not fulfill the conditions of Section 6.3(a).
     (c) Before seeking indemnification from the Partnership, a Covered Party
seeking such indemnification shall use all reasonable efforts to seek
indemnification from the following sources (in the following order of priority):
first, from the Portfolio Company, including any insurance provided by, or
purchased on behalf of a Covered Party by, the Portfolio Company; and second,
from the General Partner or the Program Manager, including from any insurance
provided by the General Partner or the Program Manager. To the extent any unpaid
indemnification obligation remains after the Covered Party has received
indemnification from the foregoing sources, the Partnership shall indemnify such
Covered Party for such shortfall.
ARTICLE VII
LIMITED PARTNERS
7.1 Limited Liability
     No Limited Partner shall be personally liable for any obligations of the
Partnership or have any obligation to make contributions to the Partnership
other than such Limited Partner’s initial contribution pursuant to Section 3.1
or as required pursuant to Section 4.6 or Section 7.6; provided that a Limited
Partner shall be required to return any distribution made to it in error. To the
extent any Limited Partner is required by the Partnership Act to return to the
Partnership any distributions made to it and does so, such Limited Partner shall
have a right of contribution from each other Limited Partner similarly liable to
return distributions made to it to the extent that such Limited Partner has
returned a greater percentage of the total distributions made to it and required
to be returned by it than the percentage of the total distributions made to such
other Limited Partner and so required to be returned by it.
7.2 No Participation in Management
     The Limited Partners (in their capacity as such) shall not participate in
the control, management, direction, or operation of the affairs of the
Partnership and shall have no power to bind the Partnership.
7.3 Transfer of Limited Partnership Interests
     (a) A Limited Partner may not Transfer all or a portion of its interest in
the Partnership without the consent of the General Partner; provided that the
General Partner shall not unreasonably withhold its consent to a Transfer by an
IP Limited Partner to a Family Related Partner of such IP Limited Partner.

-14-



--------------------------------------------------------------------------------



 



     (b) Unless and until the General Partner consents to the admission of a
transferee as a substituted Limited Partner in accordance with this Section 7.3,
the transferor shall remain liable for all liabilities and obligations relating
to the transferred beneficial interest, if any, and the transferee shall become
an assignee of only a beneficial interest in Partnership profits, losses and
distributions of such interest. No consent of any other Limited Partner shall be
required as a condition precedent to any Transfer.
     (c) Unless the General Partner otherwise determines in its sole discretion,
the transferor and transferee of any Limited Partner’s interest shall be jointly
and severally obligated to reimburse the General Partner and the Partnership for
all reasonable expenses (including attorneys’ fees and expenses) of any Transfer
or proposed Transfer of a Limited Partner’s interest, whether or not
consummated.
     (d) Any substituted Limited Partner admitted to the Partnership with the
consent of the General Partner shall succeed to all the rights and be subject to
all the obligations of the transferring or assigning Limited Partner with
respect to the interest to which such Limited Partner was substituted. The
General Partner may modify Schedule I hereof to reflect such admittance of any
substituted Limited Partner. Such substituted Limited Partner shall be treated
as having received all of the allocations and distributions received by the
transferring or assigning Limited Partner, if any.
     (e) Any Transfer that violates this Section 7.3 shall be void and the
purported buyer, assignee, transferee, pledgee, mortgagee, or other recipient
shall have no interest in or rights to Partnership assets, profits, losses, or
distributions, and neither the General Partner nor the Partnership shall be
required to recognize any such purported interest or rights.
7.4 No Termination
     Neither the substitution, death, incompetency, dissolution (whether
voluntary or involuntary), nor bankruptcy of a Limited Partner shall affect the
existence of the Partnership, and the Partnership shall continue for the Term of
the Partnership until its existence is terminated as provided herein.
7.5 Additional Limited Partners
     Additional Limited Partners will be admitted only with the consent of the
General Partner on such terms as agreed upon by the General Partner and the
Person seeking admission to the Partnership.
7.6 Reimbursement for Payments on Behalf of a Partner
     (a) If the Partnership is obligated to pay any amount to a governmental
agency or body or to any other Person (or otherwise make a payment) because of a
Partner’s status or otherwise specifically attributable to a Partner (including,
without limitation, federal withholding taxes with respect to foreign Partners,
state withholding taxes, state personal property taxes, state unincorporated
business taxes, etc.) then such Partner (the “Reimbursing Partner”) shall
reimburse the Partnership in full for the entire amount paid (including, without
limitation, any interest, penalties, and expenses associated with such payment).
At the election of the General Partner, the amount to be reimbursed may be
charged against the Capital Account of the Reimbursing Partner, and the
Partnership shall reduce subsequent distributions which would otherwise be made
to the Reimbursing Partner until the Partnership has recovered the amount to be
reimbursed; provided that the amount of such reduction shall be deemed to have
been distributed for all purposes of this Agreement, but such deemed
distribution shall not further reduce the Reimbursing Partner’s Capital Account.

-15-



--------------------------------------------------------------------------------



 



     (b) A Partner’s obligation to reimburse the Partnership under this
Section 7.6 shall survive the termination, dissolution, liquidation, and
winding-up of the Partnership, and for purposes of this Section 7.6, the
Partnership shall be treated as continuing in existence.
ARTICLE VIII
DURATION AND TERMINATION
8.1 Term
     The Partnership shall continue until the occurrence of any of the following
events: (i) the entry of a decree of judicial dissolution under the Act or
(ii) an election by the General Partner to dissolve the Partnership.
8.2 Termination and Liquidation
     (a) The Partnership shall not terminate immediately upon the expiration of
its Term under Section 8.1, but shall cease to engage in further business except
to the extent necessary to promptly wind-up its affairs, perform existing
contracts, and preserve the value of the Program Assets.
     (b) During the course of winding-up the Partnership all of the provisions
of this Agreement shall continue to bind the parties and apply to the activities
of the Partnership except as specifically provided to the contrary, but there
shall be no distributions to the Partners except as provided in this
Section 8.2.
     (c) Upon the expiration of the Partnership’s Term, the General Partner
shall take such actions as it may think fit for winding-up the Partnership and
liquidating the Program Assets, including:

  (i)   The filing of all certificates and notices of dissolution as are
required by applicable law; and     (ii)   The Realization of any Program Asset
(unless the General Partner intends to distribute such Program Asset in kind);
provided that all such Realizations shall be conducted in an orderly and
businesslike manner so as not to involve undue sacrifice.

-16-



--------------------------------------------------------------------------------



 



The General Partner in taking such actions may exercise and shall have the
benefit of all rights, powers, and discretions vested in the General Partner
pursuant to the provisions of this Agreement. If the General Partner is not able
to act as the liquidator of the Partnership or exercise the powers inherent
thereto, a liquidator shall be appointed by the Residual Limited Partner.
     (d) Upon dissolution of the Partnership, all Partnership assets shall be
distributed or used as follows and in the following order of priority:

  (i)   For the payment of the debts and liabilities of the Partnership,
including, without limitation, the expenses of liquidation.     (ii)   For the
setting up of any reserves which the General Partner may deem reasonably
necessary for any liabilities or obligations of the Partnership.     (iii)   To
the Partners in accordance with the provisions of Article IV.

     (e) The Partnership shall be terminated only after the Partnership assets
have been distributed as provided in this Section 8.2.
ARTICLE IX
VALUATION OF PARTNERSHIP ASSETS
9.1 Normal Valuation
     For purposes of this Agreement, the value of any asset as of any date (or
in the event such date is a holiday or other day which is not a business day, as
of the immediately preceding business day) shall be valued by the General
Partner in good faith using methods it considers appropriate.
9.2 Restrictions on Transfer or Blockage
     Any security which is held under a representation that it has been acquired
for investment purposes and not with a view to public sale or distribution, or
which is held subject to any other restriction on transfer, or where the size of
the Partnership’s holdings compared to the trading volume would adversely affect
the marketability of such security, shall be valued at such discount as the
Program Manager deems reasonably necessary to reflect the marketability and
value of such security.

-17-



--------------------------------------------------------------------------------



 



ARTICLE X
BOOKS OF ACCOUNTS; MEETINGS
10.1 Books
     The Partnership shall maintain complete and accurate books of accounts of
the Partnership’s affairs at the Partnership’s principal office.
10.2 Fiscal Year
     The fiscal year and taxable year of the Partnership shall be the calendar
year, unless otherwise determined by the General Partner.
10.3 Reports
     The General Partner shall furnish to each Partner the following information
and reports prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”):
     (a) As soon as practicable after the end of each fiscal year commencing
with the first year in which the Partnership is in operation for a full fiscal
year, (i) financial statements for the Partnership for such year (audited by a
firm of independent certified public accountants of recognized national standing
selected by the General Partner), and (ii) a statement of each Partner’s closing
Capital Account balance as of the end of such year; and
     (b) As soon as practicable after the end of each fiscal year, the
Partnership’s United States federal income tax return, including such Partner’s
Schedule K-1 for such fiscal year.
ARTICLE XI
MISCELLANEOUS
11.1 Amendments
     This Agreement may be amended by the written consent of the General
Partner, provided that if such amendment would adversely affect any Carried
Interest Partner, then the Carried Interest Partner so affected must consent to
such amendment. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended by the General Partner without the consent of any other
Partner in order to cure any ambiguity or error, make an inconsequential
revision, provide clarity, comply with any law or regulation or correct or
supplement any provision herein which may be defective or inconsistent with any
other provisions herein; provided that, except with respect to amendments
necessary to comply with any law or regulation, such amendment does not
materially and adversely affect any Limited Partner.

-18-



--------------------------------------------------------------------------------



 



11.2 Successors
     Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the Partners and their legal representatives,
heirs, successors, and assigns.
11.3 Governing Law; Severability
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, and, to the maximum extent possible, in such
manner as to comply with all the terms and conditions of the Partnership Act. If
it is determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
11.4 Notices
     All notices, demands, and other communications to be given and delivered
under or by reason of provisions under this Agreement shall be in writing and
shall be deemed to have been given on the date when personally delivered, when
mailed by first class mail, when sent by facsimile or transmitted by email or
the internet, or when sent by reputable overnight courier service, in each case
to the recipient at the address, facsimile number or email address set forth in
Schedule I hereof or to such other address, facsimile number, or email address,
or to the attention of such other Person as has been indicated in writing to the
General Partner.
11.5 Arbitration
     The parties to this Agreement shall each use good faith efforts for a
period of 30 days (or such longer time as agreed to by the applicable parties)
to try to resolve any controversy, dispute, or claim arising out of or in
connection with this Agreement, or the breach, termination or validity hereof.
Thereafter, if such controversy, dispute, or claim remains, it shall be settled
by final and binding arbitration to be conducted by an arbitration tribunal in
Fort Lauderdale, Florida, pursuant to the rules of the American Arbitration
Association. The arbitration tribunal shall consist of three arbitrators. The
party initiating the controversy, dispute, or claim that led to arbitration
shall nominate one arbitrator in the request for arbitration and the other party
shall nominate a second arbitrator in the answer thereto within 30 days of
receipt of the request; provided that if there are multiple initiating or
answering parties, the arbitrator selected must be reasonably acceptable to all
initiating or answering parties, as applicable. The two arbitrators so named
will then jointly appoint the third arbitrator. If the answering party fails to
nominate its arbitrator within the 30-day period, or if the arbitrators named by
the parties fail to agree on the third arbitrator within 60 days, the office of
the American Arbitration Association in New York, New York shall make the
necessary appointments of such arbitrator(s). The decision or award of the
arbitration tribunal (by a majority determination, or if there is no majority,
then by the determination of the third arbitrator, if any) shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement. In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Delaware shall govern.

-19-



--------------------------------------------------------------------------------



 



11.6 Miscellaneous
     This Agreement (including the Appendices hereto) contains the entire
agreement among the parties and supersedes all prior arrangements or
understanding with respect thereto. Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all of such counterparts together shall constitute one agreement.
Whenever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, the feminine, and the neuter.
11.7 No Third Party Beneficiaries
     No Person that is not a party hereto shall have any rights or obligations
pursuant to this Agreement. The rights and obligations set forth herein are for
the benefit of the parties hereto only and do not create or grant any rights to
third parties.

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            GENERAL PARTNER:
SPONSOR PARTNER:


PF PROGRAM GP, LLC
      By:   WOODBRIDGE FUND I, LLC,
its Sole Member                               By:   WOODBRIDGE HOLDINGS
CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer        RESIDUAL
LIMITED PARTNER:


WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
      By:   WOODBRIDGE FUND I, LLC,
its General Partner                               By:   WOODBRIDGE HOLDINGS
CORPORATION, its Sole Member                               By:   /s/ John K.
Grelle         Name:   John K. Grelle        Title:   Chief Financial Officer   

 -21 



--------------------------------------------------------------------------------



 



         

            IP LIMITED PARTNERS:
      /s/ Alan B. Levan       Alan B. Levan                    /s/ John E. Abdo
      John E. Abdo                    /s/ Seth M. Wise       Seth M. Wise       
 

 -22- 



--------------------------------------------------------------------------------



 



         

            PROGRAM MANAGER:


WOODBRIDGE FUND I, LLC
      By:   WOODBRIDGE HOLDINGS CORPORATION,
its sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer        INITIAL
LIMITED PARTNER:


WOODBRIDGE HOLDINGS CORPORATION
      By:   /s/ John K. Grelle         Name:   John K. Grelle        Title:  
Chief Financial Officer   

 -23- 



--------------------------------------------------------------------------------



 



Schedule I
PF Program Partnership, LP
List of Carried Interest Partners and Applicable Carry Percentages

          Carried Interest Partner   Carry Percentage  
 
       
Sponsor Partner
    35.0 %
 
       
IP Limited Partners (divided as listed below)
    32.5 %
 
       
Alan Levan
    38.25%  
 
       
Jack Abdo
    38.25%  
 
       
Seth Wise
    23.50%  
 
       
Residual Limited Partner
    32.5 %
 
         
TOTAL
    100.0 %

 



--------------------------------------------------------------------------------



 



Schedule II
Program Expenses

                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Salaries and bonuses

Salary for any investment professionals of the Program Manager, except in the
case where Woodbridge Holdings executives are the investment professionals.

Salaries and cash bonus of direct dedicated staff members.
    Salaries and bonuses

Woodbridge Holdings incentive stock options or stock grants to any investment
professional or dedicated staff member as part of a Woodbridge Holdings-wide
incentive compensation program.    
Direct Expenses

Direct dedicated expenses incurred directly by the Program Manager, including
rent, facilities charges, equipment and supplies, except in the case where
Woodbridge Holdings executives are the investment professionals.

Outside legal and accounting expenses incurred for services rendered with
respect to the Program Manager or the Partnership, including formation costs,
and tax return preparation.

Unreimbursed costs of transactions, including due diligence expenses and the
carrying costs of deposits, to the extent the transaction that generated the
cost does not close.

Travel expenses neither capitalized as part of the acquisition of a completed
transaction nor borne by the target company.

Standard charges by internal Woodbridge Holdings personnel for provision of
back-office support services directly related to the program or Program Assets
(i.e., providing the accounting services for the Partnership, providing human
resources services for the Partnership).
    Direct Expenses

Time of Investment Committee in evaluating investment recommendations.    

 



--------------------------------------------------------------------------------



 



                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Standard charges by BFC Shared Services for back-office support services
directly related to the program or Program Assets. Interest on borrowings of the
Program Manager, including any that accrued at the rate of 12% compounded per
annum on amounts received through a pre-approved line of credit from Woodbridge
Overhead Funding, LLC. For purposes of this provision, all amounts of funds
provided to the Program Manager shall be treated as borrowings and shall accrue
12% interest regardless of whether such funds were provided in the form of
loans, equity capital, or otherwise.
         
Allocation of Woodbridge Holdings Overhead

None.
    Allocation of Woodbridge Holdings Overhead

General corporate overhead (i.e., public company costs, office expenses for
non-dedicated staff, investor relations and accounting staff not dedicated,
analytical staff providing analytics to Woodbridge Holdings, management for
oversight of programs and Program Assets).

Any other overhead expenses not expressly included on this Schedule II as
Program Expenses.    

 



--------------------------------------------------------------------------------



 



APPENDIX A:
Tax and Accounting Provisions
A-1 Definitions
     For purposes of this Appendix A, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
     (a) credit to such Partner’s Capital Account any amounts that such Partner
is obligated to restore or deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and
     (b) debit to such Partner’s Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Book Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
     (a) the initial Book Value of any asset that is not Contributed Property as
defined in the Agreement but is otherwise contributed or deemed contributed to
the Partnership shall be such asset’s gross fair market value at the time of
such contribution as determined by the General Partner pursuant to Article IX of
the Agreement;
     (b) the initial Book Value of any asset that is Contributed Property as
defined in Section 3.1(a) of the Agreement shall be the value set forth in
Section 3.1(a) of the Agreement;
     (c) the Book Value of all Partnership assets may be adjusted in the
discretion of the General Partner to equal their respective gross fair market
values, as determined by the General Partner pursuant to Article IX of the
Agreement, at the times specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f);
     (d) any adjustments to the adjusted basis of any asset of the Partnership
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m);
     (e) the Book Value of any Partnership asset distributed or deemed
distributed by the Partnership to any Partner shall be adjusted immediately
prior to such distribution to equal its gross fair market value as of the date
of distribution, as determined by the General Partner pursuant to Article IX of
the Agreement; and

A-1



--------------------------------------------------------------------------------



 



     (f) if the Book Value of an asset has been determined pursuant to clauses
(a), (c) or (d) of this definition, to the extent permitted by the Treasury
Regulations, such Book Value shall thereafter be adjusted in the same manner as
would the asset’s adjusted basis for U.S. federal income tax purposes, except
that depreciation and amortization deductions shall be computed based on the
asset’s Book Value as so determined, rather than on its adjusted tax basis.
     “Net Profits” and “Net Losses” mean, for any period, the taxable income or
loss, respectively, of the Partnership for such period, in each case as
determined for U.S. federal income tax purposes, but computed with the following
adjustments:
     (a) items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Partnership asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Value of the Partnership’s assets rather than upon such
assets’ adjusted bases for U.S. federal income tax purposes;
     (b) any tax-exempt income received by the Partnership shall be deemed for
these purposes only to be an item of gross income;
     (c) any expenditure of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;
     (d) there shall be taken into account any separately stated items under
Section 702(a) of the Code;
     (e) if the Book Value of any Partnership asset is adjusted pursuant to
clauses (c) or (e) of the definition of “Book Value” above, or pursuant to
clause (d) of such definition (but only to the extent the adjustment is
attributable to a distribution of Investment Proceeds not in liquidation of a
Partner’s Partnership interest), the amount of such adjustment shall be taken
into account in the period of adjustment as gain or loss from the disposition or
deemed disposition of such asset for purposes of computing Net Profits and Net
Losses; and
     (f) items of income, gain, loss, deduction or credit allocated pursuant to
Section A-6 of this Appendix A shall not be taken into account.
     “Tax Matters Partner” has the meaning set forth in Section A-6.
A-2 Maintenance of Capital Accounts
     (a) A Capital Account shall be maintained for each Partner in accordance
with Section 704(b) of the Code and Treasury Regulations Sections 1.704-1(b) and
1.704-2. The initial balance of each Capital Account shall be equal to such
Partner’s initial capital contribution to the Partnership.

A-2



--------------------------------------------------------------------------------



 



     (b) The Capital Account of each Partner shall be increased by (i) the
amount of any cash contributed by such Partner to the capital of the
Partnership, (ii) in the case of any property contributed by such Partner to the
capital of the Partnership, the Book Value of such property (net of liabilities
that the Partnership is considered to assume or take the property subject to)
when contributed, (iii) the amount of any liabilities of the Partnership that
are assumed by such Partner (except for liabilities described in
Section A-2(c)(ii) of this Appendix A that are assumed by such Partner) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Profits allocated to such Partner, and (v) any gross income and gain allocated
to such Partner.
     (c) The Capital Account of each Partner shall be decreased by (i) the
amount of any cash distribution to such Partner when made, (ii) the Book Value
of any property distributed to such Partner by the Partnership (net of
liabilities that the Partner is considered to assume, or take property subject
to) when distributed, (iii) the amount of any liabilities of such Partner that
are assumed by the Partnership (except for liabilities described in
Section A-2(b)(ii) of this Appendix A that are assumed by the Partnership) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Losses allocated to such Partner, and (v) any gross deductions and loss
allocated to such Partner.
     (d) In the event that all or a portion of an interest in the Partnership is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the Transferred Partnership interest.
     (e) The Capital Account of each Partner shall be adjusted to reflect any
adjustment to the Book Value of the Partnership’s assets attributable to the
application of Section 734 of the Code in respect of a distribution in
liquidation of such Partner’s Partnership interest to the extent required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
     (f) It is the intention of the parties that the Capital Accounts of the
Partners be kept in the manner required under Section 704(b) of the Code and
Treasury Regulations Sections 1.704-1(b) and 1.704-2. To the extent any
additional adjustment to the Capital Accounts is required by such provisions,
the General Partner is hereby authorized to make such adjustment after notice to
the Partners.
     (g) Except as expressly required herein, no Partner shall be required to
restore any negative balance in its Capital Account. No allocation to any
Partner of any loss or deduction, whether attributable to depreciation or
otherwise, shall create any obligation of that Partner to the Partnership or any
other Partner, even if the allocation reduces such Partner’s Capital Account or
creates or increases a deficit in its Capital Account.

A-3



--------------------------------------------------------------------------------



 



A-3 Allocations of Profits and Losses
     (a) After the application of Section A-4, Net Profits and Net Losses for
any taxable year, or portion thereof, shall be allocated among the Partners (and
credited or debited to their Capital Accounts) in such manner so that, after
taking into account distributions by the Partnership and contributions made to
the Partnership through the end of such taxable year and the allocations of Net
Profits and Net Losses for such taxable year, (i) the respective positive
Capital Account balances of the Partners would correspond as closely as possible
to the amount each Partner would receive as a cash distribution pursuant to
Article IV of the Agreement, if the Partnership were to liquidate completely
immediately after the end of such taxable year and (ii) any resulting deficit
Capital Account balances of the Partners would correspond as closely as possible
with the manner in which economic responsibility for Partnership deficit
balances (as determined in accordance with the principles of Treasury
Regulations under Section 704 of the Code) would be borne by the Partners under
the terms of this Agreement if the Partnership were to liquidate completely
immediately after the end of such taxable year. For purposes of the preceding
sentence, the amount of cash to be distributed to each Partner, the amount of
each Partner’s Capital Account and the amount of each Partner’s economic
responsibility for Partnership deficit balances, upon the assumed liquidation,
shall be computed by assuming that in connection with such liquidation, the
Partnership sold all of its assets for amounts such that no Net Profits or Net
Losses result from the sale and settled all of its liabilities for amounts such
that no Net Profits or Net Losses result from the settlement. For purposes of
applying this Section A-3, the Capital Account balance of each Partner shall be
increased by such Partner’s share of “partnership minimum gain” and “partner
minimum gain” (within the meaning of and in accordance with the Treasury
Regulations under Section 704(b) of the Code). Subject to the other provisions
of this Appendix A, an allocation to a Partner of a share of Net Profit or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Profit or
Net Loss.
     (b) If a Partner Transfers, acquires, or redeems an interest in the
Partnership during a taxable year, the Net Profit or Net Loss (and other items
referred to in Section A-4 of this Appendix A) attributable to such interest for
such year shall be allocated between the transferring Partner and the transferee
(or the other Partners in the Partnership) by any method permitted under
Section 706 of the Code as selected by the General Partner.
A-4 Regulatory Allocations and Special Allocations
     (a) Notwithstanding any other provision of the Agreement or this
Appendix A, (i) “partner nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(i)), if any, of the Partnership shall be allocated
for each period to the Partner that bears the economic risk of loss within the
meaning of Treasury Regulations Section 1.704-2(i), and (ii) “nonrecourse
deductions” (as defined in Treasury Regulations Section 1.704-2(b)) and “excess
nonrecourse liabilities” (as defined in Treasury Regulations
Section 1.752-3(a)), if any, of the Partnership shall be allocated to the
Partners in accordance with their respective percentage interests in Net Losses.
     (b) The Agreement and this Appendix A shall be deemed to include “qualified
income offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum
gain chargeback” provisions within the meaning of Treasury Regulations under
Section 704(b) of the Code. Accordingly, notwithstanding any other provision of
this Agreement or this Appendix A, items of gross income shall be allocated to
the Partners on a priority basis to the extent and in the manner required by
such provisions.

A-4



--------------------------------------------------------------------------------



 



     (c) To the extent that Net Losses or items of loss or deduction otherwise
allocable to a Partner hereunder would cause such Partner to have an Adjusted
Capital Account Deficit as of the end of the taxable year to which such Net
Losses or items of loss or deduction relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Losses or items of loss or deduction shall not be allocated to such Partner and
instead shall be allocated to the Partners in accordance with Section A-3 of the
Agreement as if such Partner were not a Partner.
     (d) Any allocations required to be made pursuant to clauses (a), (b), and
(c) above (the “Regulatory Allocations”) (other than allocations, the effect of
which are likely to be offset in the future by other special allocations) shall
be taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section A-3 so that the net amount of any items so allocated and all other items
allocated to each Partner shall, to the extent possible, be equal to the amount
that would have been allocated to each Partner pursuant to Section A-3 had such
Regulatory Allocations under this Section A-4 not occurred.
     (e) If any Partner is treated for income tax purposes as realizing ordinary
income because of receipt of its Partnership interest (whether under Section 83
of the Code or any similar provisions of any law, rule or regulations or any
other applicable law, rule, regulation or doctrine) and the Partnership is
entitled to any offsetting deduction, the Partnership’s deduction shall be
allocated among the Partners in such manner as to, as nearly as possible, offset
such ordinary income realized by such Partner.
A-5 Tax Allocations
     (a) For federal income tax purposes, except as otherwise provided in this
Section A-5, each item of income, gain, loss, and deduction and credit shall be
allocated among the Partners in the same manner as its corresponding item of
book income, gain, loss, deduction or credit is allocated pursuant to this
Appendix A.
     (b) In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Partnership asset contributed (or deemed contributed) to the capital of
the Partnership shall, solely for federal income tax purposes, be allocated
among the Partners so as to take into account any variation between the adjusted
basis of such Partnership asset for federal income tax purposes and its Book
Value upon its contribution (or deemed contribution). If the Book Value of any
Partnership asset is adjusted, subsequent allocations of taxable income, gain,
loss and deduction with respect to such Partnership asset shall take account of
any variation between the adjusted basis of such Partnership asset for federal
income tax purposes and the Book Value of such Partnership asset in the manner
prescribed under Code Sections 704(b) and 704(c) and the Treasury Regulations
thereunder. The General Partner shall select the manner by which variations
between Book Value and adjusted basis are taken into account in accordance with
Code Sections 704(b) and 704(c) and the Treasury Regulations thereunder.

A-5



--------------------------------------------------------------------------------



 



     (c) The provisions of this Appendix A (and other related provisions in the
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deduction, and credit shall be interpreted consistently with the Treasury
Regulations, and to the extent unintentionally inconsistent with such Treasury
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Treasury Regulations.
A-6 Tax Matters Partner; Management Authority Regarding Tax and Accounting
     (a) The General Partner is designated the “Tax Matters Partner” (as defined
in Section 6231(a)(7) of the Code) to manage administrative tax proceedings
conducted at the partnership level by the Internal Revenue Service with respect
to Partnership matters. The General Partner is specifically directed and
authorized to take whatever steps the General Partner, in its sole discretion,
deems necessary or desirable to perfect such designation, including, without
limitation, filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Treasury
regulations. The Tax Matters Partner shall have full authority to extend the
statute of limitations and control any tax audit or other proceeding on behalf
of the Partnership. Expenses of administrative proceedings relating to the
determination of Partnership items at the Partnership level undertaken by the
Tax Matters Partner will be deemed to be Program Expenses.
     (b) All matters concerning (i) allocations of Net Profits and Net Losses
and allocations for tax purposes, (ii) distributions by the Partnership,
including the taxes thereon, and (iii) accounting procedures and determinations,
tax determinations, determinations as to on whose behalf expenses were incurred
and the attribution of fees and expenses to a Program Asset, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the General Partner, whose determination shall
be final and conclusive as to all the Partners absent manifest clerical error.
     (c) At the General Partner’s sole discretion, the General Partner may cause
the Partnership to make or refrain from making any and all elections permitted
by the Code and the Treasury Regulations and any state, local, or foreign tax
elections. Notwithstanding the foregoing, it is intended that the Partnership be
treated as a partnership for U.S. federal income tax purposes, and neither the
Partnership nor any Partner shall make any election inconsistent with such
treatment without the unanimous written consent of the Partners.

A-6



--------------------------------------------------------------------------------



 



APPENDIX B:
Apportionment and Modification of
Carried Interest to IP Limited Partners
B-1 Definitions
     For purposes of this Appendix B, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Acquisition Date” means, with respect to a Program Asset, the date the
Partnership first made an investment in such Program Asset (or in the case of a
Program Asset that is contributed to the Partnership, the date of such
contribution).
     “Allocated Reimbursement Payments” means the amount of Reimbursement
Payments allocated by the General Partner to each Program Asset. Unless the
General Partner adopts another method (with notification to each other Partner),
the General Partner shall allocate the Reimbursement Payments made with respect
to a particular year to and among the Program Assets held by the Partnership
during that year based on the relative Invested Capital in such Program Assets
and adjusted (on a weighted average basis) to take into account Program Assets
that are held for less than an entire year.
     “Carry Account” has the meaning set forth in Section B-3.
     “Carry Loss” means, with respect to the Realization of any Program Asset,
20% of the amount, if any, by which the combined Investment Proceeds and Sponsor
Proceeds generated by such Program Asset are less than the sum of the Full
Return Amount and the Hurdle Return Amount of such Program Asset. The General
Partner shall use its reasonable discretion in determining the amount of Carry
Loss (including adjusting previous allocations of Carry Loss) so as to cause the
amount of Carry Loss to accurately reflect the amount by which all Carry
Distributions that will ultimately be apportioned by the Partnership with
respect to all other Program Assets will be reduced, which determination shall
then be binding on the Partnership and the Partners.
     “Carry Profit” means, with respect to any particular Program Asset, the
amount by which the Investment Proceeds or Sponsor Proceeds generated by that
Program Asset produce or lead to the production of Carry Distributions, as
determined by the General Partner. In general, the Carry Profit with respect to
any Program Asset will equal the sum of the following amounts:
     (a) 0% of that portion of the combined Investment Proceeds and Sponsor
Proceeds from such Program Asset as does not exceed the sum of the applicable
Full Return Amount and the applicable Hurdle Return Amount;
     (b) 80% of that portion of the combined Investment Proceeds and Sponsor
Proceeds that is in excess of the sum of the applicable Full Return Amount and
the applicable Hurdle Return Amount but that is less than the sum of the
applicable Full Return Amount and 133% of the applicable Hurdle Return Amount;
and

B-1



--------------------------------------------------------------------------------



 



     (c) to the extent in excess of the sum of clauses (a) and (b) above,
(i) 20% of that portion of the Investment Proceeds that is in excess of the sum
of the applicable Full Return Amount plus (ii) 100% of any Sponsor Proceeds.
The General Partner shall use its discretion in determining the amount of Carry
Profit (including adjusting previous allocations of Carry Profit) so as to cause
the amount of Carry Profit (net of the allocated Carry Loss) to accurately
reflect the amount of Carry Distributions that will ultimately be distributed
and that are allocable to each Program Asset.
     “Cause Event” means with respect to any IP Limited Partner,
     (a) any act or omission constituting gross negligence, willful misconduct,
or fraud in the performance of such IP Limited Partner’s duties or obligations
as an employee of the Program Manager;
     (b) any action or omission that causes there to be a material breach of any
applicable management agreement to which the Program Manager is a party;
     (c) any willful refusal to perform a duty as directed by Woodbridge or any
of its subsidiaries (including the General Partner) if such duty is within the
scope of such IP Limited Partner’s duties to the Program Manager, Woodbridge or
any of its subsidiaries; or
     (d) any conviction of any crime constituting a felony in the jurisdiction
involved (other than a motor vehicle felony for which only a non-custodial
penalty is imposed), whether or not involving the Program Manager or the
Partnership.
     “Full Return Amount” means, with respect to a Program Asset, the sum of
(i) the aggregate Invested Capital and (ii) the Allocated Reimbursement
Payments, in each case attributable to such Program Asset.
     “Hurdle Return Amount” means, with respect to a Program Asset, as of any
date of determination, the summation of an amount calculated on a daily basis
through the applicable date of determination equal to 10% per annum, compounded
annually, of (i) the aggregate Invested Capital and the Allocated Reimbursement
Payments, in each case attributable to such Program Asset, minus (ii) the
aggregate amount of all Investment Proceeds attributable to such Program Asset
on or prior to such day.
     “Tenured Asset” means, with respect to any IP Limited Partner, any Program
Asset acquired by the Partnership during the period when such Person was an IP
Limited Partner (and not a Terminated IP Limited Partner) or any other Program
Asset in which such Person has been granted a Carry Percentage by the General
Partner. For the avoidance of doubt, an IP Limited Partner will not receive a
Carry Percentage with respect to any asset that is not a Tenured Asset.

B-2



--------------------------------------------------------------------------------



 



     “Terminated IP Limited Partner” means any IP Limited Partner whose
employment with the Woodbridge Employer is terminated for any reason, whether
voluntarily or involuntarily, and with or without cause. In the General
Partner’s discretion, an IP Limited Partner whose employment with the Woodbridge
Employer is terminated contemporaneously with such IP Limited Partner becoming
employed by another entity within Woodbridge shall not be treated as having been
terminated, and the new employer shall become the Woodbridge Employer for
purposes of this definition. For purposes of this Agreement, in the case of any
Family Related Partner, the termination of employment with the Woodbridge
Employer of the IP Limited Partner with whom such Family Related Partner is
associated shall cause such Family Related Partner to become a Terminated IP
Limited Partner.
     “Vested Percentage” means, with respect to an IP Limited Partner and each
Program Asset, that percentage to be applied in determining the amount of Carry
Profit or Carry Loss to be allocated to any IP Limited Partner as set forth in
the vesting provisions in Section B-2.
     “Woodbridge Employer” means, with respect to any IP Limited Partner, the
Program Manager if the IP Limited Partner is an employee of the Program Manager.
Otherwise it means the entity within Woodbridge that is the employer of such IP
Limited Partner.
B-2 Vesting Provisions
     (a) Non-Tenured Assets. An IP Limited Partner will have a Vested Percentage
of 0% in any Program Asset that is not a Tenured Asset with respect to such
Partner.
     (b) Tenured Assets. The Vested Percentage of an IP Limited Partner with
respect to a Tenured Asset will be as follows:

  (i)   Distributions or Realizations While Employed. An IP Limited Partner will
have a Vested Percentage of 100% in all Carry Profit or Carry Loss attributable
to any Investment Proceeds or Sponsor Proceeds received by the Partnership from
such Partner’s Tenured Assets, or any other consequences of a Realization of a
Tenured Asset, if those proceeds are received or the Realization occurs prior to
the IP Limited Partner becoming a Terminated IP Limited Partner. For the
avoidance of doubt, an IP Limited Partner shall have a Vested Percentage of 100%
in any Carry Loss associated with an unreversed Impairment that arises on or
prior to an IP Limited Partner becoming a Terminated IP Limited Partner.    
(ii)   Termination for Cause. An IP Limited Partner will have a Vested
Percentage of 0% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because of
the occurrence of a Cause Event with respect to such IP Limited Partner.    
(iii)   Termination Not for Cause. An IP Limited Partner will have a Vested
Percentage of 75% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because
(i) the Woodbridge Employer terminated the employment for a reason other than
the occurrence of a Cause Event with respect to such IP Limited Partner or
(ii) of the death, permanent disability or legal incapacity of such IP Limited
Partner.

B-3



--------------------------------------------------------------------------------



 



  (iv)   Voluntary Resignation. An IP Limited Partner will have a Vested
Percentage as determined pursuant to the following sentence in all Carry Profit
or Carry Loss attributable to any Investment Proceeds or Sponsor Proceeds
received by the Partnership from such IP Limited Partner’s Tenured Assets, or
any other consequences of a Realization of a Tenured Asset, if those proceeds
are received or the Realization occurs after such IP Limited Partner has become
a Terminated IP Limited Partner because the IP Limited Partner voluntarily left
the employment of the Woodbridge Employer. For purposes of this clause (iv), the
Vested Percentage shall be determined separately for each Program Asset and
shall equal: (A) 25% upon the Acquisition Date of such Program Asset, (B) an
additional 12.5 percentage points per year upon each of the first four
anniversaries of the Acquisition Date, and (C) the remainder when the Tenured
Asset is Realized.

     (c) Permitted Modifications. Notwithstanding the foregoing, the General
Partner may, after consultation with the Program Manager, modify this vesting
schedule for any additional IP Limited Partner admitted to the Partnership
pursuant to Section 7.5 of the Agreement, including granting an additional IP
Limited Partner the right to have a Vested Percentage in Program Assets whose
Acquisition Date preceded the time such additional IP Limited Partner was
admitted to the Partnership.
     (d) Permitted Adjustments. As described in Section B-3(b), the General
Partner, in its discretion, is permitted to make adjustments, including
retroactive adjustments, to the allocations of Carry Profit and Carry Loss. The
ability of the General Partner to make these adjustments shall not be restricted
by the application of the vesting provisions in this Section B-2.
     (e) Family Related Partner. A Family Related Partner’s Vested Percentage
shall be equivalent to the Vested Percentage of the IP Limited Partner
associated with such Family Related Partner.
B-3 Determination of Carry Accounts
     (a) Maintenance of Carry Accounts. A separate bookkeeping account (a “Carry
Account”) shall be maintained for each IP Limited Partner. Immediately prior to
the Partnership making any Carry Distributions or upon the Realization of a
Program Asset, the Carry Profit (or Carry Loss) determined with respect to such
distribution or Realization shall be credited (or debited, and, if necessary, to
an amount below zero) to the Carry Account of each IP Limited Partner in an
amount equal to such IP Limited Partner’s Carry Percentage in the Program Asset
giving rise to such Carry Profit (or Carry Loss) multiplied by such IP Limited
Partner’s Vested Percentage in such Carry Profit (or Carry Loss). An IP Limited
Partner’s Carry Account shall be debited by the amount of Carry Distributions
made to such IP Limited Partner.

B-4



--------------------------------------------------------------------------------



 



     (b) Adjustments to Carry Accounts. The General Partner, in its discretion,
is permitted to make adjustments, including retroactive adjustments, to the
allocations of Carry Profit and Carry Loss so that, on an aggregate basis the
Carry Accounts of the IP Limited Partners more closely match the aggregate
rights of the IP Limited Partners to receive Carry Distributions or to make
clawback payments as provided in Article IV of the Agreement. Except to the
extent the General Partner determines otherwise (with notice to the other
Partners), the General Partner intends to cause any shortfall in the aggregate
net Carry Profits (i.e., net of aggregate Carry Losses) as compared to the
aggregate amount of Carry Distributions (net of clawback payments) distributable
to the IP Limited Partners in accordance with Article IV of the Agreement to be
allocated on a pro rata basis to each Program Asset that otherwise produced
Carry Profit (and among them based on the relative amounts of Carry Profit).
     (c) Deemed Realization. Solely for purposes of determining an IP Limited
Partner’s Carry Account, the General Partner may, upon the admittance of a new
Carried Interest Partner or at any other time, deem there to have been a
Realization of one or more Program Assets at the Fair Market Value at such time
of such Program Asset, in which case the deemed Carry Profit or Carry Loss
derived from such deemed Realization shall be allocated among the IP Limited
Partners and charged to the Carry Accounts of the IP Limited Partners. Any
future actual or deemed Realization of a Program Asset shall take into account
the prior deemed Realization or Realizations. Notwithstanding the foregoing, for
purposes of determining an IP Limited Partner’s Vested Percentage pursuant to
Section B-2, such deemed Realizations shall be disregarded.
B-4 Distributions to the IP Limited Partners
     Subject to the holdback provisions of Section 4.5 of the Agreement, each IP
Limited Partner shall be entitled to receive an amount of Carry Distributions
equal to the positive balance in his Carry Account, provided that the sum of all
of the Carry Distributions made to date to the IP Limited Partners as a group
cannot exceed the product of (A) the total Carry Distributions made to date
times (B) the aggregate Carry Percentages for all of the IP Limited Partners
(adjusted as necessary to take into account changes in Carry Percentages since
the formation of the Partnership). If the amount of Carry Distributions to be
made to the IP Limited Partners as a group is insufficient to reduce the
positive Carry Account balances of all IP Limited Partners to zero, then Carry
Distributions made to the IP Limited Partners as a group will be made pro rata
among the IP Limited Partners based on their relative Carry Account balances. If
the amount of Carry Distributions to be made to the IP Limited Partners exceeds
the aggregate positive Capital Account balances of the IP Limited Partners, such
excess shall be distributed among the IP Limited Partners in the manner that the
General Partner determines most appropriately reflects the IP Limited Partners’
relative Carry Percentages (as adjusted by the Vested Percentages) in the
Program Assets giving rise to the Carry Distributions.
B-5 Responsibility for Gross Clawback Amount
     Each IP Limited Partner shall be responsible (only to the extent of
Section 4.6(c) of the Agreement) for a portion of the Gross Clawback Amount
equal to the negative balance, if any, in such IP Limited Partner’s Carry
Account as of the final liquidating distribution of assets of the Partnership
pursuant to Section 8.2 of the Agreement.
B-6 83(b) Election
     Each Carried Interest Partner shall make a timely election under Section
83(b) of the Code with respect to such Carried Interest Partner’s interest in
the Partnership.

B-5



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF
BLUEGREEN PROGRAM PARTNERSHIP, LP
Date: March 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        ARTICLE I GENERAL PROVISIONS     1     1.1    
Formation
    1     1.2    
Name
    1     1.3    
Purpose
    2     1.4    
Principal Office
    2          
 
        ARTICLE II DEFINITIONS; DETERMINATIONS     2     2.1    
Definitions
    2     2.2    
Determinations
    6          
 
        ARTICLE III INVESTED CAPITAL; CAPITAL ACCOUNTS     6     3.1    
Invested Capital
    6     3.2    
Future Contributions
    6     3.3    
Capital Accounts
    7          
 
        ARTICLE IV DISTRIBUTIONS     7     4.1    
Distribution Policy
    7     4.2    
Reimbursement Payment
    7     4.3    
Priority of Distributions
    8     4.4    
Apportionment of Carry Distributions
    9     4.5    
IP Clawback Reserve
    9     4.6    
Clawback Obligations
    10          
 
        ARTICLE V PROGRAM MANAGER     11     5.1    
Program Manager
    11     5.2    
Fees
    12          
 
        ARTICLE VI GENERAL PARTNER     12     6.1    
Management Authority
    12     6.2    
No Liability to Partnership or Limited Partners
    12     6.3    
Indemnification
    13          
 
        ARTICLE VII LIMITED PARTNERS     14     7.1    
Limited Liability
    14     7.2    
No Participation in Management
    14     7.3    
Transfer of Limited Partnership Interests
    14     7.4    
No Termination
    15     7.5    
Additional Limited Partners
    15     7.6    
Reimbursement for Payments on Behalf of a Partner
    15  

     -i-     

 



--------------------------------------------------------------------------------



 



                              Page        
 
        ARTICLE VIII DURATION AND TERMINATION     16     8.1    
Term
    16     8.2    
Termination and Liquidation
    16          
 
        ARTICLE IX VALUATION OF PARTNERSHIP ASSETS     17     9.1    
Normal Valuation
    17     9.2    
Restrictions on Transfer or Blockage
    17          
 
        ARTICLE X BOOKS OF ACCOUNTS; MEETINGS     17     10.1    
Books
    17     10.2    
Fiscal Year
    17     10.3    
Reports
    17          
 
        ARTICLE XI MISCELLANEOUS     18     11.1    
Amendments
    18     11.2    
Successors
    18     11.3    
Governing Law; Severability
    18     11.4    
Notices
    18     11.5    
Arbitration
    19     11.6    
Miscellaneous
    19     11.7    
No Third Party Beneficiaries
    19          
 
        APPENDIX A: Tax and Accounting Provisions     A-1     A-1    
Definitions
    A-1     A-2    
Maintenance of Capital Accounts
    A-2     A-3    
Allocations of Profits and Losses
    A-4     A-4    
Regulatory Allocations and Special Allocations
    A-4     A-5    
Tax Allocations
    A-5     A-6    
Tax Matters Partner; Management Authority Regarding Tax and Accounting
    A-6          
 
        APPENDIX B: APPORTIONMENT AND MODIFICATION OF CARRIED INTEREST TO IP
LIMITED PARTNERS   B-1   B-1    
Definitions
    B-1     B-2    
Vesting Provisions
    B-3     B-3    
Determination of Carry Accounts
    B-4     B-4    
Distributions to the IP Limited Partners
    B-5     B-5    
Responsibility for Gross Clawback Amount
    B-5     B-6    
83(b) Election
    B-5  

     -ii-     

 



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF
BLUEGREEN PROGRAM PARTNERSHIP, LP
     THIS AGREEMENT OF LIMITED PARTNERSHIP is deemed to be effective as of
March 13, 2009 (the “Effective Date”), by and among the General Partner, the
Sponsor Partner, the IP Limited Partners, the Program Manager and the Residual
Limited Partner (each as defined below).
     WHEREAS, the Partnership (as defined below) was formed pursuant to the
Certificate (as defined below);
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.1 Formation
     The Partners hereby agree to form a limited partnership (the “Partnership”)
pursuant to and in accordance with the Florida Revised Uniform Limited
Partnership Act of 2005, as amended from time to time (the “Partnership Act”).
The term of the Partnership (the “Term”) commenced upon the filing of the
Certificate of Limited Partnership (the “Certificate”) with the Secretary of
State of Florida (the date of such filing is referred to herein as the date of
“formation” of the Partnership) and shall continue until dissolution and
termination of the Partnership in accordance with the provisions of ARTICLE VIII
hereof.
1.2 Name
     As of the date hereof, the General Partner has filed the Certificate
contemporaneously with the execution of this Agreement and the Partners hereby
agree that the name of the Partnership shall be Bluegreen Program Partnership,
LP, or such other name or names as the General Partner may designate from time
to time.

 



--------------------------------------------------------------------------------



 



1.3 Purpose
     The Partnership is organized for the principal purpose of (i) acquiring,
managing, and supervising the interests in the Program Assets, and (ii) engaging
in such other activities incidental or ancillary thereto as the General Partner
deems necessary or advisable.
1.4 Principal Office
     The General Partner shall maintain a principal office in Fort Lauderdale,
Florida, or at such other place or places as the General Partner may from time
to time designate.
ARTICLE II
DEFINITIONS; DETERMINATIONS
2.1 Definitions
     Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specified herein:
     “Agreement” means this Agreement of Limited Partnership of Bluegreen
Program Partnership, LP, as amended or modified from time to time in accordance
with its terms.
     “Alternative Clawback Reserve” has the meaning set forth in Section 4.5.
     “Capital Account” is the account established for each Partner in accordance
with the provisions of Appendix A hereto.
     “Capital Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are attributable to a Realization
event.
     “Carried Interest Partners” means the Sponsor Partner, the IP Limited
Partners, and the Residual Limited Partner, in their capacities as Partners
entitled to receive Carry Distributions.
     “Carry Distributions” means those distributions paid to the Carried
Interest Partners in their capacities as such pursuant to Section 4.3(a)(ii) and
Section 4.3(a)(iii)(B).
     “Carry Percentage” means, with respect to a Carried Interest Partner, its
percentage interest in Carry Distributions as set forth for such Partner on
Schedule I hereof.
     “Certificate” has the meaning set forth in Section 1.1.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
     “Contributed Property” means 100 percent of the shares of common stock of
Bluegreen Corporation constituting all of the shares of Bluegreen Corporation
currently held by Woodbridge.

-2-



--------------------------------------------------------------------------------



 



     “Covered Party” means each of the Partners, a director, officer, partner or
member (or a former director, officer, partner or member) of any Partner, and to
the extent approved by the General Partner in its sole discretion, any other
employee of a Partner or an agent acting at the direction of the General Partner
or the Program Manager, and in any such case, the heirs and legal
representatives of any such person.
     “Current Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are not attributable to a
Realization event, including dividends, rents, or interest with respect to such
Program Asset.
     “Deal Fees” means those amounts received by the General Partner (or an
affiliate of the General Partner) as break-up fees, director fees, “flip” fees,
investment banking, consulting, or similar transaction fees, but not including
any amount received as reimbursement for expenses directly related to the
provision of such services for which the fee is being paid. “Deal Fees” also
means all amounts earned by any employee or agent (in such capacity) of the
Program Manager with respect to a Program Asset or other activities of the
Partnership, but not including payments to such employee or agent from the
Program Manager.
     “Effective Date” has the meaning set forth in the Recitals.
     “Fair Market Value” of a security or a Program Asset means the amount that
would be realized as Investment Proceeds if such security or Program Asset had
been sold at its “value” (determined in accordance with Article IX).
     “Family Related Partner” means, with respect to any IP Limited Partner, any
Person who is a spouse or lineal descendent of the parents of such IP Limited
Partner or any Person which is a trust formed by such IP Limited Partner for
investment by or for the benefit of such IP Limited Partner’s spouse or any
lineal descendants of the parents of such IP Limited Partner or of such IP
Limited Partner’s spouse and/or any charitable organization; provided that any
cause of action or other dispute arising in relation to a Family Related
Partner’s interest may only be pursued by the IP Limited Partner associated with
such Family Related Partner, except if such IP Limited Partner has died or
become legally incapacitated.
     “GAAP” has the meaning set forth in Section 10.3.
     “General Partner” means Bluegreen Program GP, LLC, in its capacity as
general partner of the Partnership, and any successor general partner of the
Partnership.
     “Gross Clawback Amount” has the meaning specified in Section 4.6.
     “Impairment” means, with respect to a Program Asset, a determination by the
General Partner that the Program Asset is not expected to be able to provide for
cash flow or realization proceeds a return to investors of at least the amount
of Invested Capital associated with such asset as well as a 10% per annum
compounded annual return on such Invested Capital. The General Partner’s
determination that a Program Asset has suffered an Impairment for purposes of
this Agreement shall be independent of any determination that the value of the
Program Asset is reduced for purposes of the financial statements prepared under
generally accepted accounting principles.

-3-



--------------------------------------------------------------------------------



 



     “Invested Capital” has the meaning set forth in Section 3.1.
     “Investment Proceeds” means the gross investment returns (whether in the
form of cash, securities, or other property) received by the Partnership in
respect of the Partnership’s Invested Capital in any Program Assets (i.e., in
its capacity as an investor and not with respect to the provision of any
services with respect to such Program Assets or to any other investor in such
Program Assets). For the avoidance of doubt, the amount of Investment Proceeds
shall be determined without regard to any management fees, carried interest, or
similar deductions that may be charged by the General Partner or the Program
Manager to any investment vehicle through which the Partnership holds any of its
investments.
     “IP Clawback Reserve” has the meaning set forth in Section 4.5.
     “IP Limited Partners” means any Persons designated as IP Limited Partners
on Schedule I hereof, in their capacities as limited partners of the
Partnership, or any other Persons that are admitted as IP Limited Partners in
accordance with the terms hereof, in each case for so long as such Persons
continue to be IP Limited Partners hereunder, and “IP Limited Partner” shall
mean each of such Persons individually.
     “Limited Partners” means the IP Limited Partners and the Residual Limited
Partner, and “Limited Partner” shall mean each of such Persons individually.
     “Overall Hurdle Clawback” has the meaning set forth in the limited
partnership agreement governing Woodbridge Executive Incentive Plan 1, LP.
     “Partners” means collectively the General Partner (including in its
capacity as Sponsor Partner), the Limited Partners, the Program Manager and any
other Person that is admitted to the Partnership as a partner in accordance with
the terms hereof, and “Partner” shall mean each of such persons individually.
     “Partnership” has the meaning set forth in Section 1.1.
     “Partnership Act” has the meaning set forth in Section 1.1.
     “Platform” means all of the program partnerships (or other entities) that
are designated as a “Program Partnership” in accordance with the terms of the
governing agreement of Woodbridge Executive Incentive Plan 1, LP.
     “Person” means an individual, a partnership (general, limited, or limited
liability), a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental, quasi-governmental, judicial, or regulatory entity or any
department, agency, or political subdivision thereof.
     “Portfolio Company” means Bluegreen Corporation and such other entities,
the interests in which are Program Assets.
     “Preferred Return” has the meaning set forth in Section 4.3.
     “Program Assets” means those assets held by the Partnership as part of the
Partnership’s investment program, and “Program Asset” shall mean each of such
Program Assets individually.
     “Program Expenses” means those costs, expenses, liabilities and obligations
relating to the Partnership’s activities, investments and business (to the
extent not borne or reimbursed by the Portfolio Company) as set forth on
Schedule II hereof.

-4-



--------------------------------------------------------------------------------



 



     “Program Manager” means Woodbridge Fund I, LLC.
     “Program Partnership” means each partnership (or other entity) that is
designated as a “Program Partnership” in accordance with the terms of the
governing documents of Woodbridge Executive Incentive Plan 1, LP. All such
partnerships together with the Partnership are the “Program Partnerships.”
     “Realization” means the sale, redemption, or other disposition of, or any
other receipt of a capital nature, including proceeds from the recapitalization
or refinancing at the investment level (as determined by the General Partner)
with respect to the whole or part of, or the permanent write-off of a Program
Asset, and “Realized” shall be construed accordingly. To the extent a Program
Asset has suffered an Impairment of less than the whole of the Program Asset, a
portion of the Program Asset equal to the amount of the Impairment shall be
treated as if sold for no consideration. If the General Partner determines that
an Impairment has been reversed, the General Partner shall adjust the
allocations and distributions made by the Partnership so as to reverse the
effects of the prior Impairment.
     “Realized Base Contributions” has the meaning set forth in
Section 4.3(a)(i).
     “Regulatory Allocations” has the meaning set forth in Appendix A hereto.
     “Reimbursement Payment” means the special payment to the Program Manager
pursuant to Section 4.2.
     “Reimbursing Partner” has the meaning set forth in Section 7.6(a).
     “Residual Limited Partner” means the Person entitled to receive the amounts
of Carry Distributions not made to the Sponsor Partner or the IP Limited
Partners, which Person will be Woodbridge Executive Incentive Plan 1, LP.
     “Return Distributions” means those distributions to the General Partner
other than Carry Distributions as set forth in Section 4.3.
     “Sponsor Partner” means the Person entitled to receive the amounts of Carry
Distributions apportioned to the Sponsor Partner pursuant to the terms hereof,
which Person initially will be the General Partner, in its capacity as Sponsor
Partner.
     “Sponsor Proceeds” means all other proceeds received by the Partnership
from or with respect to its assets other than Investment Proceeds. Sponsor
Proceeds include management fees, carried interest, and Deal Fees charged by the
Partnership to other investors in an investment vehicle through which the
Partnership holds its assets; provided, however, that to the extent the General
Partner determines that Deal Fees arising with respect to a Partnership asset
are attributable to the capital invested in that asset by the Partnership, such
fees will be treated as Investment Proceeds, rather than Sponsor Proceeds. For
the avoidance of doubt, Deal Fees attributable to the capital invested by a
third party or not attributable to any investment of capital will be treated as
Sponsor Proceeds.
     “Term” has the meaning set forth in Section 1.1.
     “Transfer” means a transfer in any form, including a sale, assignment,
conveyance, pledge, mortgage, encumbrance, hypothecation, exchange, gift, or
other disposition, or the act of so doing, whether voluntarily, by operation of
law, pursuant to judicial process, or otherwise as the context requires.

-5-



--------------------------------------------------------------------------------



 



     “Woodbridge” means Woodbridge Holdings Corporation or any direct or
indirect subsidiary of such corporation.
2.2 Determinations
     Unless otherwise indicated, any determinations or calculations conducted
pursuant to this Agreement shall be determined or calculated as of the date of
such determination or calculation.
ARTICLE III
INVESTED CAPITAL; CAPITAL ACCOUNTS
3.1 Invested Capital
     As of the Effective Date, the Partners shall be required to make the
following contributions to the capital of the Partnership (“Invested Capital”):
     (a) The General Partner shall contribute the Contributed Property to the
Partnership, which for purposes hereof shall be treated as Invested Capital of
$120,667,123.00, and such Contributed Property will be treated as having a Book
Value as defined in Appendix A hereto.
     (b) Each IP Limited Partner shall contribute $250 to the capital of the
Partnership.
     (c) The Residual Limited Partner shall contribute $250 to the capital of
the Partnership.
     (d) The Program Manager shall contribute $250 to the capital of the
Partnership.
The right of each IP Limited Partner, the Residual Limited Partner, and the
Sponsor Partner to receive Carry Distributions represents a profits interest
received for services rendered or to be rendered to or for the benefit of the
Partnership.
3.2 Future Contributions
     (a) Other than the required Invested Capital described in Section 3.1, any
reimbursement payment pursuant to Section 7.6, or as may be required by
applicable law, no Partner shall have any further obligation to contribute
additional Invested Capital to the Partnership; provided that the General
Partner shall be required to make special distributions to the Partnership to
the extent that such special distributions are necessary to reduce any IP
Limited Partner’s Alternative Clawback Reserve as described in Section 4.2(c).
     (b) The General Partner, in its discretion, whether or not in connection
with the admission of any new Partner to the Partnership in accordance with
Section 7.5, may permit a Partner to contribute additional Invested Capital to
the Partnership under such circumstances as may be determined by the General
Partner.

-6-



--------------------------------------------------------------------------------



 



     (c) The General Partner may cause the Partnership to borrow funds,
including from Woodbridge, under such terms as the General Partner may
determine, in order to permit the Partnership to meet its liquidity needs.
3.3 Capital Accounts
     (a) A capital account shall be maintained for each Partner in accordance
with the provisions of Appendix A hereto.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Policy
     (a) Except as set forth in Section 4.1(c) and Section 4.4, the General
Partner shall periodically cause excess cash or cash equivalents held in the
Partnership to be distributed to the Limited Partners in accordance with
Section 4.3.
     (b) Distributions may be in the form of cash, property, or securities.
Except as otherwise provided herein, for purposes of this Agreement, an in-kind
distribution of non-cash property shall be treated as if an amount of cash equal
to the Fair Market Value of such property had been distributed.
     (c) In determining the amounts that may be available for distribution to
the Partners, the General Partner shall first cause the Partnership to satisfy
its current obligations, including its obligation to make any Reimbursement
Payment to the Program Manager in accordance with Section 4.2. In addition, the
General Partner may cause the Partnership to retain such amounts as the General
Partner determines is appropriate to act as reserves for any fixed or contingent
payments or liabilities of the Partnership (including future amounts of
Reimbursement Payments) for which the Partnership may be liable.
4.2 Reimbursement Payment
     Prior to making any distributions to the Partners pursuant to Section 4.3,
the Partnership shall make a reimbursement payment (the “Reimbursement Payment”)
to the Program Manager equal to the amount of Program Expenses (including, for
the avoidance of doubt, interest accruing on the Program Manager’s line of
credit used to finance such expenses) borne by, and required to be paid by, the
Program Manager that have yet to be reimbursed by the Partnership to the Program
Manager.

-7-



--------------------------------------------------------------------------------



 



4.3 Priority of Distributions
     After making any Reimbursement Payment pursuant to Section 4.2, except to
the extent specifically provided in this Agreement to the contrary,
distributions by the Partnership shall be made among the Partners as follows:
     (a) Capital Proceeds and Sponsor Proceeds. Distributions designated as
Capital Proceeds or Sponsor Proceeds by the General Partner shall be distributed
as follows:

  (i)   First, 100% to the General Partner as “Return Distributions” until the
General Partner has received aggregate distributions sufficient to provide the
General Partner a 10% per annum cumulative annually compounded internal rate of
return (the “Preferred Return”) on the General Partner’s Invested Capital
attributable to all Program Assets (or portion thereof) that have been Realized
(such Invested Capital, the “Realized Base Contributions”), provided that for
purposes of determining the Preferred Return, the Invested Capital attributable
to the contribution of the Contributed Property shall be treated as having been
made on September 1, 2008 (notwithstanding that such date pre-dates the date of
this Agreement). The General Partner will include as Return Distributions any
amounts received that relate to the investment in such Program Assets,
regardless of whether such amounts are received through, or outside of, the
Partnership. For the avoidance of doubt, an “internal rate of return”
calculation encompasses a return of, as well as a return on, the Realized Base
Contributions.     (ii)   Second, 20% to the General Partner (as additional
Return Distributions) and 80% to the Carried Interest Partners (and among them
as provided in Section 4.4) as “Carry Distributions,” until the aggregate amount
of Carry Distributions equals 20% of the excess of (A) the aggregate amount of
Return Distributions and Carry Distributions distributed over (B) the Realized
Base Contributions; and     (iii)   Thereafter, between the General Partner and
the Carried Interest Partners as follows:

  (A)   The General Partner is allocated an additional amount (as additional
Return Distributions) so that the aggregate amount of Return Distributions
distributed to the General Partner equals the sum of (1) the Realized Base
Contributions plus (2) 80% of the amount by which the aggregate Investment
Proceeds received by the Partnership exceeds the Realized Base Contributions;
and     (B)   The remainder to the Carried Interest Partners as additional Carry
Distributions.

-8-



--------------------------------------------------------------------------------



 



     (b) Current Proceeds. Distributions designated as Current Proceeds by the
General Partner shall be distributed in the same manner as Capital Proceeds and
Sponsor Proceeds pursuant to Section 4.3(a) except that for purposes of applying
those provisions with respect to a particular distribution of Current Proceeds,
the Program Asset giving rise to such Current Proceeds will be deemed to have
been Realized for an amount equal to the Invested Capital (and taking into
account any prior unreversed Impairment with respect to such Program Asset)
attributable to such Program Asset immediately prior to the distribution of such
Current Proceeds.
4.4 Apportionment of Carry Distributions
     Carry Distributions will be made to and among the Carried Interest Partners
in the following amounts:
     (a) Distributions to the Sponsor Partner. The Sponsor Partner shall in all
cases receive 35% of all Carry Distributions.
     (b) Distributions to the IP Limited Partners. The IP Limited Partners as a
group shall receive a portion of Carry Distributions, which portion shall not
exceed the aggregate Carry Percentages of the IP Limited Partners, but which may
be reduced by the vesting and other provisions in Appendix B hereto. The
provisions of Appendix B will govern the determination of each IP Limited
Partner’s share of such Carry Distributions.
     (c) Distributions to the Residual Limited Partner. Carry Distributions not
made to the Sponsor Partner or the IP Limited Partners shall be made to the
Residual Limited Partner. For the avoidance of doubt, any reductions in Carry
Distributions to the IP Limited Partners pursuant to the vesting provisions set
forth in Appendix B hereto shall accrue to the benefit of the Residual Partner.
4.5 IP Clawback Reserve
     (a) Notwithstanding the provisions of Section 4.3 and Section 4.4 and
Appendix B hereto, 25% (adjusted as provided in Section 4.5(b) below) of any
Carry Distributions that are available for distribution to an IP Limited Partner
shall be withheld by the Partnership, and a separate bookkeeping account (an “IP
Clawback Reserve”) shall be established for such IP Limited Partner by the
Partnership for tracking deposits, withdrawals, and interest earned with respect
to such account. The Partnership may aggregate each of the IP Clawback Reserves
within a single interest-bearing Partnership bank account.
     (b) Each time that the Partnership is to make a distribution of Carry
Distributions, the General Partner (together with the general partners of each
of the other Program Partnerships) will review the remaining Program Assets and
the assets within each other Program Partnership in the Platform to determine
whether any of the cumulative assets have suffered an Impairment that has not
been reversed, and if so, the effect that such Impairment would have on the
ability of Woodbridge (in its capacity as an investor in such program
partnership) to receive proceeds from such Program Partnership sufficient to
provide Woodbridge with at least a 10% annual cumulative compounded internal
rate of return on its Invested Capital (as defined by the governing agreement of
such Program Partnership) in such Program Partnership. If the General Partner
determines that the Impairment would prevent such minimum return from being
achieved, the General Partner may increase the percentage (but not in excess of
100%) of Carry Distributions to be contributed to the IP Clawback Reserve of any
Executive IP Partner (as defined below) in order to add to such IP Clawback
Reserve an amount which, when combined with the other reserves being established
by the other Program Partnerships and by Woodbridge Executive Incentive Plan 1,
LP with respect to such Executive IP Partner, will cover such Executive IP
Partner’s share of the Overall Hurdle Clawback that is anticipated to arise.

-9-



--------------------------------------------------------------------------------



 



  (i)        “Executive IP Partner” shall mean any person who is both an IP
Limited Partner and a limited partner of Woodbridge Executive Incentive Plan 1,
LP.     (ii)        For the avoidance of doubt, the General Partner shall not
increase the percentage of Carry Distributions to be contributed to the IP
Clawback Reserve of any IP Limited Partner who is not an Executive IP Partner.

     (c) Notwithstanding the foregoing, in the General Partner’s discretion,
rather than depositing amounts in the IP Clawback Reserve for an IP Limited
Partner, the General Partner may cause such amounts to be distributed to the
General Partner as additional Return Distributions, which will be credited to a
special bookkeeping account (an “Alternative Clawback Reserve”) for the benefit
of such IP Limited Partner. The balance in the Alternative Clawback Reserve
shall be increased from time to time by an interest factor equal to the interest
earned on the IP Clawback Reserve (or, if there is no IP Clawback Reserve, on
the rate of interest that the Partnership would receive on an interest-bearing
bank account).
     (d) As set forth in Section 4.6, at the expiration of the Term of the
Partnership, each IP Limited Partner will be responsible for a share of the
Gross Clawback Amount, if any.

  (i)        To satisfy an IP Limited Partner’s share, amounts will first be
taken from such IP Limited Partner’s Alternative Clawback Reserve. To the extent
that such IP Limited Partner’s share is not satisfied, amounts will be taken
from such IP Limited Partner’s IP Clawback Reserve.     (ii)        (A) To the
extent amounts in the Alternative Clawback Reserve are not needed to satisfy the
share of an IP Limited Partner who is not an Executive IP Partner of the Gross
Clawback Amount, an amount of Return Distributions that would otherwise be
payable to the General Partner or Carry Distributions otherwise payable to the
Sponsor Partner equal to such excess, shall instead be specially distributed to
the applicable IP Limited Partner without regard to Section 4.3, which
distributions will reduce on a dollar-for-dollar basis the amount in such IP
Limited Partner’s Alternative Clawback Reserve. If the full amount of such
excess cannot be so distributed, the shortfall shall be contributed by the
General Partner to the Partnership for special distribution to the applicable IP
Limited Partner.     (iii)        (B) To the extent amounts in the Alternative
Clawback Reserve are not needed to satisfy the share of an Executive IP Partner
of the Gross Clawback Amount, such excess amounts will be added to the
Alternative Clawback Reserve established for the benefit of such Executive IP
Partner by Woodbridge Executive Incentive Plan 1, LP.     (iv)        (A) For
any IP Limited Partner who is not an Executive IP Partner, to the extent amounts
in such IP Limited Partner’s IP Clawback Reserve (including interest earned
thereon) are not needed to fund such IP Limited Partner’s share of the Gross
Clawback Amount, such amounts will be released by the Partnership to the
applicable IP Limited Partner.              (B) For any Executive IP Partner, to
the extent amounts in such Executive IP Partner’s IP Clawback Reserve (including
interest earned thereon) are not needed to fund such Executive IP Partner’s
share of the Gross Clawback Amount, such amounts will be added to the Clawback
Reserve established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.

     (e) Prior to the expiration of the Term of the Partnership, the General
Partner, in its discretion, may release reserved amounts to an IP Limited
Partner who is not an Executive IP Partner by (i) causing special distributions
reducing such IP Limited Partner’s Alternative Clawback Reserve or causing
contributions and special distributions, each as described in Section 4.5(d)
above, or (ii) distributing amounts to an IP Limited Partner from such IP
Limited Partner’s IP Clawback Reserve, in either case to the extent the General
Partner determines that such released amounts are not necessary to secure such
IP Limited Partner’s share of the Gross Clawback Amount, each as described in
Section 4.6. Similarly the General Partner may, in its discretion, move amounts
to the Alternative Clawback Reserve or the Clawback Reserve of an Executive IP
Partner established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.
4.6 Clawback Obligations
     (a) Following the final liquidating distribution of assets pursuant to
Section 8.2, if there have been any Carry Distributions, the General Partner
shall determine the additional amount of Return Distributions (the “Gross
Clawback Amount”), if any, that would need to have been distributed to the
General Partner in connection with such final liquidating distribution so that
each of the following would have been true:

  (i)   The General Partner would have received sufficient Return Distributions
to provide it with at least the Preferred Return on the General Partner’s
Invested Capital, as calculated pursuant to Section 4.3(a)(i); and

-10-



--------------------------------------------------------------------------------



 



  (ii)   The General Partner would have received Return Distributions at least
equal to the amount of its Invested Capital plus 80% of the amount by which the
aggregate Investment Proceeds received by the Partnership exceeded the General
Partner’s Invested Capital.

     (b) Each Carried Interest Partner shall be responsible for returning to the
Partnership, for distribution to the General Partner, its share of the Gross
Clawback Amount, determined as follows:

  (i)   The Sponsor Partner shall be responsible for its Carry Percentage (i.e.,
35%);     (ii)   The IP Limited Partners as a group shall be responsible for
their aggregate Carry Percentage of the Gross Clawback Amount, with each such IP
Limited Partner being severally (and not jointly) responsible for the amount
determined pursuant to Appendix B hereto and only to the extent of clause (c)
below; and     (iii)   The Residual Limited Partner shall be responsible for its
Carry Percentage of the Gross Clawback Amount;

provided that if Carry Percentages have changed over the Term of the
Partnership, the determination shall be based on the relative amounts of Carry
Distributions received over the Term of the Partnership or any other method
determined by the General Partner to appropriately take into account such
variations.
     (c) In no event will an IP Limited Partner be personally liable for a
clawback obligation that exceeds the aggregate amount of such IP Limited
Partner’s Alternative Clawback Reserve and IP Clawback Reserve. In no event
shall an IP Limited Partner be responsible for another Partner’s share of the
Gross Clawback Amount.
     (d) The Residual Limited Partner’s obligation to satisfy its clawback
obligation will be limited to those amounts established as a clawback reserve
under the terms of the limited partnership agreement governing the Residual
Limited Partner and will be a several (and not joint) obligation of the partners
in the Residual Limited Partner.
ARTICLE V
PROGRAM MANAGER
5.1 Program Manager
     The Program Manager will be responsible for managing the day-to-day
activities of the Partnership and the Partnership’s assets, subject to the
direction of the General Partner; provided that the Program Manager will have no
authority to legally bind the Partnership without the express consent of the
General Partner.

-11-



--------------------------------------------------------------------------------



 



5.2 Fees
     The Program Manager shall not be entitled to any fees, payments, or
distributions other than as expressly provided herein, or as otherwise approved
by the General Partner. To the extent the Program Manager or any employee or
agent (in such capacity) of the Program Manager receives any Deal Fees with
respect to a Program Asset, the calculations called for in this Agreement will
be adjusted so that total amounts received by the Program Manager or such
employee or agent (in such capacity) of the Program Manager are the same as if
all such Deal Fees had been paid to the Partnership.
ARTICLE VI
GENERAL PARTNER
6.1 Management Authority
     (a) The management of the Partnership shall be vested exclusively in the
General Partner, and the General Partner shall have full control over the
business and affairs of the Partnership. The General Partner shall have the
power on behalf and in the name of the Partnership to carry out any and all of
the objectives and purposes of the Partnership and to perform all acts and enter
into and perform all contracts and other undertakings which the General Partner,
in its reasonable discretion, deems necessary or advisable or incidental
thereto, including the power to acquire and dispose of any security (including
marketable securities) or incur indebtedness or guarantee the indebtedness of
the Portfolio Company.
     (b) Third parties dealing with the Partnership can rely conclusively upon
the General Partner’s certification that it is acting on behalf of the
Partnership and that its acts are authorized. The General Partner’s execution of
any agreement on behalf of the Partnership is sufficient to bind the Partnership
for all purposes.
     (c) The General Partner will have the right and power to establish the
availability and terms of any offering of opportunities for an IP Limited
Partner or any Family Related Partner or any other “friend or family member” of
an IP Limited Partner to co-invest alongside the Partnership in all or part of
the Partnership’s investments.
6.2 No Liability to Partnership or Limited Partners
     No Covered Party shall be liable to the Partnership or any Partner for any
action taken, or failure to act, on behalf of the Partnership (or on behalf of
the General Partner or the Program Manager with respect to the Partnership) if
such Covered Party (a) acted honestly and in good faith with a view to the best
interests of the Partnership, or, as the case may be, to the best interests of
the other entity for which the Covered Party acted as director, officer,
employee, agent, or in a similar capacity at the request of the General Partner
or the Program Manager for the benefit of the Partnership; and (b) in the case
of a criminal or administrative action or proceeding that is enforced by a
monetary penalty, the Covered Party had reasonable grounds for believing that
the Covered Party’s conduct was lawful. In addition, any Covered Party who has
delegated to any other Person (other than to another Covered Party) any part of
its functions (including participating in the management of or

-12-



--------------------------------------------------------------------------------



 



rendering professional advice or other services in respect of any Program Asset)
shall not be liable, responsible, or accountable in damages or otherwise to the
Partnership or to any Partner for any loss incurred or suffered by reason of any
action by such other Person unless the delegating Covered Party did not (x) act
honestly and in good faith with a view to the best interests of the Partnership,
or, as the case may be, to the best interests of the other entity for which the
Covered Party acted as director, officer, employee, agent, or in a similar
capacity at the request of the General Partner or the Program Manager for the
benefit of the Partnership; and (y) in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, have reasonable
grounds for believing that the Covered Party’s conduct was lawful with respect
to such delegation. For the avoidance of doubt, nothing in the immediately
preceding sentence shall be deemed to prevent the Partnership, the General
Partner or the Program Manager from asserting a cause of action against the
delegate of a Covered Party for any loss caused by the action, or failure to
act, of such delegate and the General Partner shall cause the Partnership to
effectively pursue any such cause of action to the extent it would be in the
reasonable best interests of the Partnership to do so.
6.3 Indemnification
     (a) Subject to Section 6.3(c), the Partnership shall indemnify each Covered
Party against all costs, charges, and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Covered Party
in respect of any civil, criminal, administrative, investigative, or other
proceeding in which the Covered Party is involved because of such Covered
Party’s association with the Partnership, the General Partner, or the Program
Manager if such Covered Party (i) acted honestly and in good faith with a view
to the best interests of the Partnership or, as the case may be, to the best
interests of the other entity for which the Covered Party acted as director,
officer, employee, agent, or in a similar capacity at the request of the General
Partner or the Program Manager and for the benefit of the Partnership; and
(ii) had reasonable grounds for believing that such Covered Party’s conduct was
lawful, in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty.
     (b) Subject to Section 6.3(c), the Partnership shall advance moneys to a
Covered Party for the costs, charges, and expenses of a proceeding referred to
in Section 6.3(a). The Covered Party shall repay the moneys if the Covered Party
does not fulfill the conditions of Section 6.3(a).
     (c) Before seeking indemnification from the Partnership, a Covered Party
seeking such indemnification shall use all reasonable efforts to seek
indemnification from the following sources (in the following order of priority):
first, from the Portfolio Company, including any insurance provided by, or
purchased on behalf of a Covered Party by, the Portfolio Company; and second,
from the General Partner or the Program Manager, including from any insurance
provided by the General Partner or the Program Manager. To the extent any unpaid
indemnification obligation remains after the Covered Party has received
indemnification from the foregoing sources, the Partnership shall indemnify such
Covered Party for such shortfall.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VII
LIMITED PARTNERS
7.1 Limited Liability
     No Limited Partner shall be personally liable for any obligations of the
Partnership or have any obligation to make contributions to the Partnership
other than such Limited Partner’s initial contribution pursuant to Section 3.1
or as required pursuant to Section 4.6 or Section 7.6; provided that a Limited
Partner shall be required to return any distribution made to it in error. To the
extent any Limited Partner is required by the Partnership Act to return to the
Partnership any distributions made to it and does so, such Limited Partner shall
have a right of contribution from each other Limited Partner similarly liable to
return distributions made to it to the extent that such Limited Partner has
returned a greater percentage of the total distributions made to it and required
to be returned by it than the percentage of the total distributions made to such
other Limited Partner and so required to be returned by it.
7.2 No Participation in Management
     The Limited Partners (in their capacity as such) shall not participate in
the control, management, direction, or operation of the affairs of the
Partnership and shall have no power to bind the Partnership.
7.3 Transfer of Limited Partnership Interests
     (a) A Limited Partner may not Transfer all or a portion of its interest in
the Partnership without the consent of the General Partner; provided that the
General Partner shall not unreasonably withhold its consent to a Transfer by an
IP Limited Partner to a Family Related Partner of such IP Limited Partner.
     (b) Unless and until the General Partner consents to the admission of a
transferee as a substituted Limited Partner in accordance with this Section 7.3,
the transferor shall remain liable for all liabilities and obligations relating
to the transferred beneficial interest, if any, and the transferee shall become
an assignee of only a beneficial interest in Partnership profits, losses and
distributions of such interest. No consent of any other Limited Partner shall be
required as a condition precedent to any Transfer.
     (c) Unless the General Partner otherwise determines in its sole discretion,
the transferor and transferee of any Limited Partner’s interest shall be jointly
and severally obligated to reimburse the General Partner and the Partnership for
all reasonable expenses (including attorneys’ fees and expenses) of any Transfer
or proposed Transfer of a Limited Partner’s interest, whether or not
consummated.
     (d) Any substituted Limited Partner admitted to the Partnership with the
consent of the General Partner shall succeed to all the rights and be subject to
all the obligations of the transferring or assigning Limited Partner with
respect to the interest to which such Limited Partner was substituted. The
General Partner may modify Schedule I hereof to reflect such admittance of any
substituted Limited Partner. Such substituted Limited Partner shall be treated
as having received all of the allocations and distributions received by the
transferring or assigning Limited Partner, if any.

-14-



--------------------------------------------------------------------------------



 



     (e) Any Transfer that violates this Section 7.3 shall be void and the
purported buyer, assignee, transferee, pledgee, mortgagee, or other recipient
shall have no interest in or rights to Partnership assets, profits, losses, or
distributions, and neither the General Partner nor the Partnership shall be
required to recognize any such purported interest or rights.
7.4 No Termination
     Neither the substitution, death, incompetency, dissolution (whether
voluntary or involuntary), nor bankruptcy of a Limited Partner shall affect the
existence of the Partnership, and the Partnership shall continue for the Term of
the Partnership until its existence is terminated as provided herein.
7.5 Additional Limited Partners
     Additional Limited Partners will be admitted only with the consent of the
General Partner on such terms as agreed upon by the General Partner and the
Person seeking admission to the Partnership.
7.6 Reimbursement for Payments on Behalf of a Partner
     (a) If the Partnership is obligated to pay any amount to a governmental
agency or body or to any other Person (or otherwise make a payment) because of a
Partner’s status or otherwise specifically attributable to a Partner (including,
without limitation, federal withholding taxes with respect to foreign Partners,
state withholding taxes, state personal property taxes, state unincorporated
business taxes, etc.) then such Partner (the “Reimbursing Partner”) shall
reimburse the Partnership in full for the entire amount paid (including, without
limitation, any interest, penalties, and expenses associated with such payment).
At the election of the General Partner, the amount to be reimbursed may be
charged against the Capital Account of the Reimbursing Partner, and the
Partnership shall reduce subsequent distributions which would otherwise be made
to the Reimbursing Partner until the Partnership has recovered the amount to be
reimbursed; provided that the amount of such reduction shall be deemed to have
been distributed for all purposes of this Agreement, but such deemed
distribution shall not further reduce the Reimbursing Partner’s Capital Account.
     (b) A Partner’s obligation to reimburse the Partnership under this
Section 7.6 shall survive the termination, dissolution, liquidation, and
winding-up of the Partnership, and for purposes of this Section 7.6, the
Partnership shall be treated as continuing in existence.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VIII
DURATION AND TERMINATION
8.1 Term
     The Partnership shall continue until the occurrence of any of the following
events: (i) the entry of a decree of judicial dissolution under the Act or
(ii) an election by the General Partner to dissolve the Partnership.
8.2 Termination and Liquidation
     (a) The Partnership shall not terminate immediately upon the expiration of
its Term under Section 8.1, but shall cease to engage in further business except
to the extent necessary to promptly wind-up its affairs, perform existing
contracts, and preserve the value of the Program Assets.
     (b) During the course of winding-up the Partnership all of the provisions
of this Agreement shall continue to bind the parties and apply to the activities
of the Partnership except as specifically provided to the contrary, but there
shall be no distributions to the Partners except as provided in this
Section 8.2.
     (c) Upon the expiration of the Partnership’s Term, the General Partner
shall take such actions as it may think fit for winding-up the Partnership and
liquidating the Program Assets, including:

  (i)   The filing of all certificates and notices of dissolution as are
required by applicable law; and     (ii)   The Realization of any Program Asset
(unless the General Partner intends to distribute such Program Asset in kind);
provided that all such Realizations shall be conducted in an orderly and
businesslike manner so as not to involve undue sacrifice.

The General Partner in taking such actions may exercise and shall have the
benefit of all rights, powers, and discretions vested in the General Partner
pursuant to the provisions of this Agreement. If the General Partner is not able
to act as the liquidator of the Partnership or exercise the powers inherent
thereto, a liquidator shall be appointed by the Residual Limited Partner.
     (d) Upon dissolution of the Partnership, all Partnership assets shall be
distributed or used as follows and in the following order of priority:

  (i)   For the payment of the debts and liabilities of the Partnership,
including, without limitation, the expenses of liquidation.     (ii)   For the
setting up of any reserves which the General Partner may deem reasonably
necessary for any liabilities or obligations of the Partnership.

-16-



--------------------------------------------------------------------------------



 



  (iii)   To the Partners in accordance with the provisions of Article IV.

     (e) The Partnership shall be terminated only after the Partnership assets
have been distributed as provided in this Section 8.2.
ARTICLE IX
VALUATION OF PARTNERSHIP ASSETS
9.1 Normal Valuation
     For purposes of this Agreement, the value of any asset as of any date (or
in the event such date is a holiday or other day which is not a business day, as
of the immediately preceding business day) shall be valued by the General
Partner in good faith using methods it considers appropriate.
9.2 Restrictions on Transfer or Blockage
     Any security which is held under a representation that it has been acquired
for investment purposes and not with a view to public sale or distribution, or
which is held subject to any other restriction on transfer, or where the size of
the Partnership’s holdings compared to the trading volume would adversely affect
the marketability of such security, shall be valued at such discount as the
Program Manager deems reasonably necessary to reflect the marketability and
value of such security.
ARTICLE X
BOOKS OF ACCOUNTS; MEETINGS
10.1 Books
     The Partnership shall maintain complete and accurate books of accounts of
the Partnership’s affairs at the Partnership’s principal office.
10.2 Fiscal Year
     The fiscal year and taxable year of the Partnership shall be the calendar
year, unless otherwise determined by the General Partner.
10.3 Reports
     The General Partner shall furnish to each Partner the following information
and reports prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”):

-17-



--------------------------------------------------------------------------------



 



     (a) As soon as practicable after the end of each fiscal year commencing
with the first year in which the Partnership is in operation for a full fiscal
year, (i) financial statements for the Partnership for such year (audited by a
firm of independent certified public accountants of recognized national standing
selected by the General Partner), and (ii) a statement of each Partner’s closing
Capital Account balance as of the end of such year; and
     (b) As soon as practicable after the end of each fiscal year, the
Partnership’s United States federal income tax return, including such Partner’s
Schedule K-1 for such fiscal year.
ARTICLE XI
MISCELLANEOUS
11.1 Amendments
     This Agreement may be amended by the written consent of the General
Partner, provided that if such amendment would adversely affect any Carried
Interest Partner, then the Carried Interest Partner so affected must consent to
such amendment. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended by the General Partner without the consent of any other
Partner in order to cure any ambiguity or error, make an inconsequential
revision, provide clarity, comply with any law or regulation or correct or
supplement any provision herein which may be defective or inconsistent with any
other provisions herein; provided that, except with respect to amendments
necessary to comply with any law or regulation, such amendment does not
materially and adversely affect any Limited Partner.
11.2 Successors
     Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the Partners and their legal representatives,
heirs, successors, and assigns.
11.3 Governing Law; Severability
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, and, to the maximum extent possible, in such
manner as to comply with all the terms and conditions of the Partnership Act. If
it is determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
11.4 Notices
     All notices, demands, and other communications to be given and delivered
under or by reason of provisions under this Agreement shall be in writing and
shall be deemed to have been given on the date when personally delivered, when
mailed by first class mail, when sent by facsimile or transmitted by email or
the internet, or when sent by reputable overnight courier service, in each case
to the recipient at the address, facsimile number or email address set forth in
Schedule I hereof or to such other address, facsimile number, or email address,
or to the attention of such other Person as has been indicated in writing to the
General Partner.

-18-



--------------------------------------------------------------------------------



 



11.5 Arbitration
     The parties to this Agreement shall each use good faith efforts for a
period of 30 days (or such longer time as agreed to by the applicable parties)
to try to resolve any controversy, dispute, or claim arising out of or in
connection with this Agreement, or the breach, termination or validity hereof.
Thereafter, if such controversy, dispute, or claim remains, it shall be settled
by final and binding arbitration to be conducted by an arbitration tribunal in
Fort Lauderdale, Florida, pursuant to the rules of the American Arbitration
Association. The arbitration tribunal shall consist of three arbitrators. The
party initiating the controversy, dispute, or claim that led to arbitration
shall nominate one arbitrator in the request for arbitration and the other party
shall nominate a second arbitrator in the answer thereto within 30 days of
receipt of the request; provided that if there are multiple initiating or
answering parties, the arbitrator selected must be reasonably acceptable to all
initiating or answering parties, as applicable. The two arbitrators so named
will then jointly appoint the third arbitrator. If the answering party fails to
nominate its arbitrator within the 30-day period, or if the arbitrators named by
the parties fail to agree on the third arbitrator within 60 days, the office of
the American Arbitration Association in New York, New York shall make the
necessary appointments of such arbitrator(s). The decision or award of the
arbitration tribunal (by a majority determination, or if there is no majority,
then by the determination of the third arbitrator, if any) shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement. In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Florida shall govern.
11.6 Miscellaneous
     This Agreement (including the Appendices hereto) contains the entire
agreement among the parties and supersedes all prior arrangements or
understanding with respect thereto. Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all of such counterparts together shall constitute one agreement.
Whenever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, the feminine, and the neuter.
11.7 No Third Party Beneficiaries
     No Person that is not a party hereto shall have any rights or obligations
pursuant to this Agreement. The rights and obligations set forth herein are for
the benefit of the parties hereto only and do not create or grant any rights to
third parties.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            GENERAL PARTNER:
SPONSOR PARTNER:


BLUEGREEN PROGRAM GP, LLC
      By:   WOODBRIDGE FUND I, LLC,
its Sole Member                               By:   WOODBRIDGE HOLDINGS
CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer        RESIDUAL
LIMITED PARTNER:


WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
      By:   WOODBRIDGE FUND I, LLC,
its General Partner                               By:   WOODBRIDGE HOLDINGS
CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer   

 -20- 



--------------------------------------------------------------------------------



 



         

            IP LIMITED PARTNERS:
      /s/ Alan B. Levan       Alan B. Levan                    /s/ John E. Abdo
      John E. Abdo                    /s/ Seth M. Wise       Seth M. Wise       
 

 -21- 



--------------------------------------------------------------------------------



 



         

            PROGRAM MANAGER:


WOODBRIDGE FUND I, LLC
      By:   WOODBRIDGE HOLDINGS CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer   

 -22- 



--------------------------------------------------------------------------------



 



         

Schedule I
Bluegreen Program Partnership, LP
List of Carried Interest Partners and Applicable Carry Percentages

          Carried Interest Partner   Carry Percentage  
 
       
Sponsor Partner
    35.0 %
 
       
IP Limited Partners (divided as listed below)
    32.5 %
 
       
Alan Levan
    38.25%  
 
       
Jack Abdo
    38.25%  
 
       
Seth Wise
    23.50%  
 
       
Residual Limited Partner
    32.5 %
 
         
TOTAL
    100.0 %

 



--------------------------------------------------------------------------------



 



Schedule II
Program Expenses

                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Salaries and bonuses

Salary for any investment professionals of the Program Manager, except in the
case where Woodbridge Holdings executives are the investment professionals.
Salaries and cash bonus of direct dedicated staff members.
    Salaries and bonuses

Woodbridge Holdings incentive stock options or stock grants to any investment
professional or dedicated staff member as part of a Woodbridge Holdings-wide
incentive compensation program.    
Direct Expenses

Direct dedicated expenses incurred directly by the Program Manager, including
rent, facilities charges, equipment and supplies, except in the case where
Woodbridge Holdings executives are the investment professionals.

Outside legal and accounting expenses incurred for services rendered with
respect to the Program Manager or the Partnership, including formation costs,
and tax return preparation.

Unreimbursed costs of transactions, including due diligence expenses and the
carrying costs of deposits, to the extent the transaction that generated the
cost does not close.

Travel expenses neither capitalized as part of the acquisition of a completed
transaction nor borne by the target company.

Standard charges by internal Woodbridge Holdings personnel for provision of
back-office support services directly related to the program or Program Assets
(i.e., providing the accounting services for the Partnership, providing human
resources services for the Partnership).
    Direct Expenses

Time of Investment Committee in evaluating investment recommendations.    

 



--------------------------------------------------------------------------------



 



                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Standard charges by BFC Shared Services for back-office support services
directly related to the program or Program Assets. Interest on borrowings of the
Program Manager, including any that accrued at the rate of 12% compounded per
annum on amounts received through a pre-approved line of credit from Woodbridge
Overhead Funding, LLC. For purposes of this provision, all amounts of funds
provided to the Program Manager shall be treated as borrowings and shall accrue
12% interest regardless of whether such funds were provided in the form of
loans, equity capital, or otherwise.
         
Allocation of Woodbridge Holdings Overhead

None.
    Allocation of Woodbridge Holdings Overhead

General corporate overhead (i.e., public company costs, office expenses for
non-dedicated staff, investor relations and accounting staff not dedicated,
analytical staff providing analytics to Woodbridge Holdings, management for
oversight of programs and Program Assets).

Any other overhead expenses not expressly included on this Schedule II as
Program Expenses.    

 



--------------------------------------------------------------------------------



 



APPENDIX A:
Tax and Accounting Provisions
A-1 Definitions
     For purposes of this Appendix A, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
     (a) credit to such Partner’s Capital Account any amounts that such Partner
is obligated to restore or deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and
     (b) debit to such Partner’s Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Book Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
     (a) the initial Book Value of any asset that is not Contributed Property as
defined in the Agreement but is otherwise contributed or deemed contributed to
the Partnership shall be such asset’s gross fair market value at the time of
such contribution as determined by the General Partner pursuant to Article IX of
the Agreement;
     (b) the initial Book Value of any asset that is Contributed Property as
defined in Section 3.1(a) of the Agreement shall be the value set forth in
Section 3.1(a) of the Agreement;
     (c) the Book Value of all Partnership assets may be adjusted in the
discretion of the General Partner to equal their respective gross fair market
values, as determined by the General Partner pursuant to Article IX of the
Agreement, at the times specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f);
     (d) any adjustments to the adjusted basis of any asset of the Partnership
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m);
     (e) the Book Value of any Partnership asset distributed or deemed
distributed by the Partnership to any Partner shall be adjusted immediately
prior to such distribution to equal its gross fair market value as of the date
of distribution, as determined by the General Partner pursuant to Article IX of
the Agreement; and

A-1



--------------------------------------------------------------------------------



 



     (f) if the Book Value of an asset has been determined pursuant to clauses
(a), (c) or (d) of this definition, to the extent permitted by the Treasury
Regulations, such Book Value shall thereafter be adjusted in the same manner as
would the asset’s adjusted basis for U.S. federal income tax purposes, except
that depreciation and amortization deductions shall be computed based on the
asset’s Book Value as so determined, rather than on its adjusted tax basis.
     “Net Profits” and “Net Losses” mean, for any period, the taxable income or
loss, respectively, of the Partnership for such period, in each case as
determined for U.S. federal income tax purposes, but computed with the following
adjustments:
     (a) items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Partnership asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Value of the Partnership’s assets rather than upon such
assets’ adjusted bases for U.S. federal income tax purposes;
     (b) any tax-exempt income received by the Partnership shall be deemed for
these purposes only to be an item of gross income;
     (c) any expenditure of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;
     (d) there shall be taken into account any separately stated items under
Section 702(a) of the Code;
     (e) if the Book Value of any Partnership asset is adjusted pursuant to
clauses (c) or (e) of the definition of “Book Value” above, or pursuant to
clause (d) of such definition (but only to the extent the adjustment is
attributable to a distribution of Investment Proceeds not in liquidation of a
Partner’s Partnership interest), the amount of such adjustment shall be taken
into account in the period of adjustment as gain or loss from the disposition or
deemed disposition of such asset for purposes of computing Net Profits and Net
Losses; and
     (f) items of income, gain, loss, deduction or credit allocated pursuant to
Section A-6 of this Appendix A shall not be taken into account.
     “Tax Matters Partner” has the meaning set forth in Section A-6.
A-2 Maintenance of Capital Accounts
     (a) A Capital Account shall be maintained for each Partner in accordance
with Section 704(b) of the Code and Treasury Regulations Sections 1.704-1(b) and
1.704-2. The initial balance of each Capital Account shall be equal to such
Partner’s initial capital contribution to the Partnership.

A-2



--------------------------------------------------------------------------------



 



     (b) The Capital Account of each Partner shall be increased by (i) the
amount of any cash contributed by such Partner to the capital of the
Partnership, (ii) in the case of any property contributed by such Partner to the
capital of the Partnership, the Book Value of such property (net of liabilities
that the Partnership is considered to assume or take the property subject to)
when contributed, (iii) the amount of any liabilities of the Partnership that
are assumed by such Partner (except for liabilities described in
Section A-2(c)(ii) of this Appendix A that are assumed by such Partner) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Profits allocated to such Partner, and (v) any gross income and gain allocated
to such Partner.
     (c) The Capital Account of each Partner shall be decreased by (i) the
amount of any cash distribution to such Partner when made, (ii) the Book Value
of any property distributed to such Partner by the Partnership (net of
liabilities that the Partner is considered to assume, or take property subject
to) when distributed, (iii) the amount of any liabilities of such Partner that
are assumed by the Partnership (except for liabilities described in
Section A-2(b)(ii) of this Appendix A that are assumed by the Partnership) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Losses allocated to such Partner, and (v) any gross deductions and loss
allocated to such Partner.
     (d) In the event that all or a portion of an interest in the Partnership is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the Transferred Partnership interest.
     (e) The Capital Account of each Partner shall be adjusted to reflect any
adjustment to the Book Value of the Partnership’s assets attributable to the
application of Section 734 of the Code in respect of a distribution in
liquidation of such Partner’s Partnership interest to the extent required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
     (f) It is the intention of the parties that the Capital Accounts of the
Partners be kept in the manner required under Section 704(b) of the Code and
Treasury Regulations Sections 1.704-1(b) and 1.704-2. To the extent any
additional adjustment to the Capital Accounts is required by such provisions,
the General Partner is hereby authorized to make such adjustment after notice to
the Partners.
     (g) Except as expressly required herein, no Partner shall be required to
restore any negative balance in its Capital Account. No allocation to any
Partner of any loss or deduction, whether attributable to depreciation or
otherwise, shall create any obligation of that Partner to the Partnership or any
other Partner, even if the allocation reduces such Partner’s Capital Account or
creates or increases a deficit in its Capital Account.

A-3



--------------------------------------------------------------------------------



 



A-3 Allocations of Profits and Losses
     (a) After the application of Section A-4, Net Profits and Net Losses for
any taxable year, or portion thereof, shall be allocated among the Partners (and
credited or debited to their Capital Accounts) in such manner so that, after
taking into account distributions by the Partnership and contributions made to
the Partnership through the end of such taxable year and the allocations of Net
Profits and Net Losses for such taxable year, (i) the respective positive
Capital Account balances of the Partners would correspond as closely as possible
to the amount each Partner would receive as a cash distribution pursuant to
Article IV of the Agreement, if the Partnership were to liquidate completely
immediately after the end of such taxable year and (ii) any resulting deficit
Capital Account balances of the Partners would correspond as closely as possible
with the manner in which economic responsibility for Partnership deficit
balances (as determined in accordance with the principles of Treasury
Regulations under Section 704 of the Code) would be borne by the Partners under
the terms of this Agreement if the Partnership were to liquidate completely
immediately after the end of such taxable year. For purposes of the preceding
sentence, the amount of cash to be distributed to each Partner, the amount of
each Partner’s Capital Account and the amount of each Partner’s economic
responsibility for Partnership deficit balances, upon the assumed liquidation,
shall be computed by assuming that in connection with such liquidation, the
Partnership sold all of its assets for amounts such that no Net Profits or Net
Losses result from the sale and settled all of its liabilities for amounts such
that no Net Profits or Net Losses result from the settlement. For purposes of
applying this Section A-3, the Capital Account balance of each Partner shall be
increased by such Partner’s share of “partnership minimum gain” and “partner
minimum gain” (within the meaning of and in accordance with the Treasury
Regulations under Section 704(b) of the Code). Subject to the other provisions
of this Appendix A, an allocation to a Partner of a share of Net Profit or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Profit or
Net Loss.
     (b) If a Partner Transfers, acquires, or redeems an interest in the
Partnership during a taxable year, the Net Profit or Net Loss (and other items
referred to in Section A-4 of this Appendix A) attributable to such interest for
such year shall be allocated between the transferring Partner and the transferee
(or the other Partners in the Partnership) by any method permitted under
Section 706 of the Code as selected by the General Partner.
A-4 Regulatory Allocations and Special Allocations
     (a) Notwithstanding any other provision of the Agreement or this
Appendix A, (i) “partner nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(i)), if any, of the Partnership shall be allocated
for each period to the Partner that bears the economic risk of loss within the
meaning of Treasury Regulations Section 1.704-2(i), and (ii) “nonrecourse
deductions” (as defined in Treasury Regulations Section 1.704-2(b)) and “excess
nonrecourse liabilities” (as defined in Treasury Regulations
Section 1.752-3(a)), if any, of the Partnership shall be allocated to the
Partners in accordance with their respective percentage interests in Net Losses.
     (b) The Agreement and this Appendix A shall be deemed to include “qualified
income offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum
gain chargeback” provisions within the meaning of Treasury Regulations under
Section 704(b) of the Code. Accordingly, notwithstanding any other provision of
this Agreement or this Appendix A, items of gross income shall be allocated to
the Partners on a priority basis to the extent and in the manner required by
such provisions.

A-4



--------------------------------------------------------------------------------



 



     (c) To the extent that Net Losses or items of loss or deduction otherwise
allocable to a Partner hereunder would cause such Partner to have an Adjusted
Capital Account Deficit as of the end of the taxable year to which such Net
Losses or items of loss or deduction relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Losses or items of loss or deduction shall not be allocated to such Partner and
instead shall be allocated to the Partners in accordance with Section A-3 of the
Agreement as if such Partner were not a Partner.
     (d) Any allocations required to be made pursuant to clauses (a), (b), and
(c) above (the “Regulatory Allocations”) (other than allocations, the effect of
which are likely to be offset in the future by other special allocations) shall
be taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section A-3 so that the net amount of any items so allocated and all other items
allocated to each Partner shall, to the extent possible, be equal to the amount
that would have been allocated to each Partner pursuant to Section A-3 had such
Regulatory Allocations under this Section A-4 not occurred.
     (e) If any Partner is treated for income tax purposes as realizing ordinary
income because of receipt of its Partnership interest (whether under Section 83
of the Code or any similar provisions of any law, rule or regulations or any
other applicable law, rule, regulation or doctrine) and the Partnership is
entitled to any offsetting deduction, the Partnership’s deduction shall be
allocated among the Partners in such manner as to, as nearly as possible, offset
such ordinary income realized by such Partner.
A-5 Tax Allocations
     (a) For federal income tax purposes, except as otherwise provided in this
Section A-5, each item of income, gain, loss, and deduction and credit shall be
allocated among the Partners in the same manner as its corresponding item of
book income, gain, loss, deduction or credit is allocated pursuant to this
Appendix A.
     (b) In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Partnership asset contributed (or deemed contributed) to the capital of
the Partnership shall, solely for federal income tax purposes, be allocated
among the Partners so as to take into account any variation between the adjusted
basis of such Partnership asset for federal income tax purposes and its Book
Value upon its contribution (or deemed contribution). If the Book Value of any
Partnership asset is adjusted, subsequent allocations of taxable income, gain,
loss and deduction with respect to such Partnership asset shall take account of
any variation between the adjusted basis of such Partnership asset for federal
income tax purposes and the Book Value of such Partnership asset in the manner
prescribed under Code Sections 704(b) and 704(c) and the Treasury Regulations
thereunder. The General Partner shall select the manner by which variations
between Book Value and adjusted basis are taken into account in accordance with
Code Sections 704(b) and 704(c) and the Treasury Regulations thereunder.

A-5



--------------------------------------------------------------------------------



 



     (c) The provisions of this Appendix A (and other related provisions in the
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deduction, and credit shall be interpreted consistently with the Treasury
Regulations, and to the extent unintentionally inconsistent with such Treasury
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Treasury Regulations.
A-6 Tax Matters Partner; Management Authority Regarding Tax and Accounting
     (a) The General Partner is designated the “Tax Matters Partner” (as defined
in Section 6231(a)(7) of the Code) to manage administrative tax proceedings
conducted at the partnership level by the Internal Revenue Service with respect
to Partnership matters. The General Partner is specifically directed and
authorized to take whatever steps the General Partner, in its sole discretion,
deems necessary or desirable to perfect such designation, including, without
limitation, filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Treasury
regulations. The Tax Matters Partner shall have full authority to extend the
statute of limitations and control any tax audit or other proceeding on behalf
of the Partnership. Expenses of administrative proceedings relating to the
determination of Partnership items at the Partnership level undertaken by the
Tax Matters Partner will be deemed to be Program Expenses.
     (b) All matters concerning (i) allocations of Net Profits and Net Losses
and allocations for tax purposes, (ii) distributions by the Partnership,
including the taxes thereon, and (iii) accounting procedures and determinations,
tax determinations, determinations as to on whose behalf expenses were incurred
and the attribution of fees and expenses to a Program Asset, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the General Partner, whose determination shall
be final and conclusive as to all the Partners absent manifest clerical error.
     (c) At the General Partner’s sole discretion, the General Partner may cause
the Partnership to make or refrain from making any and all elections permitted
by the Code and the Treasury Regulations and any state, local, or foreign tax
elections. Notwithstanding the foregoing, it is intended that the Partnership be
treated as a partnership for U.S. federal income tax purposes, and neither the
Partnership nor any Partner shall make any election inconsistent with such
treatment without the unanimous written consent of the Partners.

A-6



--------------------------------------------------------------------------------



 



APPENDIX B:
Apportionment and Modification of
Carried Interest to IP Limited Partners
B-1 Definitions
     For purposes of this Appendix B, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Acquisition Date” means, with respect to a Program Asset, the date the
Partnership first made an investment in such Program Asset (or in the case of a
Program Asset that is contributed to the Partnership, the date of such
contribution).
     “Allocated Reimbursement Payments” means the amount of Reimbursement
Payments allocated by the General Partner to each Program Asset. Unless the
General Partner adopts another method (with notification to each other Partner),
the General Partner shall allocate the Reimbursement Payments made with respect
to a particular year to and among the Program Assets held by the Partnership
during that year based on the relative Invested Capital in such Program Assets
and adjusted (on a weighted average basis) to take into account Program Assets
that are held for less than an entire year.
     “Carry Account” has the meaning set forth in Section B-3.
     “Carry Loss” means, with respect to the Realization of any Program Asset,
20% of the amount, if any, by which the combined Investment Proceeds and Sponsor
Proceeds generated by such Program Asset are less than the sum of the Full
Return Amount and the Hurdle Return Amount of such Program Asset. The General
Partner shall use its reasonable discretion in determining the amount of Carry
Loss (including adjusting previous allocations of Carry Loss) so as to cause the
amount of Carry Loss to accurately reflect the amount by which all Carry
Distributions that will ultimately be apportioned by the Partnership with
respect to all other Program Assets will be reduced, which determination shall
then be binding on the Partnership and the Partners.
     “Carry Profit” means, with respect to any particular Program Asset, the
amount by which the Investment Proceeds or Sponsor Proceeds generated by that
Program Asset produce or lead to the production of Carry Distributions, as
determined by the General Partner. In general, the Carry Profit with respect to
any Program Asset will equal the sum of the following amounts:
     (a) 0% of that portion of the combined Investment Proceeds and Sponsor
Proceeds from such Program Asset as does not exceed the sum of the applicable
Full Return Amount and the applicable Hurdle Return Amount;
     (b) 80% of that portion of the combined Investment Proceeds and Sponsor
Proceeds that is in excess of the sum of the applicable Full Return Amount and
the applicable Hurdle Return Amount but that is less than the sum of the
applicable Full Return Amount and 133% of the applicable Hurdle Return Amount;
and

B-1



--------------------------------------------------------------------------------



 



     (c) to the extent in excess of the sum of clauses (a) and (b) above,
(i) 20% of that portion of the Investment Proceeds that is in excess of the sum
of the applicable Full Return Amount plus (ii) 100% of any Sponsor Proceeds.
The General Partner shall use its discretion in determining the amount of Carry
Profit (including adjusting previous allocations of Carry Profit) so as to cause
the amount of Carry Profit (net of the allocated Carry Loss) to accurately
reflect the amount of Carry Distributions that will ultimately be distributed
and that are allocable to each Program Asset.
     “Cause Event” means with respect to any IP Limited Partner,
     (a) any act or omission constituting gross negligence, willful misconduct,
or fraud in the performance of such IP Limited Partner’s duties or obligations
as an employee of the Program Manager;
     (b) any action or omission that causes there to be a material breach of any
applicable management agreement to which the Program Manager is a party;
     (c) any willful refusal to perform a duty as directed by Woodbridge or any
of its subsidiaries (including the General Partner) if such duty is within the
scope of such IP Limited Partner’s duties to the Program Manager, Woodbridge or
any of its subsidiaries; or
     (d) any conviction of any crime constituting a felony in the jurisdiction
involved (other than a motor vehicle felony for which only a non-custodial
penalty is imposed), whether or not involving the Program Manager or the
Partnership.
     “Full Return Amount” means, with respect to a Program Asset, the sum of
(i) the aggregate Invested Capital and (ii) the Allocated Reimbursement
Payments, in each case attributable to such Program Asset.
     “Hurdle Return Amount” means, with respect to a Program Asset, as of any
date of determination, the summation of an amount calculated on a daily basis
through the applicable date of determination equal to 10% per annum, compounded
annually, of (i) the aggregate Invested Capital and the Allocated Reimbursement
Payments, in each case attributable to such Program Asset, minus (ii) the
aggregate amount of all Investment Proceeds attributable to such Program Asset
on or prior to such day.
     “Tenured Asset” means, with respect to any IP Limited Partner, any Program
Asset acquired by the Partnership during the period when such Person was an IP
Limited Partner (and not a Terminated IP Limited Partner) or any other Program
Asset in which such Person has been granted a Carry Percentage by the General
Partner. For the avoidance of doubt, an IP Limited Partner will not receive a
Carry Percentage with respect to any asset that is not a Tenured Asset.

B-2



--------------------------------------------------------------------------------



 



     “Terminated IP Limited Partner” means any IP Limited Partner whose
employment with the Woodbridge Employer is terminated for any reason, whether
voluntarily or involuntarily, and with or without cause. In the General
Partner’s discretion, an IP Limited Partner whose employment with the Woodbridge
Employer is terminated contemporaneously with such IP Limited Partner becoming
employed by another entity within Woodbridge shall not be treated as having been
terminated, and the new employer shall become the Woodbridge Employer for
purposes of this definition. For purposes of this Agreement, in the case of any
Family Related Partner, the termination of employment with the Woodbridge
Employer of the IP Limited Partner with whom such Family Related Partner is
associated shall cause such Family Related Partner to become a Terminated IP
Limited Partner.
     “Vested Percentage” means, with respect to an IP Limited Partner and each
Program Asset, that percentage to be applied in determining the amount of Carry
Profit or Carry Loss to be allocated to any IP Limited Partner as set forth in
the vesting provisions in Section B-2.
     “Woodbridge Employer” means, with respect to any IP Limited Partner, the
Program Manager if the IP Limited Partner is an employee of the Program Manager.
Otherwise it means the entity within Woodbridge that is the employer of such IP
Limited Partner.
B-2 Vesting Provisions
     (a) Non-Tenured Assets. An IP Limited Partner will have a Vested Percentage
of 0% in any Program Asset that is not a Tenured Asset with respect to such
Partner.
     (b) Tenured Assets. The Vested Percentage of an IP Limited Partner with
respect to a Tenured Asset will be as follows:

  (i)   Distributions or Realizations While Employed. An IP Limited Partner will
have a Vested Percentage of 100% in all Carry Profit or Carry Loss attributable
to any Investment Proceeds or Sponsor Proceeds received by the Partnership from
such Partner’s Tenured Assets, or any other consequences of a Realization of a
Tenured Asset, if those proceeds are received or the Realization occurs prior to
the IP Limited Partner becoming a Terminated IP Limited Partner. For the
avoidance of doubt, an IP Limited Partner shall have a Vested Percentage of 100%
in any Carry Loss associated with an unreversed Impairment that arises on or
prior to an IP Limited Partner becoming a Terminated IP Limited Partner.    
(ii)   Termination for Cause. An IP Limited Partner will have a Vested
Percentage of 0% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because of
the occurrence of a Cause Event with respect to such IP Limited Partner.    
(iii)   Termination Not for Cause. An IP Limited Partner will have a Vested
Percentage of 75% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because
(i) the Woodbridge Employer terminated the employment for a reason other than
the occurrence of a Cause Event with respect to such IP Limited Partner or
(ii) of the death, permanent disability or legal incapacity of such IP Limited
Partner.

B-3



--------------------------------------------------------------------------------



 



  (iv)   Voluntary Resignation. An IP Limited Partner will have a Vested
Percentage as determined pursuant to the following sentence in all Carry Profit
or Carry Loss attributable to any Investment Proceeds or Sponsor Proceeds
received by the Partnership from such IP Limited Partner’s Tenured Assets, or
any other consequences of a Realization of a Tenured Asset, if those proceeds
are received or the Realization occurs after such IP Limited Partner has become
a Terminated IP Limited Partner because the IP Limited Partner voluntarily left
the employment of the Woodbridge Employer. For purposes of this clause (iv), the
Vested Percentage shall be determined separately for each Program Asset and
shall equal: (A) 25% upon the Acquisition Date of such Program Asset, (B) an
additional 12.5 percentage points per year upon each of the first four
anniversaries of the Acquisition Date, and (C) the remainder when the Tenured
Asset is Realized.

     (c) Permitted Modifications. Notwithstanding the foregoing, the General
Partner may, after consultation with the Program Manager, modify this vesting
schedule for any additional IP Limited Partner admitted to the Partnership
pursuant to Section 7.5 of the Agreement, including granting an additional IP
Limited Partner the right to have a Vested Percentage in Program Assets whose
Acquisition Date preceded the time such additional IP Limited Partner was
admitted to the Partnership.
     (d) Permitted Adjustments. As described in Section B-3(b), the General
Partner, in its discretion, is permitted to make adjustments, including
retroactive adjustments, to the allocations of Carry Profit and Carry Loss. The
ability of the General Partner to make these adjustments shall not be restricted
by the application of the vesting provisions in this Section B-2.
     (e) Family Related Partner. A Family Related Partner’s Vested Percentage
shall be equivalent to the Vested Percentage of the IP Limited Partner
associated with such Family Related Partner.
B-3 Determination of Carry Accounts
     (a) Maintenance of Carry Accounts. A separate bookkeeping account (a “Carry
Account”) shall be maintained for each IP Limited Partner. Immediately prior to
the Partnership making any Carry Distributions or upon the Realization of a
Program Asset, the Carry Profit (or Carry Loss) determined with respect to such
distribution or Realization shall be credited (or debited, and, if necessary, to
an amount below zero) to the Carry Account of each IP Limited Partner in an
amount equal to such IP Limited Partner’s Carry Percentage in the Program Asset
giving rise to such Carry Profit (or Carry Loss) multiplied by such IP Limited
Partner’s Vested Percentage in such Carry Profit (or Carry Loss). An IP Limited
Partner’s Carry Account shall be debited by the amount of Carry Distributions
made to such IP Limited Partner.

B-4



--------------------------------------------------------------------------------



 



     (b) Adjustments to Carry Accounts. The General Partner, in its discretion,
is permitted to make adjustments, including retroactive adjustments, to the
allocations of Carry Profit and Carry Loss so that, on an aggregate basis the
Carry Accounts of the IP Limited Partners more closely match the aggregate
rights of the IP Limited Partners to receive Carry Distributions or to make
clawback payments as provided in Article IV of the Agreement. Except to the
extent the General Partner determines otherwise (with notice to the other
Partners), the General Partner intends to cause any shortfall in the aggregate
net Carry Profits (i.e., net of aggregate Carry Losses) as compared to the
aggregate amount of Carry Distributions (net of clawback payments) distributable
to the IP Limited Partners in accordance with Article IV of the Agreement to be
allocated on a pro rata basis to each Program Asset that otherwise produced
Carry Profit (and among them based on the relative amounts of Carry Profit).
     (c) Deemed Realization. Solely for purposes of determining an IP Limited
Partner’s Carry Account, the General Partner may, upon the admittance of a new
Carried Interest Partner or at any other time, deem there to have been a
Realization of one or more Program Assets at the Fair Market Value at such time
of such Program Asset, in which case the deemed Carry Profit or Carry Loss
derived from such deemed Realization shall be allocated among the IP Limited
Partners and charged to the Carry Accounts of the IP Limited Partners. Any
future actual or deemed Realization of a Program Asset shall take into account
the prior deemed Realization or Realizations. Notwithstanding the foregoing, for
purposes of determining an IP Limited Partner’s Vested Percentage pursuant to
Section B-2, such deemed Realizations shall be disregarded.
B-4 Distributions to the IP Limited Partners
     Subject to the holdback provisions of Section 4.5 of the Agreement, each IP
Limited Partner shall be entitled to receive an amount of Carry Distributions
equal to the positive balance in his Carry Account, provided that the sum of all
of the Carry Distributions made to date to the IP Limited Partners as a group
cannot exceed the product of (A) the total Carry Distributions made to date
times (B) the aggregate Carry Percentages for all of the IP Limited Partners
(adjusted as necessary to take into account changes in Carry Percentages since
the formation of the Partnership). If the amount of Carry Distributions to be
made to the IP Limited Partners as a group is insufficient to reduce the
positive Carry Account balances of all IP Limited Partners to zero, then Carry
Distributions made to the IP Limited Partners as a group will be made pro rata
among the IP Limited Partners based on their relative Carry Account balances. If
the amount of Carry Distributions to be made to the IP Limited Partners exceeds
the aggregate positive Capital Account balances of the IP Limited Partners, such
excess shall be distributed among the IP Limited Partners in the manner that the
General Partner determines most appropriately reflects the IP Limited Partners’
relative Carry Percentages (as adjusted by the Vested Percentages) in the
Program Assets giving rise to the Carry Distributions.
B-5 Responsibility for Gross Clawback Amount
     Each IP Limited Partner shall be responsible (only to the extent of
Section 4.6(c) of the Agreement) for a portion of the Gross Clawback Amount
equal to the negative balance, if any, in such IP Limited Partner’s Carry
Account as of the final liquidating distribution of assets of the Partnership
pursuant to Section 8.2 of the Agreement.
B-6 83(b) Election
     Each Carried Interest Partner shall make a timely election under Section
83(b) of the Code with respect to such Carried Interest Partner’s interest in
the Partnership.

B-5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT
OF
ODI PROGRAM PARTNERSHIP, LLLP
[ Previously Named: Woodbridge Equity Fund LLLP ]
 
Date: March 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
 
        ARTICLE I GENERAL PROVISIONS     1     1.1    
Formation
    1     1.2    
Name
    2     1.3    
Purpose
    2     1.4    
Principal Office
    2          
 
        ARTICLE II DEFINITIONS; DETERMINATIONS     2     2.1    
Definitions
    2     2.2    
Determinations
    6          
 
        ARTICLE III INVESTED CAPITAL; CAPITAL ACCOUNTS     6     3.1    
Invested Capital
    6     3.2    
Future Contributions
    7     3.3    
Capital Accounts
    7          
 
        ARTICLE IV DISTRIBUTIONS     7     4.1    
Distribution Policy
    7     4.2    
Reimbursement Payment
    8     4.3    
Priority of Distributions
    8     4.4    
Apportionment of Carry Distributions
    9     4.5    
IP Clawback Reserve
    10     4.6    
Clawback Obligations
    11          
 
        ARTICLE V PROGRAM MANAGER     12     5.1    
Program Manager
    12     5.2    
Fees
    12          
 
        ARTICLE VI GENERAL PARTNER     12     6.1    
Management Authority
    12     6.2    
No Liability to Partnership or Limited Partners
    13     6.3    
Indemnification
    13          
 
        ARTICLE VII LIMITED PARTNERS     14     7.1    
Limited Liability
    14     7.2    
No Participation in Management
    14     7.3    
Transfer of Limited Partnership Interests
    15     7.4    
No Termination
    15     7.5    
Additional Limited Partners
    15  

     -i-     

 



--------------------------------------------------------------------------------



 



                              Page        
 
          7.6    
Reimbursement for Payments on Behalf of a Partner
    16          
 
        ARTICLE VIII DURATION AND TERMINATION     17     8.1    
Term
    16     8.2    
Termination and Liquidation
    16          
 
        ARTICLE IX VALUATION OF PARTNERSHIP ASSETS     17     9.1    
Normal Valuation
    17     9.2    
Restrictions on Transfer or Blockage
    17          
 
        ARTICLE X BOOKS OF ACCOUNTS; MEETINGS     18     10.1    
Books
    18     10.2    
Fiscal Year
    18     10.3    
Reports
    18          
 
        ARTICLE XI MISCELLANEOUS     18     11.1    
Amendments
    18     11.2    
Successors
    19     11.3    
Governing Law; Severability
    19     11.4    
Notices
    19     11.5    
Arbitration
    19     11.6    
Miscellaneous
    20     11.7    
No Third Party Beneficiaries
    20          
 
        APPENDIX A: TAX AND ACCOUNTING PROVISIONS     A-1     A-1    
Definitions
    A-1     A-2    
Maintenance of Capital Accounts
    A-2     A-3    
Allocations of Profits and Losses
    A-4     A-4    
Regulatory Allocations and Special Allocations
    A-4     A-5    
Tax Allocations
    A-5     A-6    
Tax Matters Partner; Management Authority Regarding Tax and Accounting
    A-6          
 
        APPENDIX B: APPORTIONMENT AND MODIFICATION OF CARRIED INTEREST TO IP
LIMITED PARTNERS     B-1     B-1    
Definitions
    B-1     B-2    
Vesting Provisions
    B-3     B-3    
Determination of Carry Accounts
    B-4     B-4    
Distributions to the IP Limited Partners
    B-5     B-5    
Responsibility for Gross Clawback Amount
    B-5     B-6    
83(b) Election
    B-5  

     -ii-     

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT
OF
ODI PROGRAM PARTNERSHIP, LLLP
     THIS AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP is deemed to be
effective as of March 13, 2009 (the “Effective Date”) among the General Partner,
the Limited Partners, the Program Manager, and the Initial Limited Partner.
     WHEREAS, the Partnership (as defined below) was formed pursuant to (a) the
Certificate (as defined below) and (b) an Agreement of Limited Liability Limited
Partnership dated as of March 13, 2008 (the “Initial Agreement”), between the
General Partner, as general partner, and Woodbridge Holdings Corporation, a
Florida corporation, as the sole limited partner (the “Initial Limited
Partner”);
     WHEREAS, in furtherance of this Agreement, the Initial Limited Partner has
transferred its interest in the Partnership to the Program Manager and the
Program Manager has transferred such interest to the General Partner which
hereafter shall be considered the General Partner’s interest;
     WHEREAS, the parties to this Agreement wish to amend and restate the
Initial Agreement in its entirety as hereinafter set forth, and to admit the IP
Limited Partners, the Sponsor Partner and the Residual Limited Partner as
partners to the Partnership.
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
GENERAL PROVISIONS
1.1 Formation
     The Partners hereby agree to continue a limited liability limited
partnership (the “Partnership”) pursuant to and in accordance with the Florida
Revised Uniform Limited Partnership Act of 2005, as amended from time to time
(the “Partnership Act”). The term of the Partnership (the “Term”) commenced upon
the filing of the Certificate of Limited Partnership (the “Certificate”) with
the Secretary of State of Florida (the date of such filing is referred to herein
as the date of “formation” of the Partnership) and shall continue until
dissolution and termination of the Partnership in accordance with the provisions
of ARTICLE VIII hereof.

 



--------------------------------------------------------------------------------



 



1.2 Name
     As of the date hereof, the Partners hereby agree that the name of the
Partnership shall be changed from Woodbridge Equity Fund LLLP to ODI Program
Partnership, LLLP, and the General Partner shall file a certificate of amendment
effecting such name change. The General Partner shall be entitled to further
change the name to such other name or names as the General Partner may designate
from time to time.
1.3 Purpose
     The Partnership is organized for the principal purpose of (i) acquiring,
managing, and supervising the interests in the Program Assets, and (ii) engaging
in such other activities incidental or ancillary thereto as the General Partner
deems necessary or advisable.
1.4 Principal Office
     The General Partner shall maintain a principal office in Fort Lauderdale,
Florida, or at such other place or places as the General Partner may from time
to time designate.
ARTICLE II
DEFINITIONS; DETERMINATIONS
2.1 Definitions
     Capitalized terms used in this Agreement have the meanings set forth below
or as otherwise specified herein:
     “Agreement” means this Amended and Restated Limited Liability Limited
Partnership of ODI Program Partnership, LLLP, as amended or modified from time
to time in accordance with its terms.
     “Alternative Clawback Reserve” has the meaning set forth in Section 4.5.
     “Capital Account” is the account established for each Partner in accordance
with the provisions of Appendix A hereto.
     “Capital Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are attributable to a Realization
event.
     “Carried Interest Partners” means the Sponsor Partner, the IP Limited
Partners, and the Residual Limited Partner, in their capacities as Partners
entitled to receive Carry Distributions.

-2-



--------------------------------------------------------------------------------



 



     “Carry Distributions” means those distributions paid to the Carried
Interest Partners in their capacities as such pursuant to Section 4.3(a)(ii) and
Section 4.3(a)(iii)(B).
     “Carry Percentage” means, with respect to a Carried Interest Partner, its
percentage interest in Carry Distributions as set forth for such Partner on
Schedule I hereof.
     “Certificate” has the meaning set forth in Section 1.1.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
     “Contributed Property” means 1,435,000 shares of common stock of Office
Depot, Inc.
     “Covered Party” means each of the Partners, a director, officer, partner or
member (or a former director, officer, partner or member) of any Partner, and to
the extent approved by the General Partner in its sole discretion, any other
employee of a Partner or an agent acting at the direction of the General Partner
or the Program Manager, and in any such case, the heirs and legal
representatives of any such person.
     “Current Proceeds” means any Investment Proceeds received by the
Partnership in respect of a Program Asset that are not attributable to a
Realization event, including dividends, rents, or interest with respect to such
Program Asset.
     “Deal Fees” means those amounts received by the General Partner (or an
affiliate of the General Partner) as break-up fees, director fees, “flip” fees,
investment banking, consulting, or similar transaction fees, but not including
any amount received as reimbursement for expenses directly related to the
provision of such services for which the fee is being paid. “Deal Fees” also
means all amounts earned by any employee or agent (in such capacity) of the
Program Manager with respect to a Program Asset or other activities of the
Partnership, but not including payments to such employee or agent from the
Program Manager.
     “Effective Date” has the meaning set forth in the Recitals.
     “Fair Market Value” of a security or a Program Asset means the amount that
would be realized as Investment Proceeds if such security or Program Asset had
been sold at its “value” (determined in accordance with Article IX).
     “Family Related Partner” means, with respect to any IP Limited Partner, any
Person who is a spouse or lineal descendent of the parents of such IP Limited
Partner or any Person which is a trust formed by such IP Limited Partner for
investment by or for the benefit of such IP Limited Partner’s spouse or any
lineal descendants of the parents of such IP Limited Partner or of such IP
Limited Partner’s spouse and/or any charitable organization; provided that any
cause of action or other dispute arising in relation to a Family Related
Partner’s interest may only be pursued by the IP Limited Partner associated with
such Family Related Partner, except if such IP Limited Partner has died or
become legally incapacitated.
     “GAAP” has the meaning set forth in Section 10.3.

-3-



--------------------------------------------------------------------------------



 



     “General Partner” means ODI Program GP Corporation, in its capacity as
general partner of the Partnership, and any successor general partner of the
Partnership.
     “Gross Clawback Amount” has the meaning specified in Section 4.6.
     “Impairment” means, with respect to a Program Asset, a determination by the
General Partner that the Program Asset is not expected to be able to provide for
cash flow or realization proceeds a return to investors of at least the amount
of Invested Capital associated with such asset as well as a 10% per annum
compounded annual return on such Invested Capital. The General Partner’s
determination that a Program Asset has suffered an Impairment for purposes of
this Agreement shall be independent of any determination that the value of the
Program Asset is reduced for purposes of the financial statements prepared under
generally accepted accounting principles.
     “Initial Agreement” has the meaning set forth in the Recitals.
     “Initial Limited Partner” has the meaning set forth in the Recitals.
     “Invested Capital” has the meaning set forth in Section 3.1.
     “Investment Proceeds” means the gross investment returns (whether in the
form of cash, securities, or other property) received by the Partnership in
respect of the Partnership’s Invested Capital in any Program Assets (i.e., in
its capacity as an investor and not with respect to the provision of any
services with respect to such Program Assets or to any other investor in such
Program Assets). For the avoidance of doubt, the amount of Investment Proceeds
shall be determined without regard to any management fees, carried interest, or
similar deductions that may be charged by the General Partner or the Program
Manager to any investment vehicle through which the Partnership holds any of its
investments.
     “IP Clawback Reserve” has the meaning set forth in Section 4.5.
     “IP Limited Partners” means any Persons designated as IP Limited Partners
on Schedule I hereof, in their capacities as limited partners of the
Partnership, or any other Persons that are admitted as IP Limited Partners in
accordance with the terms hereof, in each case for so long as such Persons
continue to be IP Limited Partners hereunder, and “IP Limited Partner” shall
mean each of such Persons individually.
     “Limited Partners” means the IP Limited Partners and the Residual Limited
Partner, and “Limited Partner” shall mean each of such Persons individually.
     “Overall Hurdle Clawback” has the meaning set forth in the limited
partnership agreement governing Woodbridge Executive Incentive Plan 1, LP.
     “Partners” means collectively the General Partner (including in its
capacity as Sponsor Partner), the Limited Partners, the Program Manager and any
other Person that is admitted to the Partnership as a partner in accordance with
the terms hereof, and “Partner” shall mean each of such persons individually.
     “Partnership” has the meaning set forth in Section 1.1.

-4-



--------------------------------------------------------------------------------



 



     “Partnership Act” has the meaning set forth in Section 1.1.
     “Person” means an individual, a partnership (general, limited, or limited
liability), a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental, quasi-governmental, judicial, or regulatory entity or any
department, agency, or political subdivision thereof.
     “Platform” means all of the program partnerships (or other entities) that
are designated as a “Program Partnership” in accordance with the terms of the
governing agreement of Woodbridge Executive Incentive Plan 1, LP.
     “Portfolio Company” means Office Depot, Inc. and such other entities, the
interests in which are Program Assets.
     “Preferred Return” has the meaning set forth in Section 4.3.
     “Program Assets” means those assets held by the Partnership as part of the
Partnership’s investment program, and “Program Asset” shall mean each of such
Program Assets individually.
     “Program Expenses” means those costs, expenses, liabilities and obligations
relating to the Partnership’s activities, investments and business (to the
extent not borne or reimbursed by the Portfolio Company) as set forth on
Schedule II hereof.
     “Program Manager” means Woodbridge Fund I, LLC.
     “Program Partnership” means each partnership (or other entity) that is
designated as a “Program Partnership” in accordance with the terms of the
governing documents of Woodbridge Executive Incentive Plan 1, LP. All such
partnerships together with the Partnership are the “Program Partnerships.”
     “Realization” means the sale, redemption, or other disposition of, or any
other receipt of a capital nature, including proceeds from the recapitalization
or refinancing at the investment level (as determined by the General Partner)
with respect to the whole or part of, or the permanent write-off of a Program
Asset, and “Realized” shall be construed accordingly. To the extent a Program
Asset has suffered an Impairment of less than the whole of the Program Asset, a
portion of the Program Asset equal to the amount of the Impairment shall be
treated as if sold for no consideration. If the General Partner determines that
an Impairment has been reversed, the General Partner shall adjust the
allocations and distributions made by the Partnership so as to reverse the
effects of the prior Impairment.
     “Realized Base Contributions” has the meaning set forth in
Section 4.3(a)(i).
     “Regulatory Allocations” has the meaning set forth in Appendix A hereto.
     “Reimbursement Payment” means the special payment to the Program Manager
pursuant to Section 4.2.
     “Reimbursing Partner” has the meaning set forth in Section 7.6(a).
     “Residual Limited Partner” means the Person entitled to receive the amounts
of Carry Distributions not made to the Sponsor Partner or the IP Limited
Partners, which Person will be Woodbridge Executive Incentive Plan 1, LP.
     “Return Distributions” means those distributions to the General Partner
other than Carry Distributions as set forth in Section 4.3.

-5-



--------------------------------------------------------------------------------



 



     “Sponsor Partner” means the Person entitled to receive the amounts of Carry
Distributions apportioned to the Sponsor Partner pursuant to the terms hereof,
which Person initially will be the General Partner, in its capacity as Sponsor
Partner.
     “Sponsor Proceeds” means all other proceeds received by the Partnership
from or with respect to its assets other than Investment Proceeds. Sponsor
Proceeds include management fees, carried interest, and Deal Fees charged by the
Partnership to other investors in an investment vehicle through which the
Partnership holds its assets; provided, however, that to the extent the General
Partner determines that Deal Fees arising with respect to a Partnership asset
are attributable to the capital invested in that asset by the Partnership, such
fees will be treated as Investment Proceeds, rather than Sponsor Proceeds. For
the avoidance of doubt, Deal Fees attributable to the capital invested by a
third party or not attributable to any investment of capital will be treated as
Sponsor Proceeds.
     “Term” has the meaning set forth in Section 1.1.
     “Transfer” means a transfer in any form, including a sale, assignment,
conveyance, pledge, mortgage, encumbrance, hypothecation, exchange, gift, or
other disposition, or the act of so doing, whether voluntarily, by operation of
law, pursuant to judicial process, or otherwise as the context requires.
     “Woodbridge” means Woodbridge Holdings Corporation or any direct or
indirect subsidiary of such corporation.
2.2 Determinations
     Unless otherwise indicated, any determinations or calculations conducted
pursuant to this Agreement shall be determined or calculated as of the date of
such determination or calculation.
ARTICLE III
INVESTED CAPITAL; CAPITAL ACCOUNTS
3.1 Invested Capital
     As of the Effective Date, the Partners shall be required to make the
following contributions to the capital of the Partnership (“Invested Capital”):
     (a) The General Partner has contributed (or is deemed to have contributed)
the Contributed Property to the Partnership, which for purposes hereof shall be
treated as Invested Capital of $18,763,454 and such Contributed Property will be
treated as having a Book Value as defined in Appendix A hereto.
     (b) Each IP Limited Partner shall contribute $250 to the capital of the
Partnership.

-6-



--------------------------------------------------------------------------------



 



     (c) The Residual Limited Partner shall contribute $250 to the capital of
the Partnership.
     (d) The Program Manager shall contribute $250 to the capital of the
Partnership.
The right of each IP Limited Partner, the Residual Limited Partner, and the
Sponsor Partner to receive Carry Distributions represents a profits interest
received for services rendered or to be rendered to or for the benefit of the
Partnership.
3.2 Future Contributions
     (a) Other than the required Invested Capital described in Section 3.1, any
reimbursement payment pursuant to Section 7.6, or as may be required by
applicable law, no Partner shall have any further obligation to contribute
additional Invested Capital to the Partnership; provided that the General
Partner shall be required to make special distributions to the Partnership to
the extent that such special distributions are necessary to reduce any IP
Limited Partner’s Alternative Clawback Reserve as described in Section 4.2(c).
     (b) The General Partner, in its discretion, whether or not in connection
with the admission of any new Partner to the Partnership in accordance with
Section 7.5, may permit a Partner to contribute additional Invested Capital to
the Partnership under such circumstances as may be determined by the General
Partner.
     (c) The General Partner may cause the Partnership to borrow funds,
including from Woodbridge, under such terms as the General Partner may
determine, in order to permit the Partnership to meet its liquidity needs.
3.3 Capital Accounts
     (a) A capital account shall be maintained for each Partner in accordance
with the provisions of Appendix A hereto.
ARTICLE IV
DISTRIBUTIONS
4.1 Distribution Policy
     (a) Except as set forth in Section 4.1(c) and Section 4.4, the General
Partner shall periodically cause excess cash or cash equivalents held in the
Partnership to be distributed to the Limited Partners in accordance with
Section 4.3.
     (b) Distributions may be in the form of cash, property, or securities.
Except as otherwise provided herein, for purposes of this Agreement, an in-kind
distribution of non-cash property shall be treated as if an amount of cash equal
to the Fair Market Value of such property had been distributed.

-7-



--------------------------------------------------------------------------------



 



     (c) In determining the amounts that may be available for distribution to
the Partners, the General Partner shall first cause the Partnership to satisfy
its current obligations, including its obligation to make any Reimbursement
Payment to the Program Manager in accordance with Section 4.2. In addition, the
General Partner may cause the Partnership to retain such amounts as the General
Partner determines are appropriate to act as reserves for any fixed or
contingent payments or liabilities of the Partnership (including future amounts
of Reimbursement Payments) for which the Partnership may be liable.
4.2 Reimbursement Payment
     Prior to making any distributions to the Partners pursuant to Section 4.3,
the Partnership shall make a reimbursement payment (the “Reimbursement Payment”)
to the Program Manager equal to the amount of Program Expenses (including, for
the avoidance of doubt, interest accruing on the Program Manager’s line of
credit used to finance such expenses) borne by, and required to be paid by, the
Program Manager that have yet to be reimbursed by the Partnership to the Program
Manager.
4.3 Priority of Distributions
     After making any Reimbursement Payment pursuant to Section 4.2, except to
the extent specifically provided in this Agreement to the contrary,
distributions by the Partnership shall be made among the Partners as follows:
     (a) Capital Proceeds and Sponsor Proceeds. Distributions designated as
Capital Proceeds or Sponsor Proceeds by the General Partner shall be distributed
as follows:

  (i)   First, 100% to the General Partner as “Return Distributions” until the
General Partner has received aggregate distributions sufficient to provide the
General Partner a 10% per annum cumulative annually compounded internal rate of
return (the “Preferred Return”) on the General Partner’s Invested Capital
attributable to all Program Assets (or portion thereof) that have been Realized
(such Invested Capital, the “Realized Base Contributions”), provided that for
purposes of determining the Preferred Return, the Invested Capital attributable
to the contribution of the Contributed Property shall be treated as having been
made on September 1, 2008. The General Partner will include as Return
Distributions any amounts received that relate to the investment in such Program
Assets, regardless of whether such amounts are received through, or outside of,
the Partnership. For the avoidance of doubt, an “internal rate of return”
calculation encompasses a return of, as well as a return on, the Realized Base
Contributions.     (ii)   Second, 20% to the General Partner (as additional
Return Distributions) and 80% to the Carried Interest Partners (and among them
as provided in Section 4.4) as “Carry Distributions,” until the aggregate amount
of Carry Distributions equals 20% of the excess of (A) the aggregate amount of
Return Distributions and Carry Distributions distributed over (B) the Realized
Base Contributions; and

-8-



--------------------------------------------------------------------------------



 



  (iii)   Thereafter, between the General Partner and the Carried Interest
Partners as follows:

  (A)   The General Partner is allocated an additional amount (as additional
Return Distributions) so that the aggregate amount of Return Distributions
distributed to the General Partner equals the sum of (1) the Realized Base
Contributions plus (2) 80% of the amount by which the aggregate Investment
Proceeds received by the Partnership exceeds the Realized Base Contributions;
and     (B)   The remainder to the Carried Interest Partners as additional Carry
Distributions.

     (b) Current Proceeds. Distributions designated as Current Proceeds by the
General Partner shall be distributed in the same manner as Capital Proceeds and
Sponsor Proceeds pursuant to Section 4.3(a) except that for purposes of applying
those provisions with respect to a particular distribution of Current Proceeds,
the Program Asset giving rise to such Current Proceeds will be deemed to have
been Realized for an amount equal to the Invested Capital (and taking into
account any prior unreversed Impairment with respect to such Program Asset)
attributable to such Program Asset immediately prior to the distribution of such
Current Proceeds.
4.4 Apportionment of Carry Distributions
     Carry Distributions will be made to and among the Carried Interest Partners
in the following amounts:
     (a) Distributions to the Sponsor Partner. The Sponsor Partner shall in all
cases receive 35% of all Carry Distributions.
     (b) Distributions to the IP Limited Partners. The IP Limited Partners as a
group shall receive a portion of Carry Distributions, which portion shall not
exceed the aggregate Carry Percentages of the IP Limited Partners, but which may
be reduced by the vesting and other provisions in Appendix B hereto. The
provisions of Appendix B will govern the determination of each IP Limited
Partner’s share of such Carry Distributions.
     (c) Distributions to the Residual Limited Partner. Carry Distributions not
made to the Sponsor Partner or the IP Limited Partners shall be made to the
Residual Limited Partner. For the avoidance of doubt, any reductions in Carry
Distributions to the IP Limited Partners pursuant to the vesting provisions set
forth in Appendix B hereto shall accrue to the benefit of the Residual Partner.

-9-



--------------------------------------------------------------------------------



 



4.5 IP Clawback Reserve
     (a) Notwithstanding the provisions of Section 4.3 and Section 4.4 and
Appendix B hereto, 25% (adjusted as provided in Section 4.5(b) below) of any
Carry Distributions that are available for distribution to an IP Limited Partner
shall be withheld by the Partnership, and a separate bookkeeping account (an “IP
Clawback Reserve”) shall be established for such IP Limited Partner by the
Partnership for tracking deposits, withdrawals, and interest earned with respect
to such account. The Partnership may aggregate each of the IP Clawback Reserves
within a single interest-bearing Partnership bank account.
     (b) Each time that the Partnership is to make a distribution of Carry
Distributions, the General Partner (together with the general partners of each
of the other Program Partnerships) will review the remaining Program Assets and
the assets within each other Program Partnership in the Platform to determine
whether any of the cumulative assets have suffered an Impairment that has not
been reversed, and if so, the effect that such Impairment would have on the
ability of Woodbridge (in its capacity as an investor in such program
partnership) to receive proceeds from such Program Partnership sufficient to
provide Woodbridge with at least a 10% annual cumulative compounded internal
rate of return on its Invested Capital (as defined by the governing agreement of
such Program Partnership) in such Program Partnership. If the General Partner
determines that the Impairment would prevent such minimum return from being
achieved, the General Partner may increase the percentage (but not in excess of
100%) of Carry Distributions to be contributed to the IP Clawback Reserve of any
Executive IP Partner (as defined below) in order to add to such IP Clawback
Reserve an amount which, when combined with the other reserves being established
by the other Program Partnerships and by Woodbridge Executive Incentive Plan 1,
LP with respect to such Executive IP Partner, will cover such Executive IP
Partner’s share of the Overall Hurdle Clawback that is anticipated to arise.

  (i)   “Executive IP Partner” shall mean any person who is both an IP Limited
Partner and a limited partner of Woodbridge Executive Incentive Plan 1, LP.    
(ii)   For the avoidance of doubt, the General Partner shall not increase the
percentage of Carry Distributions to be contributed to the IP Clawback Reserve
of any IP Limited Partner who is not an Executive IP Partner.

     (c) Notwithstanding the foregoing, in the General Partner’s discretion,
rather than depositing amounts in the IP Clawback Reserve for an IP Limited
Partner, the General Partner may cause such amounts to be distributed to the
General Partner as additional Return Distributions, which will be credited to a
special bookkeeping account (an “Alternative Clawback Reserve”) for the benefit
of such IP Limited Partner. The balance in the Alternative Clawback Reserve
shall be increased from time to time by an interest factor equal to the interest
earned on the IP Clawback Reserve (or, if there is no IP Clawback Reserve, on
the rate of interest that the Partnership would receive on an interest-bearing
bank account).
     (d) As set forth in Section 4.6, at the expiration of the Term of the
Partnership, each IP Limited Partner will be responsible for a share of the
Gross Clawback Amount, if any.

  (i)        To satisfy an IP Limited Partner’s share, amounts will first be
taken from such IP Limited Partner’s Alternative Clawback Reserve. To the extent
that such IP Limited Partner’s share is not satisfied, amounts will be taken
from such IP Limited Partner’s IP Clawback Reserve.     (ii)        (A) To the
extent amounts in the Alternative Clawback Reserve are not needed to satisfy the
share of an IP Limited Partner who is not an Executive IP Partner of the Gross
Clawback Amount, an amount of Return Distributions that would otherwise be
payable to the General Partner or Carry Distributions otherwise payable to the
Sponsor Partner equal to such excess, shall instead be specially distributed to
the applicable IP Limited Partner without regard to Section 4.3, which
distributions will reduce on a dollar-for-dollar basis the amount in such IP
Limited Partner’s Alternative Clawback Reserve. If the full amount of such
excess cannot be so distributed, the shortfall shall be contributed by the
General Partner to the Partnership for special distribution to the applicable IP
Limited Partner.     (iii)        (B) To the extent amounts in the Alternative
Clawback Reserve are not needed to satisfy the share of an Executive IP Partner
of the Gross Clawback Amount, such excess amounts will be added to the
Alternative Clawback Reserve established for the benefit of such Executive IP
Partner by Woodbridge Executive Incentive Plan 1, LP.     (iv)        (A) For
any IP Limited Partner who is not an Executive IP Partner, to the extent amounts
in such IP Limited Partner’s IP Clawback Reserve (including interest earned
thereon) are not needed to fund such IP Limited Partner’s share of the Gross
Clawback Amount, such amounts will be released by the Partnership to the
applicable IP Limited Partner.              (B) For any Executive IP Partner, to
the extent amounts in such Executive IP Partner’s IP Clawback Reserve (including
interest earned thereon) are not needed to fund such Executive IP Partner’s
share of the Gross Clawback Amount, such amounts will be added to the Clawback
Reserve established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.

-10-



--------------------------------------------------------------------------------



 



     (e) Prior to the expiration of the Term of the Partnership, the General
Partner, in its discretion, may release reserved amounts to an IP Limited
Partner who is not an Executive IP Partner by (i) causing special distributions
reducing such IP Limited Partner’s Alternative Clawback Reserve or causing
contributions and special distributions, each as described in Section 4.5(d)
above, or (ii) distributing amounts to an IP Limited Partner from such IP
Limited Partner’s IP Clawback Reserve, in either case to the extent the General
Partner determines that such released amounts are not necessary to secure such
IP Limited Partner’s share of the Gross Clawback Amount, each as described in
Section 4.6. Similarly the General Partner may, in its discretion, move amounts
to the Alternative Clawback Reserve or the Clawback Reserve of an Executive IP
Partner established for the benefit of such Executive IP Partner by Woodbridge
Executive Incentive Plan 1, LP.
4.6 Clawback Obligations
     (a) Following the final liquidating distribution of assets pursuant to
Section 8.2, if there have been any Carry Distributions, the General Partner
shall determine the additional amount of Return Distributions (the “Gross
Clawback Amount”), if any, that would need to have been distributed to the
General Partner in connection with such final liquidating distribution so that
each of the following would have been true:

  (i)   The General Partner would have received sufficient Return Distributions
to provide it with at least the Preferred Return on the General Partner’s
Invested Capital, as calculated pursuant to Section 4.3(a)(i); and     (ii)  
The General Partner would have received Return Distributions at least equal to
the amount of its Invested Capital plus 80% of the amount by which the aggregate
Investment Proceeds received by the Partnership exceeded the General Partner’s
Invested Capital.

     (b) Each Carried Interest Partner shall be responsible for returning to the
Partnership, for distribution to the General Partner, its share of the Gross
Clawback Amount, determined as follows:

  (i)   The Sponsor Partner shall be responsible for its Carry Percentage (i.e.,
35%);     (ii)   The IP Limited Partners as a group shall be responsible for
their aggregate Carry Percentage of the Gross Clawback Amount, with each such IP
Limited Partner being severally (and not jointly) responsible for the amount
determined pursuant to Appendix B hereto and only to the extent of clause (c)
below; and     (iii)   The Residual Limited Partner shall be responsible for its
Carry Percentage of the Gross Clawback Amount;

provided that if Carry Percentages have changed over the Term of the
Partnership, the determination shall be based on the relative amounts of Carry
Distributions received over the Term of the Partnership or any other method
determined by the General Partner to appropriately take into account such
variations.

-11-



--------------------------------------------------------------------------------



 



     (c) In no event will an IP Limited Partner be personally liable for a
clawback obligation that exceeds the aggregate amount of such IP Limited
Partner’s Alternative Clawback Reserve and IP Clawback Reserve. In no event
shall an IP Limited Partner be responsible for another Partner’s share of the
Gross Clawback Amount.
     (d) The Residual Limited Partner’s obligation to satisfy its clawback
obligation will be limited to those amounts established as a clawback reserve
under the terms of the limited partnership agreement governing the Residual
Limited Partner and will be a several (and not joint) obligation of the partners
in the Residual Limited Partner.
ARTICLE V
PROGRAM MANAGER
5.1 Program Manager
     The Program Manager will be responsible for managing the day-to-day
activities of the Partnership and the Partnership’s assets, subject to the
direction of the General Partner; provided that the Program Manager will have no
authority to legally bind the Partnership without the express consent of the
General Partner.
5.2 Fees
     The Program Manager shall not be entitled to any fees, payments, or
distributions other than as expressly provided herein, or as otherwise approved
by the General Partner. To the extent the Program Manager or any employee or
agent (in such capacity) of the Program Manager receives any Deal Fees with
respect to a Program Asset, the calculations called for in this Agreement will
be adjusted so that total amounts received by the Program Manager or such
employee or agent (in such capacity) of the Program Manager are the same as if
all such Deal Fees had been paid to the Partnership.
ARTICLE VI
GENERAL PARTNER
6.1 Management Authority
     (a) The management of the Partnership shall be vested exclusively in the
General Partner, and the General Partner shall have full control over the
business and affairs of the Partnership. The General Partner shall have the
power on behalf and in the name of the Partnership to carry out any and all of
the objectives and purposes of the Partnership and to perform all acts and enter
into and perform all contracts and other undertakings which the General Partner,
in its reasonable discretion, deems necessary or advisable or incidental
thereto, including the power to acquire and dispose of any security (including
marketable securities) or incur indebtedness or guarantee the indebtedness of
the Portfolio Company.

-12-



--------------------------------------------------------------------------------



 



     (b) Third parties dealing with the Partnership can rely conclusively upon
the General Partner’s certification that it is acting on behalf of the
Partnership and that its acts are authorized. The General Partner’s execution of
any agreement on behalf of the Partnership is sufficient to bind the Partnership
for all purposes.
     (c) The General Partner will have the right and power to establish the
availability and terms of any offering of opportunities for an IP Limited
Partner or any Family Related Partner or any other “friend or family member” of
an IP Limited Partner to co-invest alongside the Partnership in all or part of
the Partnership’s investments.
6.2 No Liability to Partnership or Limited Partners
     No Covered Party shall be liable to the Partnership or any Partner for any
action taken, or failure to act, on behalf of the Partnership (or on behalf of
the General Partner or the Program Manager with respect to the Partnership) if
such Covered Party (a) acted honestly and in good faith with a view to the best
interests of the Partnership, or, as the case may be, to the best interests of
the other entity for which the Covered Party acted as director, officer,
employee, agent, or in a similar capacity at the request of the General Partner
or the Program Manager for the benefit of the Partnership; and (b) in the case
of a criminal or administrative action or proceeding that is enforced by a
monetary penalty, the Covered Party had reasonable grounds for believing that
the Covered Party’s conduct was lawful. In addition, any Covered Party who has
delegated to any other Person (other than to another Covered Party) any part of
its functions (including participating in the management of or rendering
professional advice or other services in respect of any Program Asset) shall not
be liable, responsible, or accountable in damages or otherwise to the
Partnership or to any Partner for any loss incurred or suffered by reason of any
action by such other Person unless the delegating Covered Party did not (x) act
honestly and in good faith with a view to the best interests of the Partnership,
or, as the case may be, to the best interests of the other entity for which the
Covered Party acted as director, officer, employee, agent, or in a similar
capacity at the request of the General Partner or the Program Manager for the
benefit of the Partnership; and (y) in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, have reasonable
grounds for believing that the Covered Party’s conduct was lawful with respect
to such delegation. For the avoidance of doubt, nothing in the immediately
preceding sentence shall be deemed to prevent the Partnership, the General
Partner or the Program Manager from asserting a cause of action against the
delegate of a Covered Party for any loss caused by the action, or failure to
act, of such delegate and the General Partner shall cause the Partnership to
effectively pursue any such cause of action to the extent it would be in the
reasonable best interests of the Partnership to do so.
6.3 Indemnification
     (a) Subject to Section 6.3(c), the Partnership shall indemnify each Covered
Party against all costs, charges, and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Covered Party
in respect of any civil, criminal, administrative, investigative, or other
proceeding in which the Covered Party is involved because of such Covered
Party’s association with the Partnership, the General Partner, or the Program
Manager if such Covered Party (i) acted honestly and in good faith with a view
to the best interests of the Partnership or, as the case may be, to the best
interests of the other entity for which the Covered Party acted as director,
officer, employee, agent, or in a similar capacity at the request of the General
Partner or the Program Manager and for the benefit of the Partnership; and
(ii) had reasonable grounds for believing that such Covered Party’s conduct was
lawful, in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty.

-13-



--------------------------------------------------------------------------------



 



     (b) Subject to Section 6.3(c), the Partnership shall advance moneys to a
Covered Party for the costs, charges, and expenses of a proceeding referred to
in Section 6.3(a). The Covered Party shall repay the moneys if the Covered Party
does not fulfill the conditions of Section 6.3(a).
     (c) Before seeking indemnification from the Partnership, a Covered Party
seeking such indemnification shall use all reasonable efforts to seek
indemnification from the following sources (in the following order of priority):
first, from the Portfolio Company, including any insurance provided by, or
purchased on behalf of a Covered Party by, the Portfolio Company; and second,
from the General Partner or the Program Manager, including from any insurance
provided by the General Partner or the Program Manager. To the extent any unpaid
indemnification obligation remains after the Covered Party has received
indemnification from the foregoing sources, the Partnership shall indemnify such
Covered Party for such shortfall.
ARTICLE VII
LIMITED PARTNERS
7.1 Limited Liability
     No Limited Partner shall be personally liable for any obligations of the
Partnership or have any obligation to make contributions to the Partnership
other than such Limited Partner’s initial contribution pursuant to Section 3.1
or as required pursuant to Section 4.6 or Section 7.6; provided that a Limited
Partner shall be required to return any distribution made to it in error. To the
extent any Limited Partner is required by the Partnership Act to return to the
Partnership any distributions made to it and does so, such Limited Partner shall
have a right of contribution from each other Limited Partner similarly liable to
return distributions made to it to the extent that such Limited Partner has
returned a greater percentage of the total distributions made to it and required
to be returned by it than the percentage of the total distributions made to such
other Limited Partner and so required to be returned by it.
7.2 No Participation in Management
     The Limited Partners (in their capacity as such) shall not participate in
the control, management, direction, or operation of the affairs of the
Partnership and shall have no power to bind the Partnership.

-14-



--------------------------------------------------------------------------------



 



7.3 Transfer of Limited Partnership Interests
     (a) A Limited Partner may not Transfer all or a portion of its interest in
the Partnership without the consent of the General Partner; provided that the
General Partner shall not unreasonably withhold its consent to a Transfer by an
IP Limited Partner to a Family Related Partner of such IP Limited Partner.
     (b) Unless and until the General Partner consents to the admission of a
transferee as a substituted Limited Partner in accordance with this Section 7.3,
the transferor shall remain liable for all liabilities and obligations relating
to the transferred beneficial interest, if any, and the transferee shall become
an assignee of only a beneficial interest in Partnership profits, losses and
distributions of such interest. No consent of any other Limited Partner shall be
required as a condition precedent to any Transfer.
     (c) Unless the General Partner otherwise determines in its sole discretion,
the transferor and transferee of any Limited Partner’s interest shall be jointly
and severally obligated to reimburse the General Partner and the Partnership for
all reasonable expenses (including attorneys’ fees and expenses) of any Transfer
or proposed Transfer of a Limited Partner’s interest, whether or not
consummated.
     (d) Any substituted Limited Partner admitted to the Partnership with the
consent of the General Partner shall succeed to all the rights and be subject to
all the obligations of the transferring or assigning Limited Partner with
respect to the interest to which such Limited Partner was substituted. The
General Partner may modify Schedule I hereof to reflect such admittance of any
substituted Limited Partner. Such substituted Limited Partner shall be treated
as having received all of the allocations and distributions received by the
transferring or assigning Limited Partner, if any.
     (e) Any Transfer that violates this Section 7.3 shall be void and the
purported buyer, assignee, transferee, pledgee, mortgagee, or other recipient
shall have no interest in or rights to Partnership assets, profits, losses, or
distributions, and neither the General Partner nor the Partnership shall be
required to recognize any such purported interest or rights.
7.4 No Termination
     Neither the substitution, death, incompetency, dissolution (whether
voluntary or involuntary), nor bankruptcy of a Limited Partner shall affect the
existence of the Partnership, and the Partnership shall continue for the Term of
the Partnership until its existence is terminated as provided herein.
7.5 Additional Limited Partners
     Additional Limited Partners will be admitted only with the consent of the
General Partner on such terms as agreed upon by the General Partner and the
Person seeking admission to the Partnership.

-15-



--------------------------------------------------------------------------------



 



7.6 Reimbursement for Payments on Behalf of a Partner
     (a) If the Partnership is obligated to pay any amount to a governmental
agency or body or to any other Person (or otherwise make a payment) because of a
Partner’s status or otherwise specifically attributable to a Partner (including,
without limitation, federal withholding taxes with respect to foreign Partners,
state withholding taxes, state personal property taxes, state unincorporated
business taxes, etc.) then such Partner (the “Reimbursing Partner”) shall
reimburse the Partnership in full for the entire amount paid (including, without
limitation, any interest, penalties, and expenses associated with such payment).
At the election of the General Partner, the amount to be reimbursed may be
charged against the Capital Account of the Reimbursing Partner, and the
Partnership shall reduce subsequent distributions which would otherwise be made
to the Reimbursing Partner until the Partnership has recovered the amount to be
reimbursed; provided that the amount of such reduction shall be deemed to have
been distributed for all purposes of this Agreement, but such deemed
distribution shall not further reduce the Reimbursing Partner’s Capital Account.
     (b) A Partner’s obligation to reimburse the Partnership under this
Section 7.6 shall survive the termination, dissolution, liquidation, and
winding-up of the Partnership, and for purposes of this Section 7.6, the
Partnership shall be treated as continuing in existence.
ARTICLE VIII
DURATION AND TERMINATION
8.1 Term
     The Partnership shall continue until the occurrence of any of the following
events: (i) the entry of a decree of judicial dissolution under the Act or
(ii) an election by the General Partner to dissolve the Partnership.
8.2 Termination and Liquidation
     (a) The Partnership shall not terminate immediately upon the expiration of
its Term under Section 8.1, but shall cease to engage in further business except
to the extent necessary to promptly wind-up its affairs, perform existing
contracts, and preserve the value of the Program Assets.
     (b) During the course of winding-up the Partnership all of the provisions
of this Agreement shall continue to bind the parties and apply to the activities
of the Partnership except as specifically provided to the contrary, but there
shall be no distributions to the Partners except as provided in this
Section 8.2.
     (c) Upon the expiration of the Partnership’s Term, the General Partner
shall take such actions as it may think fit for winding-up the Partnership and
liquidating the Program Assets, including:

  (i)   The filing of all certificates and notices of dissolution as are
required by applicable law; and

-16-



--------------------------------------------------------------------------------



 



  (ii)   The Realization of any Program Asset (unless the General Partner
intends to distribute such Program Asset in kind); provided that all such
Realizations shall be conducted in an orderly and businesslike manner so as not
to involve undue sacrifice.

The General Partner in taking such actions may exercise and shall have the
benefit of all rights, powers, and discretions vested in the General Partner
pursuant to the provisions of this Agreement. If the General Partner is not able
to act as the liquidator of the Partnership or exercise the powers inherent
thereto, a liquidator shall be appointed by the Residual Limited Partner.
     (d) Upon dissolution of the Partnership, all Partnership assets shall be
distributed or used as follows and in the following order of priority:

  (i)   For the payment of the debts and liabilities of the Partnership,
including, without limitation, the expenses of liquidation.     (ii)   For the
setting up of any reserves which the General Partner may deem reasonably
necessary for any liabilities or obligations of the Partnership.     (iii)   To
the Partners in accordance with the provisions of Article IV.

     (e) The Partnership shall be terminated only after the Partnership assets
have been distributed as provided in this Section 8.2.
ARTICLE IX
VALUATION OF PARTNERSHIP ASSETS
9.1 Normal Valuation
     For purposes of this Agreement, the value of any asset as of any date (or
in the event such date is a holiday or other day which is not a business day, as
of the immediately preceding business day) shall be valued by the General
Partner in good faith using methods it considers appropriate.
9.2 Restrictions on Transfer or Blockage
     Any security which is held under a representation that it has been acquired
for investment purposes and not with a view to public sale or distribution, or
which is held subject to any other restriction on transfer, or where the size of
the Partnership’s holdings compared to the trading volume would adversely affect
the marketability of such security, shall be valued at such discount as the
Program Manager deems reasonably necessary to reflect the marketability and
value of such security.

-17-



--------------------------------------------------------------------------------



 



ARTICLE X
BOOKS OF ACCOUNTS; MEETINGS
10.1 Books
     The Partnership shall maintain complete and accurate books of accounts of
the Partnership’s affairs at the Partnership’s principal office.
10.2 Fiscal Year
     The fiscal year and taxable year of the Partnership shall be the calendar
year, unless otherwise determined by the General Partner.
10.3 Reports
     The General Partner shall furnish to each Partner the following information
and reports prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”):
     (a) As soon as practicable after the end of each fiscal year commencing
with the first year in which the Partnership is in operation for a full fiscal
year, (i) financial statements for the Partnership for such year (audited by a
firm of independent certified public accountants of recognized national standing
selected by the General Partner), and (ii) a statement of each Partner’s closing
Capital Account balance as of the end of such year; and
     (b) As soon as practicable after the end of each fiscal year, the
Partnership’s United States federal income tax return, including such Partner’s
Schedule K-1 for such fiscal year.
ARTICLE XI
MISCELLANEOUS
11.1 Amendments
     This Agreement may be amended by the written consent of the General
Partner, provided that if such amendment would adversely affect any Carried
Interest Partner, then the Carried Interest Partner so affected must consent to
such amendment. Notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended by the General Partner without the consent of any other
Partner in order to cure any ambiguity or error, make an inconsequential
revision, provide clarity, comply with any law or regulation or correct or
supplement any provision herein which may be defective or inconsistent with any
other provisions herein; provided that, except with respect to amendments
necessary to comply with any law or regulation, such amendment does not
materially and adversely affect any Limited Partner.

-18-



--------------------------------------------------------------------------------



 



11.2 Successors
     Except as otherwise provided herein, this Agreement shall inure to the
benefit of and be binding upon the Partners and their legal representatives,
heirs, successors, and assigns.
11.3 Governing Law; Severability
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, and, to the maximum extent possible, in such
manner as to comply with all the terms and conditions of the Partnership Act. If
it is determined by a court of competent jurisdiction that any provision of this
Agreement is invalid under applicable law, such provision shall be ineffective
only in such jurisdiction and only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
11.4 Notices
     All notices, demands, and other communications to be given and delivered
under or by reason of provisions under this Agreement shall be in writing and
shall be deemed to have been given on the date when personally delivered, when
mailed by first class mail, when sent by facsimile or transmitted by email or
the internet, or when sent by reputable overnight courier service, in each case
to the recipient at the address, facsimile number or email address set forth in
Schedule I hereof or to such other address, facsimile number, or email address,
or to the attention of such other Person as has been indicated in writing to the
General Partner.
11.5 Arbitration
     The parties to this Agreement shall each use good faith efforts for a
period of 30 days (or such longer time as agreed to by the applicable parties)
to try to resolve any controversy, dispute, or claim arising out of or in
connection with this Agreement, or the breach, termination or validity hereof.
Thereafter, if such controversy, dispute, or claim remains, it shall be settled
by final and binding arbitration to be conducted by an arbitration tribunal in
Fort Lauderdale, Florida, pursuant to the rules of the American Arbitration
Association. The arbitration tribunal shall consist of three arbitrators. The
party initiating the controversy, dispute, or claim that led to arbitration
shall nominate one arbitrator in the request for arbitration and the other party
shall nominate a second arbitrator in the answer thereto within 30 days of
receipt of the request; provided that if there are multiple initiating or
answering parties, the arbitrator selected must be reasonably acceptable to all
initiating or answering parties, as applicable. The two arbitrators so named
will then jointly appoint the third arbitrator. If the answering party fails to
nominate its arbitrator within the 30-day period, or if the arbitrators named by
the parties fail to agree on the third arbitrator within 60 days, the office of
the American Arbitration Association in New York, New York shall make the
necessary appointments of such arbitrator(s). The decision or award of the
arbitration tribunal (by a majority determination, or if there is no majority,
then by the determination of the third arbitrator, if any) shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement. In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Florida shall govern.

-19-



--------------------------------------------------------------------------------



 



11.6 Miscellaneous
     This Agreement (including the Appendices hereto) contains the entire
agreement among the parties and supersedes all prior arrangements or
understanding with respect thereto. Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all of such counterparts together shall constitute one agreement.
Whenever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, the feminine, and the neuter.
11.7 No Third Party Beneficiaries
     No Person that is not a party hereto shall have any rights or obligations
pursuant to this Agreement. The rights and obligations set forth herein are for
the benefit of the parties hereto only and do not create or grant any rights to
third parties.

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            GENERAL PARTNER:
SPONSOR PARTNER:


ODI PROGRAM GP CORPORATION
      By:   /s/ John K. Grelle         Name:   John K. Grelle        Title:  
Chief Financial Officer        RESIDUAL LIMITED PARTNER:


WOODBRIDGE EXECUTIVE INCENTIVE PLAN 1, LP
      By:   WOODBRIDGE FUND I, LLC,
its General Partner                               By:   WOODBRIDGE HOLDINGS
CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer   

 -21- 



--------------------------------------------------------------------------------



 



         

            IP LIMITED PARTNERS:
      /s/ Alan B. Levan       Alan B. Levan                    /s/ John E. Abdo
      John E. Abdo                    /s/ Seth M. Wise       Seth M. Wise       
 

 -22- 



--------------------------------------------------------------------------------



 



         

            PROGRAM MANAGER:


WOODBRIDGE FUND I, LLC
      By:   WOODBRIDGE HOLDINGS CORPORATION,
its Sole Member                               By:   /s/ John K. Grelle        
Name:   John K. Grelle        Title:   Chief Financial Officer        INITIAL
LIMITED PARTNER:


WOODBRIDGE HOLDINGS CORPORATION
      By:   /s/ John K. Grelle         Name:   John K. Grelle        Title:  
Chief Financial Officer   

 -23- 



--------------------------------------------------------------------------------



 



Schedule I
ODI Program Partnership, LLLP
List of Carried Interest Partners and Applicable Carry Percentages

          Carried Interest Partner   Carry Percentage  
 
       
Sponsor Partner
    35.0 %
 
       
IP Limited Partners (divided as listed below)
    32.5 %
 
       
Alan Levan
    37.5%  
 
       
Jack Abdo
    37.5%  
 
       
Seth Wise
    25.0%  
 
       
Residual Limited Partner
    32.5 %
 
         
TOTAL
    100.0 %

 



--------------------------------------------------------------------------------



 



Schedule II
Program Expenses

                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Salaries and bonuses

Salary for any investment professionals of the Program Manager, except in the
case where Woodbridge Holdings executives are the investment professionals.

Salaries and cash bonus of direct dedicated staff members.
    Salaries and bonuses

Woodbridge Holdings incentive stock options or stock grants to any investment
professional or dedicated staff member as part of a Woodbridge Holdings-wide
incentive compensation program.    
Direct Expenses

Direct dedicated expenses incurred directly by the Program Manager, including
rent, facilities charges, equipment and supplies, except in the case where
Woodbridge Holdings executives are the investment professionals.

Outside legal and accounting expenses incurred for services rendered with
respect to the Program Manager or the Partnership, including formation costs,
and tax return preparation.

Unreimbursed costs of transactions, including due diligence expenses and the
carrying costs of deposits, to the extent the transaction that generated the
cost does not close.

Travel expenses neither capitalized as part of the acquisition of a completed
transaction nor borne by the target company.

Standard charges by internal Woodbridge Holdings personnel for provision of
back-office support services directly related to the program or Program Assets
(i.e., providing the accounting services for the Partnership, providing human
resources services for the Partnership).
    Direct Expenses

Time of Investment Committee in evaluating investment recommendations.    

 



--------------------------------------------------------------------------------



 



                Amounts Included in Program Expenses     Amounts Excluded from
Program Expenses    
Standard charges by BFC Shared Services for back-office support services
directly related to the program or Program Assets. Interest on borrowings of the
Program Manager, including any that accrued at the rate of 12% compounded per
annum on amounts received through a pre-approved line of credit from Woodbridge
Overhead Funding, LLC. For purposes of this provision, all amounts of funds
provided to the Program Manager shall be treated as borrowings and shall accrue
12% interest regardless of whether such funds were provided in the form of
loans, equity capital, or otherwise.
         
Allocation of Woodbridge Holdings Overhead

None.
    Allocation of Woodbridge Holdings Overhead

General corporate overhead (i.e., public company costs, office expenses for
non-dedicated staff, investor relations and accounting staff not dedicated,
analytical staff providing analytics to Woodbridge Holdings, management for
oversight of programs and Program Assets).

Any other overhead expenses not expressly included on this Schedule II as
Program Expenses.    

 



--------------------------------------------------------------------------------



 



APPENDIX A:
Tax and Accounting Provisions
A-1 Definitions
     For purposes of this Appendix A, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
     (a) credit to such Partner’s Capital Account any amounts that such Partner
is obligated to restore or deemed obligated to restore pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) and the penultimate sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations
Section 1.704-2(i)(5); and
     (b) debit to such Partner’s Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
     “Book Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:
     (a) the initial Book Value of any asset that is not Contributed Property as
defined in the Agreement but is otherwise contributed or deemed contributed to
the Partnership shall be such asset’s gross fair market value at the time of
such contribution as determined by the General Partner pursuant to Article IX of
the Agreement;
     (b) the initial Book Value of any asset that is Contributed Property as
defined in Section 3.1(a) of the Agreement shall be the value set forth in
Section 3.1(a) of the Agreement;
     (c) the Book Value of all Partnership assets may be adjusted in the
discretion of the General Partner to equal their respective gross fair market
values, as determined by the General Partner pursuant to Article IX of the
Agreement, at the times specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f);
     (d) any adjustments to the adjusted basis of any asset of the Partnership
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m);
     (e) the Book Value of any Partnership asset distributed or deemed
distributed by the Partnership to any Partner shall be adjusted immediately
prior to such distribution to equal its gross fair market value as of the date
of distribution, as determined by the General Partner pursuant to Article IX of
the Agreement; and

A-1



--------------------------------------------------------------------------------



 



     (f) if the Book Value of an asset has been determined pursuant to clauses
(a), (c) or (d) of this definition, to the extent permitted by the Treasury
Regulations, such Book Value shall thereafter be adjusted in the same manner as
would the asset’s adjusted basis for U.S. federal income tax purposes, except
that depreciation and amortization deductions shall be computed based on the
asset’s Book Value as so determined, rather than on its adjusted tax basis.
     “Net Profits” and “Net Losses” mean, for any period, the taxable income or
loss, respectively, of the Partnership for such period, in each case as
determined for U.S. federal income tax purposes, but computed with the following
adjustments:
     (a) items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Partnership asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Value of the Partnership’s assets rather than upon such
assets’ adjusted bases for U.S. federal income tax purposes;
     (b) any tax-exempt income received by the Partnership shall be deemed for
these purposes only to be an item of gross income;
     (c) any expenditure of the Partnership described in Section 705(a)(2)(B) of
the Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;
     (d) there shall be taken into account any separately stated items under
Section 702(a) of the Code;
     (e) if the Book Value of any Partnership asset is adjusted pursuant to
clauses (c) or (e) of the definition of “Book Value” above, or pursuant to
clause (d) of such definition (but only to the extent the adjustment is
attributable to a distribution of Investment Proceeds not in liquidation of a
Partner’s Partnership interest), the amount of such adjustment shall be taken
into account in the period of adjustment as gain or loss from the disposition or
deemed disposition of such asset for purposes of computing Net Profits and Net
Losses; and
     (f) items of income, gain, loss, deduction or credit allocated pursuant to
Section A-6 of this Appendix A shall not be taken into account.
     “Tax Matters Partner” has the meaning set forth in Section A-6.
A-2 Maintenance of Capital Accounts
     (a) A Capital Account shall be maintained for each Partner in accordance
with Section 704(b) of the Code and Treasury Regulations Sections 1.704-1(b) and
1.704-2. The initial balance of each Capital Account shall be equal to such
Partner’s initial capital contribution to the Partnership.

A-2



--------------------------------------------------------------------------------



 



     (b) The Capital Account of each Partner shall be increased by (i) the
amount of any cash contributed by such Partner to the capital of the
Partnership, (ii) in the case of any property contributed by such Partner to the
capital of the Partnership, the Book Value of such property (net of liabilities
that the Partnership is considered to assume or take the property subject to)
when contributed, (iii) the amount of any liabilities of the Partnership that
are assumed by such Partner (except for liabilities described in
Section A-2(c)(ii) of this Appendix A that are assumed by such Partner) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Profits allocated to such Partner, and (v) any gross income and gain allocated
to such Partner.
     (c) The Capital Account of each Partner shall be decreased by (i) the
amount of any cash distribution to such Partner when made, (ii) the Book Value
of any property distributed to such Partner by the Partnership (net of
liabilities that the Partner is considered to assume, or take property subject
to) when distributed, (iii) the amount of any liabilities of such Partner that
are assumed by the Partnership (except for liabilities described in
Section A-2(b)(ii) of this Appendix A that are assumed by the Partnership) for
purposes of Treasury Regulations Section 1.704-1(b)(2)(iv)(c), (iv) the Net
Losses allocated to such Partner, and (v) any gross deductions and loss
allocated to such Partner.
     (d) In the event that all or a portion of an interest in the Partnership is
Transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the Transferred Partnership interest.
     (e) The Capital Account of each Partner shall be adjusted to reflect any
adjustment to the Book Value of the Partnership’s assets attributable to the
application of Section 734 of the Code in respect of a distribution in
liquidation of such Partner’s Partnership interest to the extent required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
     (f) It is the intention of the parties that the Capital Accounts of the
Partners be kept in the manner required under Section 704(b) of the Code and
Treasury Regulations Sections 1.704-1(b) and 1.704-2. To the extent any
additional adjustment to the Capital Accounts is required by such provisions,
the General Partner is hereby authorized to make such adjustment after notice to
the Partners.
     (g) Except as expressly required herein, no Partner shall be required to
restore any negative balance in its Capital Account. No allocation to any
Partner of any loss or deduction, whether attributable to depreciation or
otherwise, shall create any obligation of that Partner to the Partnership or any
other Partner, even if the allocation reduces such Partner’s Capital Account or
creates or increases a deficit in its Capital Account.

A-3



--------------------------------------------------------------------------------



 



A-3 Allocations of Profits and Losses
     (a) After the application of Section A-4, Net Profits and Net Losses for
any taxable year, or portion thereof, shall be allocated among the Partners (and
credited or debited to their Capital Accounts) in such manner so that, after
taking into account distributions by the Partnership and contributions made to
the Partnership through the end of such taxable year and the allocations of Net
Profits and Net Losses for such taxable year, (i) the respective positive
Capital Account balances of the Partners would correspond as closely as possible
to the amount each Partner would receive as a cash distribution pursuant to
Article IV of the Agreement, if the Partnership were to liquidate completely
immediately after the end of such taxable year and (ii) any resulting deficit
Capital Account balances of the Partners would correspond as closely as possible
with the manner in which economic responsibility for Partnership deficit
balances (as determined in accordance with the principles of Treasury
Regulations under Section 704 of the Code) would be borne by the Partners under
the terms of this Agreement if the Partnership were to liquidate completely
immediately after the end of such taxable year. For purposes of the preceding
sentence, the amount of cash to be distributed to each Partner, the amount of
each Partner’s Capital Account and the amount of each Partner’s economic
responsibility for Partnership deficit balances, upon the assumed liquidation,
shall be computed by assuming that in connection with such liquidation, the
Partnership sold all of its assets for amounts such that no Net Profits or Net
Losses result from the sale and settled all of its liabilities for amounts such
that no Net Profits or Net Losses result from the settlement. For purposes of
applying this Section A-3, the Capital Account balance of each Partner shall be
increased by such Partner’s share of “partnership minimum gain” and “partner
minimum gain” (within the meaning of and in accordance with the Treasury
Regulations under Section 704(b) of the Code). Subject to the other provisions
of this Appendix A, an allocation to a Partner of a share of Net Profit or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Profit or
Net Loss.
     (b) If a Partner Transfers, acquires, or redeems an interest in the
Partnership during a taxable year, the Net Profit or Net Loss (and other items
referred to in Section A-4 of this Appendix A) attributable to such interest for
such year shall be allocated between the transferring Partner and the transferee
(or the other Partners in the Partnership) by any method permitted under
Section 706 of the Code as selected by the General Partner.
A-4 Regulatory Allocations and Special Allocations
     (a) Notwithstanding any other provision of the Agreement or this
Appendix A, (i) “partner nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(i)), if any, of the Partnership shall be allocated
for each period to the Partner that bears the economic risk of loss within the
meaning of Treasury Regulations Section 1.704-2(i), and (ii) “nonrecourse
deductions” (as defined in Treasury Regulations Section 1.704-2(b)) and “excess
nonrecourse liabilities” (as defined in Treasury Regulations
Section 1.752-3(a)), if any, of the Partnership shall be allocated to the
Partners in accordance with their respective percentage interests in Net Losses.
     (b) The Agreement and this Appendix A shall be deemed to include “qualified
income offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum
gain chargeback” provisions within the meaning of Treasury Regulations under
Section 704(b) of the Code. Accordingly, notwithstanding any other provision of
this Agreement or this Appendix A, items of gross income shall be allocated to
the Partners on a priority basis to the extent and in the manner required by
such provisions.

A-4



--------------------------------------------------------------------------------



 



     (c) To the extent that Net Losses or items of loss or deduction otherwise
allocable to a Partner hereunder would cause such Partner to have an Adjusted
Capital Account Deficit as of the end of the taxable year to which such Net
Losses or items of loss or deduction relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Losses or items of loss or deduction shall not be allocated to such Partner and
instead shall be allocated to the Partners in accordance with Section A-3 of the
Agreement as if such Partner were not a Partner.
     (d) Any allocations required to be made pursuant to clauses (a), (b), and
(c) above (the “Regulatory Allocations”) (other than allocations, the effect of
which are likely to be offset in the future by other special allocations) shall
be taken into account, to the extent permitted by the Treasury Regulations, in
computing subsequent allocations of income, gain, loss or deduction pursuant to
Section A-3 so that the net amount of any items so allocated and all other items
allocated to each Partner shall, to the extent possible, be equal to the amount
that would have been allocated to each Partner pursuant to Section A-3 had such
Regulatory Allocations under this Section A-4 not occurred.
     (e) If any Partner is treated for income tax purposes as realizing ordinary
income because of receipt of its Partnership interest (whether under Section 83
of the Code or any similar provisions of any law, rule or regulations or any
other applicable law, rule, regulation or doctrine) and the Partnership is
entitled to any offsetting deduction, the Partnership’s deduction shall be
allocated among the Partners in such manner as to, as nearly as possible, offset
such ordinary income realized by such Partner.
A-5 Tax Allocations
     (a) For federal income tax purposes, except as otherwise provided in this
Section A-5, each item of income, gain, loss, and deduction and credit shall be
allocated among the Partners in the same manner as its corresponding item of
book income, gain, loss, deduction or credit is allocated pursuant to this
Appendix A.
     (b) In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Partnership asset contributed (or deemed contributed) to the capital of
the Partnership shall, solely for federal income tax purposes, be allocated
among the Partners so as to take into account any variation between the adjusted
basis of such Partnership asset for federal income tax purposes and its Book
Value upon its contribution (or deemed contribution). If the Book Value of any
Partnership asset is adjusted, subsequent allocations of taxable income, gain,
loss and deduction with respect to such Partnership asset shall take account of
any variation between the adjusted basis of such Partnership asset for federal
income tax purposes and the Book Value of such Partnership asset in the manner
prescribed under Code Sections 704(b) and 704(c) and the Treasury Regulations
thereunder. The General Partner shall select the manner by which variations
between Book Value and adjusted basis are taken into account in accordance with
Code Sections 704(b) and 704(c) and the Treasury Regulations thereunder.

A-5



--------------------------------------------------------------------------------



 



     (c) The provisions of this Appendix A (and other related provisions in the
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deduction, and credit shall be interpreted consistently with the Treasury
Regulations, and to the extent unintentionally inconsistent with such Treasury
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Treasury Regulations.
A-6 Tax Matters Partner; Management Authority Regarding Tax and Accounting
     (a) The General Partner is designated the “Tax Matters Partner” (as defined
in Section 6231(a)(7) of the Code) to manage administrative tax proceedings
conducted at the partnership level by the Internal Revenue Service with respect
to Partnership matters. The General Partner is specifically directed and
authorized to take whatever steps the General Partner, in its sole discretion,
deems necessary or desirable to perfect such designation, including, without
limitation, filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Treasury
regulations. The Tax Matters Partner shall have full authority to extend the
statute of limitations and control any tax audit or other proceeding on behalf
of the Partnership. Expenses of administrative proceedings relating to the
determination of Partnership items at the Partnership level undertaken by the
Tax Matters Partner will be deemed to be Program Expenses.
     (b) All matters concerning (i) allocations of Net Profits and Net Losses
and allocations for tax purposes, (ii) distributions by the Partnership,
including the taxes thereon, and (iii) accounting procedures and determinations,
tax determinations, determinations as to on whose behalf expenses were incurred
and the attribution of fees and expenses to a Program Asset, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the General Partner, whose determination shall
be final and conclusive as to all the Partners absent manifest clerical error.
     (c) At the General Partner’s sole discretion, the General Partner may cause
the Partnership to make or refrain from making any and all elections permitted
by the Code and the Treasury Regulations and any state, local, or foreign tax
elections. Notwithstanding the foregoing, it is intended that the Partnership be
treated as a partnership for U.S. federal income tax purposes, and neither the
Partnership nor any Partner shall make any election inconsistent with such
treatment without the unanimous written consent of the Partners.

A-6



--------------------------------------------------------------------------------



 



APPENDIX B:
Apportionment and Modification of
Carried Interest to IP Limited Partners
B-1 Definitions
     For purposes of this Appendix B, any capitalized term not defined herein
shall have the meaning set forth in the Agreement.
     “Acquisition Date” means, with respect to a Program Asset, the date the
Partnership first made an investment in such Program Asset (or in the case of a
Program Asset that is contributed to the Partnership, the date of such
contribution).
     “Allocated Reimbursement Payments” means the amount of Reimbursement
Payments allocated by the General Partner to each Program Asset. Unless the
General Partner adopts another method (with notification to each other Partner),
the General Partner shall allocate the Reimbursement Payments made with respect
to a particular year to and among the Program Assets held by the Partnership
during that year based on the relative Invested Capital in such Program Assets
and adjusted (on a weighted average basis) to take into account Program Assets
that are held for less than an entire year.
     “Carry Account” has the meaning set forth in Section B-3.
     “Carry Loss” means, with respect to the Realization of any Program Asset,
20% of the amount, if any, by which the combined Investment Proceeds and Sponsor
Proceeds generated by such Program Asset are less than the sum of the Full
Return Amount and the Hurdle Return Amount of such Program Asset. The General
Partner shall use its reasonable discretion in determining the amount of Carry
Loss (including adjusting previous allocations of Carry Loss) so as to cause the
amount of Carry Loss to accurately reflect the amount by which all Carry
Distributions that will ultimately be apportioned by the Partnership with
respect to all other Program Assets will be reduced, which determination shall
then be binding on the Partnership and the Partners.
     “Carry Profit” means, with respect to any particular Program Asset, the
amount by which the Investment Proceeds or Sponsor Proceeds generated by that
Program Asset produce or lead to the production of Carry Distributions, as
determined by the General Partner. In general, the Carry Profit with respect to
any Program Asset will equal the sum of the following amounts:
     (a) 0% of that portion of the combined Investment Proceeds and Sponsor
Proceeds from such Program Asset as does not exceed the sum of the applicable
Full Return Amount and the applicable Hurdle Return Amount;
     (b) 80% of that portion of the combined Investment Proceeds and Sponsor
Proceeds that is in excess of the sum of the applicable Full Return Amount and
the applicable Hurdle Return Amount but that is less than the sum of the
applicable Full Return Amount and 133% of the applicable Hurdle Return Amount;
and

B-1



--------------------------------------------------------------------------------



 



     (c) to the extent in excess of the sum of clauses (a) and (b) above,
(i) 20% of that portion of the Investment Proceeds that is in excess of the sum
of the applicable Full Return Amount plus (ii) 100% of any Sponsor Proceeds.
The General Partner shall use its discretion in determining the amount of Carry
Profit (including adjusting previous allocations of Carry Profit) so as to cause
the amount of Carry Profit (net of the allocated Carry Loss) to accurately
reflect the amount of Carry Distributions that will ultimately be distributed
and that are allocable to each Program Asset.
     “Cause Event” means with respect to any IP Limited Partner,
     (a) any act or omission constituting gross negligence, willful misconduct,
or fraud in the performance of such IP Limited Partner’s duties or obligations
as an employee of the Program Manager;
     (b) any action or omission that causes there to be a material breach of any
applicable management agreement to which the Program Manager is a party;
     (c) any willful refusal to perform a duty as directed by Woodbridge or any
of its subsidiaries (including the General Partner) if such duty is within the
scope of such IP Limited Partner’s duties to the Program Manager, Woodbridge or
any of its subsidiaries; or
     (d) any conviction of any crime constituting a felony in the jurisdiction
involved (other than a motor vehicle felony for which only a non-custodial
penalty is imposed), whether or not involving the Program Manager or the
Partnership.
     “Full Return Amount” means, with respect to a Program Asset, the sum of
(i) the aggregate Invested Capital and (ii) the Allocated Reimbursement
Payments, in each case attributable to such Program Asset.
     “Hurdle Return Amount” means, with respect to a Program Asset, as of any
date of determination, the summation of an amount calculated on a daily basis
through the applicable date of determination equal to 10% per annum, compounded
annually, of (i) the aggregate Invested Capital and the Allocated Reimbursement
Payments, in each case attributable to such Program Asset, minus (ii) the
aggregate amount of all Investment Proceeds attributable to such Program Asset
on or prior to such day.
     “Tenured Asset” means, with respect to any IP Limited Partner, any Program
Asset acquired by the Partnership during the period when such Person was an IP
Limited Partner (and not a Terminated IP Limited Partner) or any other Program
Asset in which such Person has been granted a Carry Percentage by the General
Partner. For the avoidance of doubt, an IP Limited Partner will not receive a
Carry Percentage with respect to any asset that is not a Tenured Asset.

B-2



--------------------------------------------------------------------------------



 



     “Terminated IP Limited Partner” means any IP Limited Partner whose
employment with the Woodbridge Employer is terminated for any reason, whether
voluntarily or involuntarily, and with or without cause. In the General
Partner’s discretion, an IP Limited Partner whose employment with the Woodbridge
Employer is terminated contemporaneously with such IP Limited Partner becoming
employed by another entity within Woodbridge shall not be treated as having been
terminated, and the new employer shall become the Woodbridge Employer for
purposes of this definition. For purposes of this Agreement, in the case of any
Family Related Partner, the termination of employment with the Woodbridge
Employer of the IP Limited Partner with whom such Family Related Partner is
associated shall cause such Family Related Partner to become a Terminated IP
Limited Partner.
     “Vested Percentage” means, with respect to an IP Limited Partner and each
Program Asset, that percentage to be applied in determining the amount of Carry
Profit or Carry Loss to be allocated to any IP Limited Partner as set forth in
the vesting provisions in Section B-2.
     “Woodbridge Employer” means, with respect to any IP Limited Partner, the
Program Manager if the IP Limited Partner is an employee of the Program Manager.
Otherwise it means the entity within Woodbridge that is the employer of such IP
Limited Partner.
B-2 Vesting Provisions
     (a) Non-Tenured Assets. An IP Limited Partner will have a Vested Percentage
of 0% in any Program Asset that is not a Tenured Asset with respect to such
Partner.
     (b) Tenured Assets. The Vested Percentage of an IP Limited Partner with
respect to a Tenured Asset will be as follows:

  (i)   Distributions or Realizations While Employed. An IP Limited Partner will
have a Vested Percentage of 100% in all Carry Profit or Carry Loss attributable
to any Investment Proceeds or Sponsor Proceeds received by the Partnership from
such Partner’s Tenured Assets, or any other consequences of a Realization of a
Tenured Asset, if those proceeds are received or the Realization occurs prior to
the IP Limited Partner becoming a Terminated IP Limited Partner. For the
avoidance of doubt, an IP Limited Partner shall have a Vested Percentage of 100%
in any Carry Loss associated with an unreversed Impairment that arises on or
prior to an IP Limited Partner becoming a Terminated IP Limited Partner.    
(ii)   Termination for Cause. An IP Limited Partner will have a Vested
Percentage of 0% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because of
the occurrence of a Cause Event with respect to such IP Limited Partner.    
(iii)   Termination Not for Cause. An IP Limited Partner will have a Vested
Percentage of 75% in all Carry Profit or Carry Loss attributable to any
Investment Proceeds or Sponsor Proceeds received by the Partnership from such IP
Limited Partner’s Tenured Assets, or any other consequences of a Realization of
a Tenured Asset, if those proceeds are received or the Realization occurs after
such IP Limited Partner has become a Terminated IP Limited Partner because
(i) the Woodbridge Employer terminated the employment for a reason other than
the occurrence of a Cause Event with respect to such IP Limited Partner or
(ii) of the death, permanent disability or legal incapacity of such IP Limited
Partner.

B-3



--------------------------------------------------------------------------------



 



  (iv)   Voluntary Resignation. An IP Limited Partner will have a Vested
Percentage as determined pursuant to the following sentence in all Carry Profit
or Carry Loss attributable to any Investment Proceeds or Sponsor Proceeds
received by the Partnership from such IP Limited Partner’s Tenured Assets, or
any other consequences of a Realization of a Tenured Asset, if those proceeds
are received or the Realization occurs after such IP Limited Partner has become
a Terminated IP Limited Partner because the IP Limited Partner voluntarily left
the employment of the Woodbridge Employer. For purposes of this clause (iv), the
Vested Percentage shall be determined separately for each Program Asset and
shall equal: (A) 25% upon the Acquisition Date of such Program Asset, (B) an
additional 12.5 percentage points per year upon each of the first four
anniversaries of the Acquisition Date, and (C) the remainder when the Tenured
Asset is Realized.

     (c) Permitted Modifications. Notwithstanding the foregoing, the General
Partner may, after consultation with the Program Manager, modify this vesting
schedule for any additional IP Limited Partner admitted to the Partnership
pursuant to Section 7.5 of the Agreement, including granting an additional IP
Limited Partner the right to have a Vested Percentage in Program Assets whose
Acquisition Date preceded the time such additional IP Limited Partner was
admitted to the Partnership.
     (d) Permitted Adjustments. As described in Section B-3(b), the General
Partner, in its discretion, is permitted to make adjustments, including
retroactive adjustments, to the allocations of Carry Profit and Carry Loss. The
ability of the General Partner to make these adjustments shall not be restricted
by the application of the vesting provisions in this Section B-2.
     (e) Family Related Partner. A Family Related Partner’s Vested Percentage
shall be equivalent to the Vested Percentage of the IP Limited Partner
associated with such Family Related Partner.
B-3 Determination of Carry Accounts
     (a) Maintenance of Carry Accounts. A separate bookkeeping account (a “Carry
Account”) shall be maintained for each IP Limited Partner. Immediately prior to
the Partnership making any Carry Distributions or upon the Realization of a
Program Asset, the Carry Profit (or Carry Loss) determined with respect to such
distribution or Realization shall be credited (or debited, and, if necessary, to
an amount below zero) to the Carry Account of each IP Limited Partner in an
amount equal to such IP Limited Partner’s Carry Percentage in the Program Asset
giving rise to such Carry Profit (or Carry Loss) multiplied by such IP Limited
Partner’s Vested Percentage in such Carry Profit (or Carry Loss). An IP Limited
Partner’s Carry Account shall be debited by the amount of Carry Distributions
made to such IP Limited Partner.

B-4



--------------------------------------------------------------------------------



 



     (b) Adjustments to Carry Accounts. The General Partner, in its discretion,
is permitted to make adjustments, including retroactive adjustments, to the
allocations of Carry Profit and Carry Loss so that, on an aggregate basis the
Carry Accounts of the IP Limited Partners more closely match the aggregate
rights of the IP Limited Partners to receive Carry Distributions or to make
clawback payments as provided in Article IV of the Agreement. Except to the
extent the General Partner determines otherwise (with notice to the other
Partners), the General Partner intends to cause any shortfall in the aggregate
net Carry Profits (i.e., net of aggregate Carry Losses) as compared to the
aggregate amount of Carry Distributions (net of clawback payments) distributable
to the IP Limited Partners in accordance with Article IV of the Agreement to be
allocated on a pro rata basis to each Program Asset that otherwise produced
Carry Profit (and among them based on the relative amounts of Carry Profit).
     (c) Deemed Realization. Solely for purposes of determining an IP Limited
Partner’s Carry Account, the General Partner may, upon the admittance of a new
Carried Interest Partner or at any other time, deem there to have been a
Realization of one or more Program Assets at the Fair Market Value at such time
of such Program Asset, in which case the deemed Carry Profit or Carry Loss
derived from such deemed Realization shall be allocated among the IP Limited
Partners and charged to the Carry Accounts of the IP Limited Partners. Any
future actual or deemed Realization of a Program Asset shall take into account
the prior deemed Realization or Realizations. Notwithstanding the foregoing, for
purposes of determining an IP Limited Partner’s Vested Percentage pursuant to
Section B-2, such deemed Realizations shall be disregarded.
B-4 Distributions to the IP Limited Partners
     Subject to the holdback provisions of Section 4.5 of the Agreement, each IP
Limited Partner shall be entitled to receive an amount of Carry Distributions
equal to the positive balance in his Carry Account, provided that the sum of all
of the Carry Distributions made to date to the IP Limited Partners as a group
cannot exceed the product of (A) the total Carry Distributions made to date
times (B) the aggregate Carry Percentages for all of the IP Limited Partners
(adjusted as necessary to take into account changes in Carry Percentages since
the formation of the Partnership). If the amount of Carry Distributions to be
made to the IP Limited Partners as a group is insufficient to reduce the
positive Carry Account balances of all IP Limited Partners to zero, then Carry
Distributions made to the IP Limited Partners as a group will be made pro rata
among the IP Limited Partners based on their relative Carry Account balances. If
the amount of Carry Distributions to be made to the IP Limited Partners exceeds
the aggregate positive Capital Account balances of the IP Limited Partners, such
excess shall be distributed among the IP Limited Partners in the manner that the
General Partner determines most appropriately reflects the IP Limited Partners’
relative Carry Percentages (as adjusted by the Vested Percentages) in the
Program Assets giving rise to the Carry Distributions.
B-5 Responsibility for Gross Clawback Amount
     Each IP Limited Partner shall be responsible (only to the extent of
Section 4.6(c) of the Agreement) for a portion of the Gross Clawback Amount
equal to the negative balance, if any, in such IP Limited Partner’s Carry
Account as of the final liquidating distribution of assets of the Partnership
pursuant to Section 8.2 of the Agreement.
B-6 83(b) Election
     Each Carried Interest Partner shall make a timely election under Section
83(b) of the Code with respect to such Carried Interest Partner’s interest in
the Partnership.

B-5